EXHIBIT 10.1

 

 

 

GRAPHIC [g145231kk01i001.gif]

 

CREDIT AGREEMENT

 

dated as of

 

July 5, 2016

 

among

 

MTS SYSTEMS CORPORATION

 

The Foreign Subsidiary Borrowers From Time to Time Party Hereto

 

The Lenders Party Hereto

 

U.S. BANK NATIONAL ASSOCIATION and HSBC BANK USA, NATIONAL ASSOCIATION
as Co-Documentation Agents

 

WELLS FARGO BANK, NATIONAL ASSOCIATION
as Syndication Agent

 

and
JPMORGAN CHASE BANK, N.A.
as Administrative Agent

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A. and WELLS FARGO SECURITIES, LLC
as Joint Bookrunners and Joint Lead Arrangers

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS



 

Page

 

 

ARTICLE IDefinitions

1

 

 

SECTION 1.01. Defined Terms

1

SECTION 1.02. Classification of Loans and Borrowings

50

SECTION 1.03. Terms Generally

50

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations

51

SECTION 1.05. Status of Obligations

52

 

 

ARTICLE IIThe Credits

52

 

 

SECTION 2.01. Commitments

52

SECTION 2.02. Loans and Borrowings

52

SECTION 2.03. Requests for Borrowings

53

SECTION 2.04. Determination of Dollar Amounts

54

SECTION 2.05. Swingline Loans

54

SECTION 2.06. Letters of Credit

56

SECTION 2.07. Funding of Borrowings

61

SECTION 2.08. Interest Elections

62

SECTION 2.09. Termination and Reduction of Commitments

63

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt

64

SECTION 2.11. Prepayment of Loans

65

SECTION 2.12. Fees

67

SECTION 2.13. Interest

68

SECTION 2.14. Alternate Rate of Interest

69

SECTION 2.15. Increased Costs

70

SECTION 2.16. Break Funding Payments

71

SECTION 2.17. Taxes

71

SECTION 2.18. Payments Generally; Allocation of Proceeds; Pro Rata Treatment;
Sharing of Set-offs

75

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

77

SECTION 2.20. Incremental Facilities

78

SECTION 2.21. Market Disruption

80

SECTION 2.22. Judgment Currency

80

SECTION 2.23. Designation of Foreign Subsidiary Borrowers

81

SECTION 2.24. Qualified LC Obligations

81

SECTION 2.25. Defaulting Lenders

81

SECTION 2.26. Loan Modification Offers

83

SECTION 2.27. Refinancing Amendments

84

 

 

ARTICLE IIIRepresentations and Warranties

85

 

 

SECTION 3.01. Organization; Powers; Subsidiaries

85

SECTION 3.02. Authorization; Enforceability

86

SECTION 3.03. Governmental Approvals; No Conflicts

86

SECTION 3.04. Financial Condition; No Material Adverse Change

86

SECTION 3.05. Properties

87

SECTION 3.06. Litigation and Environmental Matters

87

SECTION 3.07. Compliance with Laws and Agreements

87

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

Page

 

 

SECTION 3.08. Investment Company Status

87

SECTION 3.09. Taxes

87

SECTION 3.10. ERISA

88

SECTION 3.11. Disclosure

88

SECTION 3.12. Federal Reserve Regulations

88

SECTION 3.13. Liens

88

SECTION 3.14. No Default

88

SECTION 3.15. No Burdensome Restrictions

88

SECTION 3.16. Solvency

88

SECTION 3.17. Insurance

89

SECTION 3.18. Security Interest in Collateral

89

SECTION 3.19. Anti-Corruption Laws and Sanctions

89

SECTION 3.20. EEA Financial Institutions

89

 

 

ARTICLE IVConditions

90

 

 

SECTION 4.01. Effective Date

90

SECTION 4.02. Each Other Credit Event

90

SECTION 4.03. Designation of a Foreign Subsidiary Borrower

91

 

 

ARTICLE VAffirmative Covenants

91

 

 

SECTION 5.01. Financial Statements and Other Information

92

SECTION 5.02. Notices of Material Events

93

SECTION 5.03. Existence; Conduct of Business

93

SECTION 5.04. Payment of Obligations

93

SECTION 5.05. Maintenance of Properties; Insurance

94

SECTION 5.06. Books and Records; Inspection Rights

94

SECTION 5.07. Compliance with Laws and Material Contractual Obligations

95

SECTION 5.08. Use of Proceeds

95

SECTION 5.09. Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances

95

SECTION 5.10. Maintenance of Ratings

97

 

 

ARTICLE VINegative Covenants

97

 

 

SECTION 6.01. Indebtedness

98

SECTION 6.02. Liens

100

SECTION 6.03. Fundamental Changes

103

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

104

SECTION 6.05. Asset Sales

107

SECTION 6.06. Sale and Leaseback Transactions

110

SECTION 6.07. Swap Agreements

110

SECTION 6.08. Transactions with Affiliates

110

SECTION 6.09. Restricted Payments

111

SECTION 6.10. Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents

113

SECTION 6.11. Restrictive Agreements

114

SECTION 6.12. Financial Covenants

115

SECTION 6.13. Material TEU Amendments; Early Mandatory Settlement

116

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

Page

 

 

ARTICLE VIIEvents of Default

117

 

 

ARTICLE VIIIThe Administrative Agent

120

 

 

ARTICLE IXMiscellaneous

125

 

 

SECTION 9.01. Notices

125

SECTION 9.02. Waivers; Amendments

127

SECTION 9.03. Expenses; Indemnity; Damage Waiver

130

SECTION 9.04. Successors and Assigns

132

SECTION 9.05. Survival

138

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution

138

SECTION 9.07. Severability

139

SECTION 9.08. Right of Setoff

139

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

139

SECTION 9.10. WAIVER OF JURY TRIAL

140

SECTION 9.11. Headings

140

SECTION 9.12. Confidentiality

140

SECTION 9.13. USA PATRIOT Act

141

SECTION 9.14. Releases of Subsidiary Guarantors

142

SECTION 9.15. Appointment for Perfection

142

SECTION 9.16. Interest Rate Limitation

142

SECTION 9.17. No Advisory or Fiduciary Responsibility

143

SECTION 9.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

143

 

 

ARTICLE XCompany Guarantee

143

 

 

SCHEDULES:

 

 

 

Schedule 2.01A

– Commitments

 

Schedule 2.01B

– Letter of Credit Commitments

 

Schedule 2.06

– Existing Letters of Credit

 

Schedule 3.01

– Subsidiaries

 

Schedule 6.01

– Existing Indebtedness

 

Schedule 6.02

– Existing Liens

 

Schedule 6.04

– Existing Investments

 

Schedule 6.05

– Dispositions

 

Schedule 6.08

– Transactions with Affiliates

 

Schedule 6.11

– Restrictive Agreements

 

 

 

EXHIBITS:

 

 

 

 

Exhibit A

– Form of Assignment and Assumption

 

Exhibit B

– [Intentionally Omitted]

 

Exhibit C

– [Intentionally Omitted]

 

Exhibit D

– [Intentionally Omitted]

 

Exhibit E

– List of Closing Documents

 

Exhibit F-1 

– Form of Borrowing Subsidiary Agreement

 

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

Exhibit F-2

– Form of Borrowing Subsidiary Termination

 

Exhibit G-1

– Auction Procedures

 

Exhibit G-2

– Affiliated Lender Assignment Assumption

 

Exhibit H

– Form of Compliance Certificate

 

Exhibit I-1

– Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)

 

Exhibit I-2

– Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)

 

Exhibit I-3

– Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)

 

Exhibit I-4

– Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)

 

Exhibit J-1

– Form of Borrowing Request

 

Exhibit J-2

– Form of Interest Election Request

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT (this “Agreement”) dated as of July 5, 2016 among MTS SYSTEMS
CORPORATION, the FOREIGN SUBSIDIARY BORROWERS from time to time party hereto,
the LENDERS from time to time party hereto, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Syndication Agent and U.S. BANK NATIONAL ASSOCIATION and HSBC
BANK USA, NATIONAL ASSOCIATION, as Co-Documentation Agents and JPMORGAN CHASE
BANK, N.A., as Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“Accepting Lenders” has the meaning given to such term in Section 2.26(a).

 

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

 

“Additional Adjustments” has the meaning set forth in Section 1.04(b).

 

“Additional Refinancing Lender” has the meaning set forth in Section 2.27(a).

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate; provided that, when used in
reference to the Tranche B Term Loans, “Adjusted LIBO Rate” shall be deemed to
be not less than 0.75% per annum.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its
successors, branches and affiliates), in its capacity as administrative agent
for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

 

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Japanese Yen,
(iv) Pounds Sterling, (v) Canadian Dollars, (vi) Swiss Francs and (vii) any
other currency (x) that is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars, (y) for
which a LIBOR Screen Rate is available in the Administrative Agent’s
determination and (z) (1) with respect to Revolving Loans, that is agreed to by
the Administrative Agent and each of the Revolving Lenders and (2) with respect
to Letters of Credit, that is agreed to by the Administrative Agent and the
applicable Issuing Bank.  Notwithstanding the foregoing, Indian Rupees shall be
deemed to be an Agreed Currency solely with respect to certain Existing Letters
of Credit issued by U.S. Bank National Association.

 

--------------------------------------------------------------------------------


 

“All-in Yield” means, with respect to any Loans (or other Indebtedness, if
applicable), the effective yield on such Loans (or other Indebtedness, if
applicable), as reasonably determined by the Administrative Agent in
consultation with the Company, taking into account applicable interest rate
margins, original issue discount (amortized over the shorter of (x) the original
stated life of such Loans (or other Indebtedness, if applicable) and (y) the
four years following the date of incurrence thereof), upfront or similar fees,
interest rate floors or similar devices and fees payable to Lenders (or other
lenders, as applicable) making such Loans (or other Indebtedness, if
applicable); provided that, that “All-in Yield” shall not include arrangement
fees, structuring fees, commitment fees, underwriting fees or other fees payable
to any lead arranger (or its affiliates) in connection with the commitment or
syndication of such Loans (or other Indebtedness, if applicable).

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that (i) for purposes of
clause (c) of this definition, the Adjusted LIBO Rate for any day shall be based
on the LIBOR Screen Rate (or, if the LIBOR Screen Rate is not available for such
one month Interest Period, the Interpolated Rate) at approximately 11:00
a.m. London time on such day and (ii) when used in reference to the Tranche B
Term Loans, “Alternate Base Rate” shall be deemed to be not less than 1.75% per
annum.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively.

 

“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments of all Revolving
Lenders (if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments); provided that in the case
of Section 2.22 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Revolving Commitment shall be disregarded in the calculation and
(b) with respect to the Tranche B Term Loans, a percentage equal to a fraction
the numerator of which is such Lender’s outstanding principal amount of the
Tranche B Term Loans and the denominator of which is the aggregate outstanding
principal amount of the Tranche B Term Loans of all Tranche B Term Lenders.

 

“Applicable Pledge Percentage” means (a)  in the case of a pledge by the Company
or any Subsidiary of its voting Equity Interests in an Excluded Domestic
Subsidiary or an Excluded Foreign Subsidiary, 65%, and (b)  in all other case,
100%.

 

“Applicable Rate” means:

 

(a)           with respect to the Tranche B Term Loans, a rate per annum equal
to (i) 4.25% in the case of Eurocurrency Term Loans and (ii) 3.25% in the case
of ABR Term Loans;

 

2

--------------------------------------------------------------------------------


 

(b)           with respect to any Eurocurrency Revolving Loan, any ABR Revolving
Loan or with respect to the commitment fees or commissions on outstanding
performance and commercial Letters of Credit payable hereunder on any date, as
the case may be, the applicable rate per annum set forth below under the caption
“Commitment Fee Rate”, “Eurocurrency Spread for Revolving Loans”, “ABR Spread
for Revolving Loans” or “Performance and Commercial L/C Rate”, as the case may
be, based upon the Total Leverage Ratio applicable on such date:

 

 

 

Total Leverage Ratio:

 

Commitment
Fee Rate

 

Eurocurrency
Spread for
Revolving
Loans

 

ABR
Spread for
Revolving
Loans

 

Performance
and
Commercial
L/C Rate

 

Category 1:

 

< 1.50 to 1.00

 

0.25

%

2.50

%

1.50

%

1.25

%

Category 2:

 

> 1.50 to 1.00 but

< 2.00 to 1.00

 

0.25

%

3.00

%

2.00

%

1.50

%

Category 3:

 

³ 2.00 to 1.00 but

< 2.50 to 1.00

 

0.30

%

3.25

%

2.25

%

1.625

%

Category 4:

 

³ 2.50 to 1.00 but

< 3.00 to 1.00

 

0.35

%

3.50

%

2.50

%

1.75

%

Category 5:

 

³ 3.00 to 1.00 but

< 3.50 to 1.00

 

0.40

%

3.75

%

2.75

%

1.875

%

Category 6:

 

³ 3.50 to 1.00

 

0.50

%

4.00

%

3.00

%

2.00

%

 

For purposes of the foregoing,

 

(i) if at any time the Company fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 6 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

 

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

 

(iii) notwithstanding the foregoing, Category 6 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Company’s first full fiscal quarter ending after the Effective Date and
adjustments to the Category then in effect shall thereafter be effected in
accordance with the preceding paragraphs.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

 

“Arranger Fee Letter” means the Amended and Restated Arranger Fee Letter, dated
May 10, 2016, by and among the Company, JPMorgan Chase Bank, N.A., Wells Fargo
Bank, N.A., WF Investment Holdings, LLC, Wells Fargo Securities, LLC, U.S. Bank
National Association, HSBC Bank USA, N.A. and HSBC Securities (USA) Inc.

 

3

--------------------------------------------------------------------------------


 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

“Auction” shall mean an auction pursuant to which a Purchasing Borrower Party
offers to purchase Term Loans pursuant to the Auction Procedures.

 

“Auction Manager” shall mean (a) the Administrative Agent or (b) any other
financial institution or advisor employed by the Company (whether or not an
Affiliate of the Administrative Agent) to act as an arranger in connection with
any Auction; provided that, the Company shall not designate the Administrative
Agent as the Auction Manager without the written consent of the Administrative
Agent (it being understood that the Administrative Agent shall be under no
obligation to agree to act as the Auction Manager).

 

“Auction Procedures” shall mean the procedures set forth in Exhibit G-1.

 

“Auction Purchase Offer” shall mean an offer by a Purchasing Borrower Party to
purchase Term Loans pursuant to an auction process conducted in accordance with
the Auction Procedures and otherwise in accordance with Section 9.04(f).

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date for the Revolving Commitments and
the date of termination of the Revolving Commitments.

 

“Available Amount” means, on any date of determination (the “Available Amount
Reference Date”), an amount (which shall not be less than zero) equal to
(without duplication):

 

(a)        an amount (which shall not be less than zero) equal to 50% of
Consolidated Net Income for the period from the first day of the fiscal quarter
of the Company during which the Effective Date occurred to and including the
last day of the most recently ended fiscal quarter of the Company prior to the
Available Amount Reference Date for which financial statements have been
delivered pursuant to Section 5.01 (or, in the case such Consolidated Net Income
for such period is in deficit, minus 100% of such deficit); plus

 

(b)         to the extent not otherwise included, the aggregate amount of cash
Returns to the Company or any Subsidiary in respect of Investments made pursuant
to Section 6.04(t) during the period from and including the Business Day
immediately following the Effective Date through and including the Available
Amount Reference Date (other than the portion of any such cash Returns that is
used by the Company or any Subsidiary to pay taxes); plus

 

(c)         the aggregate amount of Retained Declined Proceeds retained by the
Company during the period from the Business Day immediately following the
Effective Date through and including the Available Amount Reference Date; minus

 

(d)         the sum of (i) the aggregate amount of Investments made using the
Available Amount pursuant to Section 6.04(t), (ii) the aggregate amount of
Restricted Payments made using the Available Amount pursuant to clause
(g)(ii)(C) of Section 6.09, (iii) the aggregate amount of payments made of or in
respect of Subordinated Indebtedness made using the Available Amount pursuant to
Section 6.10(a)(v) and (iv) the aggregate amount of required repurchases of the
Permitted TEU Notes made pursuant to clause (ii)(C) of the second paragraph of
Section 6.13, in each case, during the period from

 

4

--------------------------------------------------------------------------------


 

and including the Business Day immediately following the Effective Date through
and including the Available Amount Reference Date (without taking account of the
intended usage of the Available Amount on such Available Amount Reference Date
for which such determination is being made).

 

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Revolving Commitment of such Lender then in effect minus the Revolving
Credit Exposure of such Lender at such time; it being understood and agreed that
any Lender’s Swingline Exposure shall not be deemed to be a component of the
Revolving Credit Exposure for purposes of calculating the commitment fee under
Section 2.12(a).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates: 
(a) credit cards for commercial customers (including, without limitation,
commercial credit cards and purchasing cards), (b) stored value cards,
(c) merchant processing services and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services).

 

“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary in connection with Banking Services.

 

“Banking Services Obligations” means any and all obligations of the Company or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

5

--------------------------------------------------------------------------------


 

“Bond Hedge Transaction” has the meaning assigned to such term in the definition
of “Permitted Call Spread Swap Agreement”.

 

“Borrower” means the Company or any Foreign Subsidiary Borrower.

 

“Borrowing” means (a) Revolving Loans of the same Class and Type, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, (b) a Term Loan of the same
Class and Type, made, converted or continued on the same date and, in the case
of Eurocurrency Loans, as to which a single Interest Period is in effect or
(c) a Swingline Loan.

 

“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit J-1 or any
other form approved by the Administrative Agent.

 

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit F-1 or any other form approved by the
Administrative Agent.

 

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit F-2 or any other form approved by the
Administrative Agent.

 

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.11 (without giving effect to
any exceptions described in clauses (i) and (ii) of such Section 6.11).

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in euro).

 

“Canadian Dollars” means the lawful currency of Canada.

 

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Company and its
Subsidiaries that are (or should be) set forth in a consolidated statement of
cash flows of the Company for such period prepared in accordance with GAAP,
excluding (i) any such expenditures made to restore, replace or rebuild assets
to the condition of such assets immediately prior to any casualty or other
insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, such assets to the extent such
expenditures are made with insurance proceeds, condemnation awards or damage
recovery proceeds relating to any such casualty, damage, taking, condemnation or
similar proceeding, (ii) any such expenditures constituting Permitted
Acquisitions or any other acquisition of all the Equity Interests in, or all or
substantially all the assets of (or the assets constituting a business unit,
division, product line or line of business of), any Person and related costs and
expenses and (iii) any such expenditures in the form of a substantially
contemporaneous exchange of similar property, plant, equipment or other capital
assets, except to the extent of cash or other consideration (other than the
assets so exchanged), if any, paid or payable by the Company and its
Subsidiaries, and (b) such portion of principal payments on Capital Lease
Obligations made by the Company and its Subsidiaries during such period as is
attributable to additions to

 

6

--------------------------------------------------------------------------------


 

property, plant and equipment that have not otherwise been reflected on the
consolidated statement of cash flows as additions to property, plant and
equipment for such period.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“CDOR Rate” means, for any Loans denominated in Canadian Dollars, the CDOR
Screen Rate or, if applicable pursuant to the definition of “LIBO Rate”, the
applicable Interpolated Rate, or the applicable Reference Bank Rate or such
other rate as determined pursuant to the terms of Section 2.14(a), as
applicable.

 

“CDOR Screen Rate” means, with respect to any Interest Period, the Canadian
dollar offered rate which, in turn means on any day the annual rate of interest
determined with reference to the arithmetic average of the discount rate
quotations of all institutions listed in respect of the relevant Interest Period
for Canadian Dollar-denominated bankers’ acceptances displayed and identified as
such on the “Reuters Screen CDOR Page” as defined in the International Swap
Dealer Association, Inc. definitions, as modified and amended from time to time,
at or about 10:15 a.m. (Toronto, Ontario time) on the Quotation Day for such
Interest Period (as adjusted by the Administrative Agent after 10:15
a.m. (Toronto, Ontario time) to reflect any error in the posted rate of interest
or in the posted average annual rate of interest); provided that if such rates
are not available on the Reuters Screen CDOR Page on any particular day, then
the Canadian deposit offered rate component of such rate on that day shall be
calculated as such rate as it appears on any successor or substitute page or
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time, as selected by
the Administrative Agent in its reasonable discretion on the Quotation Day for
such Interest Period; provided further that, if the CDOR Screen Rate shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

 

“CFC” means any Subsidiary organized under the laws of any jurisdiction other
than the United States of America, any state thereof or the District of
Columbia, that is a “controlled foreign corporation” for purposes of Section 957
of the Code.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Company; (b) occupation at any time of a
majority of the seats (other than vacant seats) on the board of directors of the
Company by Persons who were neither (i) nominated, appointed or approved for
consideration by shareholders for election by the board of directors of the
Company nor (ii) appointed by the directors of the Company so nominated,
appointed or approved; (c) the acquisition of direct or indirect Control of the
Company by any Person or group; (d) the occurrence of a change in control, or
other similar provision, as defined in any agreement or instrument evidencing
any Material Indebtedness (triggering a default or mandatory prepayment, which
default or mandatory prepayment has not been waived in writing); (e) the Company
ceases to own, directly or indirectly, and Control 100% (other than directors’
qualifying shares) of the ordinary voting and economic power of any Foreign
Subsidiary Borrower; or (f) the occurrence of any “fundamental change”
(howsoever defined) under the purchase contract agreement governing any
Permitted TEU Purchase Contracts.

 

7

--------------------------------------------------------------------------------


 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following:  (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

 

“Class” means (a) when used with respect to Lenders, refers to whether such
Lenders have a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Commitments, Tranche B Term Loan Commitments,
commitments in respect of Incremental Term Loans, Incremental Revolving
Commitments, Other Revolving Commitments, Refinancing Revolving Commitments of a
given Refinancing Series or Refinancing Term Loan Commitments of a given
Refinancing Series and (c) when used with respect to Loans or a Borrowing,
refers to whether such Loans, or the Loans comprising such Borrowing, are
Revolving Loans, Tranche B Term Loans, Incremental Term Loans, Incremental
Revolving Loans, Other Revolving Loans, Other Tranche B Term Loans, Refinancing
Revolving Loans of a given Refinancing Series or Refinancing Term Loans of a
given Refinancing Series.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Co-Documentation Agent” means each of U.S. Bank National Association and HSBC
Bank USA, National Association in its capacity as co-documentation agent for the
credit facilities evidenced by this Agreement.

 

“Collateral” means any and all property owned by a Person covered by the
Collateral Documents and any and all other property of any Loan Party, now
existing or hereafter acquired, that may at any time be or become subject to a
security interest or Lien in favor of the Administrative Agent, on behalf of
itself and the Secured Parties, to secure the Secured Obligations; provided that
in no case shall the “Collateral” include any Excluded Assets.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and all other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Secured Obligations, including, without limitation, all
other security agreements, pledge agreements, mortgages, deeds of trust, loan
agreements, notes, guarantees, subordination agreements, pledges, powers of
attorney, consents, assignments, contracts, fee letters, notices, leases,
financing statements and all other written matter whether heretofore, now, or
hereafter executed by the Company or any of its Subsidiaries and delivered to
the Administrative Agent.

 

“Commitment” means a Term Loan Commitment, a Revolving Commitment, commitments
in respect of Incremental Facilities, an Other Revolving Commitment, a
Refinancing Revolving Commitment or a Refinancing Term Loan Commitment, as the
context may require.

 

8

--------------------------------------------------------------------------------


 

“Commitment Letter” means the Amended and Restated Commitment Letter, dated
May 10, 2016, by and among the Company, JPMorgan Chase Bank, N.A., Wells Fargo
Bank, N.A., WF Investment Holdings, LLC, Wells Fargo Securities, LLC, U.S. Bank
National Association, HSBC Bank USA, N.A. and HSBC Securities (USA) Inc.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning assigned to such term in Section 9.01(d).

 

“Company” means MTS Systems Corporation, a Minnesota corporation.

 

“Computation Date” is defined in Section 2.04.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) expense for taxes paid or accrued, (iii) depreciation,
(iv) amortization, (v) extraordinary losses incurred other than in the ordinary
course of business, (vi) non-cash charges, expenses or losses, (vii) any losses
for such period attributable to early extinguishment of Indebtedness or
obligations under any Swap Agreement, (viii) any unrealized losses for such
period attributable to the application of “mark to market” accounting in respect
of Swap Agreements, (ix) the cumulative effect for such period of a change in
accounting principles, (x) non-recurring out-of-pocket transactional fees, costs
and expenses relating to Permitted Acquisitions (including the PCB
Acquisition), Investments, Indebtedness, securities offerings and Dispositions,
including legal fees, advisory fees and upfront financing fees,
(xi) non-recurring out-of-pocket fees, costs and expenses relating to the
incurrence, refinancing, amendment or modification of Indebtedness on or prior
to the Effective Date, (xii) (A) non-recurring restructuring charges that are
paid or to be paid in cash and (B) with respect to any acquisition or
disposition, or issuance, incurrence or assumption of Indebtedness, or other
transaction occurring during such period, (1) any projected cost savings (net of
continuing associated expenses) expected to be realized as a result of such
event, to the extent such cost savings would be permitted to be reflected in
financial statements prepared in compliance with Article 11 of Regulation S-X
under the Securities Act and (2) any other demonstrable cost-savings (net of
continuing associated expenses) not included in the foregoing subclause
(B)(1) of this clause (xii) that are reasonably projected in good faith by the
Company to be achieved in connection with any such event within the 18-month
period following the consummation of such event, that are reasonably
identifiable, quantifiable and factually supportable in the good faith judgment
of the Company and that are set forth in reasonable detail in a certificate of a
Financial Officer of the Company (in the case of each of the foregoing
subclauses (B)(1) and (B)(2), calculated on a pro forma basis as though such
cost savings had been realized on the first day of such period, net of the
amount of actual benefits realized during such period from such event); provided
that, (x) for purposes of determining Consolidated EBITDA for any period of four
(4) consecutive fiscal quarters, the aggregate amount added back under
subclauses (A) and (B)(2) of this clause (xii) in respect of such period shall
not exceed fifteen percent (15%) of Consolidated EBITDA (as calculated without
giving effect to subclauses (A) and (B)(2) of this clause (xii)), (y) all
adjustments pursuant to the foregoing subclause (B) of this clause (xii) will be
without duplication of any amounts that are otherwise included or added back in
computing Consolidated EBITDA in accordance with this definition and (z) with
respect to the foregoing subclause (B)(2) of this clause (xii), if any cost
savings included in any pro forma calculations based on the anticipation that
such cost savings will be achieved within such 18-month period shall at any time
cease to be reasonably anticipated by the Company to be so achieved, then on and
after such time, such cost savings shall no longer be added to

 

9

--------------------------------------------------------------------------------


 

Consolidated EBITDA pursuant to this clause (xii) and (xiii) to the extent
deducted from Consolidated Net Income, non-recurring expenses resulting from
cash payments made prior to the Effective Date to shareholders of PCB, in an
aggregate amount not to exceed $8,000,000, minus, to the extent included in
Consolidated Net Income, (1) interest income, (2) any cash payments made during
such period in respect of items described in clause (vi) above subsequent to the
fiscal quarter in which the relevant non-cash expenses or losses were incurred,
(3) extraordinary gains realized other than in the ordinary course of business,
(4) any non-cash gains for such period, including with respect to write-ups of
assets or goodwill, determined on a consolidated basis in accordance with GAAP,
(5) any gains attributable to the early extinguishment of Indebtedness or
obligations under any Swap Agreement, determined on a consolidated basis in
accordance with GAAP, (6) the cumulative effect for such period of a change in
accounting principles and (7) any unrealized gains for such period attributable
to the application of “mark to market” accounting in respect of Swap Agreements,
all calculated for the Company and its Subsidiaries in accordance with GAAP on a
consolidated basis.  For the purposes of calculating Consolidated EBITDA for any
period of four consecutive fiscal quarters (each such period, a “Reference
Period”), (i) if at any time during such Reference Period the Company or any
Subsidiary shall have made any Material Disposition, the Consolidated EBITDA for
such Reference Period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the property that is the subject of such
Material Disposition for such Reference Period or increased by an amount equal
to the Consolidated EBITDA (if negative) attributable thereto for such Reference
Period, and (ii) if during such Reference Period the Company or any Subsidiary
shall have made a Material Acquisition, Consolidated EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto (in the manner
described in Section 1.04(b)) as if such Material Acquisition occurred on the
first day of such Reference Period.  As used in this definition, “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property that (a) constitutes (i) assets comprising all or substantially all
or any significant portion of a business or operating unit of a business, or
(ii) all or substantially all of the common stock or other Equity Interests of a
Person, and (b) involves the payment of consideration by the Company and its
Subsidiaries in excess of $5,000,000; and “Material Disposition” means any
Disposition of property or series of related sales, transfers, or dispositions
of property that yields gross proceeds to the Company or any of its Subsidiaries
in excess of $5,000,000.

 

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Company and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Company and its Subsidiaries
allocable to such period in accordance with GAAP (including, without limitation,
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers acceptance financing and net costs under interest
rate Swap Agreements to the extent such net costs are allocable to such period
in accordance with GAAP).  In the event that the Company or any Subsidiary shall
have completed a Material Acquisition or a Material Disposition since the
beginning of the relevant period, Consolidated Interest Expense shall be
determined for such period on a pro forma basis as if such acquisition or
disposition, and any related incurrence or repayment of Indebtedness, had
occurred at the beginning of such period.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period; provided that,
there shall be excluded any income (or loss) of any Person other than the
Company or a Subsidiary, but any such income so excluded may be included in such
period or any later period to the extent of any cash dividends or distributions
actually paid in the relevant period to the Company or any Subsidiary of the
Company.

 

10

--------------------------------------------------------------------------------


 

“Consolidated Senior Secured Indebtedness” means, at any time, Consolidated
Total Indebtedness at such time that is not subordinated in right of payment to
the Secured Obligations and is secured by a Lien on the Collateral.

 

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of the last day of the most recent fiscal
quarter of the Company for which Financials have been delivered, determined on a
pro forma basis.

 

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness of the Company and its
Subsidiaries calculated on a consolidated basis as of such time in accordance
with GAAP, (b) the aggregate amount of Indebtedness of the Company and its
Subsidiaries relating to the maximum drawing amount of all letters of credit
outstanding and bankers acceptances and (c) Indebtedness of the type referred to
in clauses (a) or (b) hereof of another Person guaranteed by the Company or any
of its Subsidiaries; provided that Consolidated Total Indebtedness shall exclude
the aggregate amount of Indebtedness of the Company and its Subsidiaries in
respect of undrawn performance and commercial letters of credit, Guarantees
related thereto, and obligations with respect to deposits and advances in the
ordinary course of business.

 

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Permitted Investments) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of the Company and its
Subsidiaries at such date over (b) the sum of (i) all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Company and its Subsidiaries on such date and (ii) long-term deferred revenue,
but excluding, without duplication, (1) the current portion of any Funded Debt,
(2) all Indebtedness consisting of Revolving Loans, Swingline Loans and LC
Exposure to the extent otherwise included therein, (3) the current portion of
interest and (4) the current portion of current and deferred income taxes.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Country Risk Event” means:

 

(i)            any law, action or failure to act by any Governmental Authority
in any Borrower’s or Letter of Credit beneficiary’s country which has the effect
of:

 

(a)           changing the obligations under the relevant Letter of Credit, the
Credit Agreement or any of the other Loan Documents as originally agreed or
otherwise creating any additional liability, cost or expense to an Issuing Bank,
the Lenders or the Administrative Agent,

 

(b)           changing the ownership or control by such Borrower or Letter of
Credit beneficiary of its business, or

 

(c)           preventing or restricting the conversion into or transfer of the
applicable Agreed Currency;

 

(ii)           force majeure; or

 

11

--------------------------------------------------------------------------------


 

(iii)          any similar event

 

which, in relation to (i), (ii) and (iii), directly or indirectly, prevents or
restricts the payment or transfer of any amounts owing under the relevant Letter
of Credit in the applicable Agreed Currency into an account designated by the
Administrative Agent or the relevant Issuing Bank and freely available to the
Administrative Agent or such Issuing Bank.

 

“Credit Agreement Refinancing Indebtedness” means Indebtedness incurred pursuant
to a Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or part, existing Term Loans and Revolving Loans (or Revolving Commitments
or Other Revolving Commitments), or any then-existing Credit Agreement
Refinancing Indebtedness (“Refinanced Debt”); provided that:

 

(i) such Credit Agreement Refinancing Indebtedness has a maturity no earlier,
and, in the case of Refinancing Term Loans, a Weighted Average Life to Maturity
equal to or greater, than the maturity date or the Weighted Average Life to
Maturity, as applicable, of the Refinanced Debt;

 

(ii) such Credit Agreement Refinancing Indebtedness shall not have a greater
principal amount than the principal amount of the applicable Refinanced Debt
plus accrued interest, fees, premiums (if any) and penalties thereon and fees
and expenses associated with the refinancing (or, in the case of any Credit
Agreement Refinancing Indebtedness in the form of Refinancing Revolving
Commitments, shall not be in an amount greater than the aggregate amount of
revolving commitments constituting the applicable Refinanced Debt plus accrued
interest, fees, premiums (if any) and penalties thereon and fees and expenses
associated with the refinancing);

 

(iii) the terms and conditions of such Credit Agreement Refinancing Indebtedness
(except as otherwise provided in clause (ii) above and with respect to pricing,
interest rate margins, premiums, discounts, fees, rate floors and optional
prepayment or redemption terms) are substantially identical to, or (taken as a
whole) are no more favorable (as reasonably determined by the Company) to the
lenders or holders providing such Credit Agreement Refinancing Indebtedness,
than those applicable to the Refinanced Debt being refinanced (except for
covenants or other provisions applicable only to periods after the Latest
Maturity Date at the time of incurrence of such Credit Agreement Refinancing
Indebtedness, it being understood that to the extent any such covenants
(including any financial maintenance covenant) or other provisions are added for
the benefit of any Credit Agreement Refinancing Indebtedness, no consent shall
be required from the Administrative Agent or any of the Lenders to the extent
that such covenants (including any financial maintenance covenant) or other
provisions are also added for the benefit of any corresponding existing Facility
at the time of such refinancing) (provided that a certificate of a Financial
Officer delivered to the Administrative Agent at least five (5) Business Days
prior to the incurrence of such Credit Agreement Refinancing Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Credit Agreement Refinancing Indebtedness or drafts of the
material definitive documentation relating thereto, stating that the Company has
determined in good faith that such terms and conditions satisfy the requirement
of this clause (iii) shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent notifies the Company
within such five (5) Business Day period that it disagrees with such
determination (including a description of the basis upon which it disagrees));

 

(iv) such Credit Agreement Refinancing Debt shall be secured by a pari passu
Lien on the Collateral (and no other property) and no Subsidiary shall be a
borrower or a guarantor under any Credit Agreement Refinancing Debt unless such
Subsidiary is a Loan Party which shall have previously or substantially
concurrently guaranteed or borrowed, as applicable, the Obligations;

 

12

--------------------------------------------------------------------------------


 

(v) no Refinancing Revolving Loans shall be subject to any amortization,
mandatory prepayments or mandatory commitment reductions that are not applicable
to the existing Revolving Loans and Revolving Commitments, and any mandatory
prepayment requirements, in the case of any Refinancing Term Loans, may provide
that such Refinancing Term Loans may participate in any mandatory prepayment on
a pro rata basis with any Class of existing Term Loans, but may not provide for
prepayment requirements that are more favorable to the Lenders holding such
Refinancing Term Loans than to the Lenders holding such Class of Term Loans; and

 

(vi) such Refinanced Debt shall be repaid or repurchased, all accrued interest,
fees, premiums (if any) and penalties in connection therewith shall be paid, and
all commitments thereunder terminated, on the date such Credit Agreement
Refinancing Indebtedness is incurred or obtained.

 

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

 

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.

 

“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender or any other Lender.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (A) a Bankruptcy Event or (B) a Bail-In Action.

 

“Disposition” has the meaning assigned to such term in Section 6.05.

 

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

 

13

--------------------------------------------------------------------------------


 

(a)           matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests), whether
pursuant to a sinking fund obligation or otherwise;

 

(b)           is or becomes convertible or exchangeable, either mandatorily or
at the option of the holder thereof, for Indebtedness or Equity Interests (other
than solely for Equity Interests in such Person that do not constitute
Disqualified Equity Interests and cash in lieu of fractional shares of such
Equity Interests); or

 

(c)           is redeemable (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests) or is required to be repurchased by
the Company or any Subsidiary, in whole or in part, at the option of the holder
thereof;

 

in each case, on or prior to the date that is ninety one (91) days after the
Latest Maturity Date (determined as of the date of issuance thereof or, in the
case of any such Equity Interests outstanding on the Effective Date, the
Effective Date); provided, however, that (i) an Equity Interest in any Person
that would not constitute a Disqualified Equity Interest but for terms thereof
giving holders thereof the right to require such Person to redeem or purchase
such Equity Interest upon the occurrence of an “asset sale” or a “change of
control” (or similar event, however denominated) shall not constitute a
Disqualified Equity Interest if any such requirement becomes operative only
after repayment in full of all the Loans and all other Secured Obligations that
are accrued and payable, the cancellation or expiration of all Letters of Credit
and the termination or expiration of the Commitments and (ii) an Equity Interest
in any Person that is issued to any employee or to any plan for the benefit of
employees or by any such plan to such employees shall not constitute a
Disqualified Equity Interest solely because it may be required to be repurchased
by such Person or any of its subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.

 

“Disqualified Lenders” means (a) entities that are specifically identified by
the Company to the Administrative Agent in writing prior to April 5, 2016, or
after April 5, 2016 and prior to the Effective Date with the reasonable consent
of the Lead Arrangers, (b) entities that are reasonably determined by the
Company to be competitors of the Company or its subsidiaries (including PCB and
its subsidiaries) and which are specifically identified by the Company to the
Administrative Agent in writing prior to the Effective Date and (c) in the case
of the foregoing clauses (a) and (b), any of such entities’ Affiliates to the
extent such Affiliates (x)(i) are clearly identifiable as Affiliates of such
entities based solely on the similarity of such Affiliates’ and such entities’
names and (ii) are not bona fide debt investment funds or (y)(i) upon reasonable
notice to the Administrative Agent after the Effective Date, are identified as
Affiliates in writing after the Effective Date in a written supplement to the
list of “Disqualified Lenders”, which supplement shall become effective three
(3) Business Days after delivery to the Administrative Agent and the Lenders,
but which shall not apply retroactively to disqualify any parties that have
previously acquired an assignment or participation interest in the Loans and
(ii) are not bona fide debt investment funds.  It is understood and agreed that
(i) any supplement to the list of Persons that are Disqualified Lenders
contemplated by the foregoing clause (c) shall not apply retroactively to
disqualify any Persons that have previously acquired an assignment or
participation interest in the Loans (but solely with respect to such Loans),
(ii) the Administrative Agent shall have no responsibility or liability to
determine or monitor whether any Lender or potential Lender is a Disqualified
Lender, (iii) the Company’s failure to deliver such list (or supplement thereto)
in accordance with Section 9.01 shall render such list (or supplement) not
received and not effective and (iv) “Disqualified Lender” shall exclude any
Person that the Company has designated as no longer being a “Disqualified
Lender” by written notice delivered to the Administrative Agent from time to
time in accordance with Section 9.01.

 

14

--------------------------------------------------------------------------------


 

“Dollar Amount” of any currency at any date means (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Foreign Holdco Subsidiary” means any Domestic Subsidiary substantially
all of the assets of which consist of the Equity Interests (or Equity Interests
and Indebtedness) of one or more CFCs.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

 

“DQ List” has the meaning assigned to such term in Section 9.04(e)(iv).

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail,
e-fax, Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

 

“Eligible Foreign Subsidiary” means (i) MTS Systems GmbH, a limited liability
company organized under the laws of Germany and (ii) any other Foreign
Subsidiary that is approved from time to time by the Administrative Agent and
each of the Lenders.

 

15

--------------------------------------------------------------------------------


 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

 

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date means the equivalent in such currency of such amount of Dollars, calculated
on the basis of the Exchange Rate for such other currency at 11:00 a.m., London
time, on the date on or as of which such amount is to be determined.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Company or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Company or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Company or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Company or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition upon the Company or any
of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

16

--------------------------------------------------------------------------------


 

“euro” and/or “EUR” means the single currency of the Participating Member
States.

 

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

 

“Eurocurrency Payment Office” of the Administrative Agent means, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

 

(a) the sum, without duplication, of:

 

(i) Consolidated Net Income for such period;

 

(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income;

 

(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions by the Company and its Subsidiaries
completed during such period or the application of purchase accounting);

 

(iv) an amount equal to the aggregate net non-cash loss on dispositions by the
Company and its Subsidiaries during such period (other than dispositions in the
ordinary course of business) to the extent deducted in arriving at such
Consolidated Net Income; and

 

(v) cash receipts in respect of Swap Agreements during such period to the extent
not otherwise included in Consolidated Net Income; over

 

(b) the sum, without duplication, of:

 

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges to the extent included in
arriving at such Consolidated Net Income;

 

(ii) without duplication of amounts deducted pursuant to clause (ix) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions made in
cash during such period, except to the extent that such Capital Expenditures or
acquisitions were financed with the proceeds of Indebtedness of the Company or
its Subsidiaries (other than Revolving Loans);

 

(iii) the aggregate amount of all principal payments of Indebtedness of the
Company and its Subsidiaries (including (A) the principal component of Capital
Lease Obligations and (B) the amount of any scheduled repayment of Term Loans,
but excluding (1) all prepayments of Term Loans, (2) all prepayments of
Revolving Loans and Swingline Loans and (3) all prepayments in respect of any

 

17

--------------------------------------------------------------------------------


 

other revolving credit facility, except, in the case of clause (3), to the
extent there is an equivalent permanent reduction in commitments thereunder)
made during such period, except to the extent financed with the proceeds of an
incurrence or issuance of other Indebtedness of the Company or its Subsidiaries;

 

(iv) an amount equal to the aggregate net non-cash gain on sales, transfers or
other dispositions by the Company and its Subsidiaries during such period (other
than sales, transfers or other dispositions in the ordinary course of business)
to the extent included in arriving at such Consolidated Net Income;

 

(v) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions by the Company and its Subsidiaries
completed during such period or the application of purchase accounting);

 

(vi) cash payments by the Company and its Subsidiaries during such period in
respect of long-term liabilities of the Company and its Subsidiaries other than
Indebtedness, to the extent not already deducted from Consolidated Net Income;

 

(vii) without duplication of amounts deducted pursuant to clause (ix) below in
prior periods, the amount of Investments (including acquisitions) made by the
Company and its Subsidiaries (on a consolidated basis) during such period
pursuant to Section 6.04 (other than clauses (b), (c)(i), (d) and (e) of
Section 6.04) except to the extent that such Investments were financed with the
proceeds of an incurrence or issuance of Indebtedness of the Company or its
Subsidiaries;

 

(viii) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Company and its Subsidiaries during such period
that are required to be made in connection with any prepayment of Indebtedness
except to the extent that such amounts were financed with the proceeds of an
incurrence or issuance of Indebtedness of the Company or its Subsidiaries;

 

(ix) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Company
or any of its Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
Permitted Acquisitions, Capital Expenditures or acquisitions to be consummated
or made, plus any restructuring cash expenses, pension payments or tax
contingency payments that have been added to Excess Cash Flow pursuant to clause
(a) above required to be made, in each case during the period of four
(4) consecutive fiscal quarters of the Company following the end of such period
except to the extent intended to be financed with the proceeds of an incurrence
or issuance of other Indebtedness of the Company or its Subsidiaries; provided
that, to the extent the aggregate amount utilized to finance such Permitted
Acquisitions, Capital Expenditures or acquisitions during such period of four
(4) consecutive fiscal quarters is less than the Contract Consideration, the
amount of such shortfall, shall be added to the calculation of Excess Cash Flow
at the end of such period of four (4) consecutive fiscal quarters;

 

(x) the amount of Taxes (including penalties and interest) paid in cash or Tax
reserves set aside or payable (without duplication) in such period to the extent

 

18

--------------------------------------------------------------------------------


 

they exceed the amount of Tax expense deducted in determining Consolidated Net
Income for such period; and

 

(xi) cash expenditures in respect of Swap Agreements during such period to the
extent not deducted in arriving at such Consolidated Net Income.

 

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency.  In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Company, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

 

“Excluded Assets” means, collectively:

 

(a) any fee-owned real property that does not constitute Material Real Property
and all leasehold interests in real property;

 

(b) any “intent-to-use” application for registration of a trademark filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act of an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, solely to the extent, if any, that and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law;

 

(c) assets in respect of which pledges and security interests are prohibited by
applicable U.S. law, rule or regulation or agreements with any U.S. governmental
authority (other than to the extent that such prohibition would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408, 9-409 or other applicable
provisions of the UCC of any relevant jurisdiction or any other applicable law);
provided that, immediately upon the ineffectiveness, lapse or termination of any
such prohibitions, such assets shall automatically cease to constitute Excluded
Assets;

 

(d) margin stock (within the meaning of Regulation U issued by the Board);

 

(e) Equity Interests in any entity other than wholly-owned Material Subsidiaries
and, to the extent not requiring the consent of one or more unaffiliated third
parties or prohibited by the terms of any applicable organizational documents,
joint venture agreement or shareholders’ agreement, other Material Subsidiaries
and joint ventures;

 

(f) assets subject to certificates of title (including motor vehicles (other
than motor vehicles subject to certificates of title, provided that perfection
of security interests in such motor vehicles shall be limited to the filing of
UCC financing statements), aircraft and aircraft engines), letter of credit
rights with a value of less than $5,000,000 (other than to the extent the
security interest in such letter of

 

19

--------------------------------------------------------------------------------


 

credit right may be perfected by the filing of UCC financing statements) and
commercial tort claims with a value of less than $5,000,000;

 

(g) any lease, license, capital lease obligation or other agreement or any
property subject to a purchase money security interest or similar agreement to
the extent that a grant of a security interest therein would violate or
invalidate such lease, license, capital lease obligation or agreement or
purchase money arrangement or create a right of termination in favor of any
other party thereto (other than the Company or a Subsidiary Guarantor) (other
than (x) proceeds and receivables thereof, the assignment of which is expressly
deemed effective under the UCC notwithstanding such prohibition, (y) to the
extent that any such term has been waived or (z) to the extent that any such
term would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408,
9-409 or other applicable provisions of the UCC of any relevant jurisdiction or
any other applicable law); provided that, immediately upon the ineffectiveness,
lapse or termination of any such term, such assets shall automatically cease to
constitute Excluded Assets;

 

(h) assets specifically requiring perfection through control, control agreements
or other control arrangements (other than delivery of certificated pledged
equity interests to the extent required above and material promissory notes
constituting Collateral), including cash, deposit accounts, securities accounts
and commodities accounts;

 

(i) any foreign assets (including foreign intellectual property) (other than
pledges of the Applicable Pledge Percentage of the issued and outstanding Equity
Interests in any First Tier Foreign Subsidiary which is a Material Foreign
Subsidiary as contemplated by this Agreement) or credit support;

 

(j) those assets as to which the Administrative Agent and the Company reasonably
agree that the cost of obtaining such a security interest or perfection thereof
are excessive in relation to the benefit to the Lenders of the security to be
afforded thereby.

 

Notwithstanding the foregoing, “Excluded Assets” shall not include any proceeds,
products, substitutions or replacements of Excluded Assets (unless such
proceeds, products, substitutions or replacements would otherwise constitute
Excluded Assets).

 

“Excluded Domestic Subsidiary” means (a) any Domestic Subsidiary whose Equity
Interests are owned directly or indirectly by a CFC and (b) any Domestic Foreign
Holdco Subsidiary.

 

“Excluded Foreign Subsidiary” means a Foreign Subsidiary which is (a) a CFC or
(b) a direct or indirect Foreign Subsidiary owned by a CFC or Domestic Foreign
Holdco Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation.  If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case,

 

20

--------------------------------------------------------------------------------


 

(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. Federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan,
Letter of Credit or Commitment pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan, Letter of Credit or
Commitment (other than pursuant to an assignment request by any Borrower under
Section 2.19(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.17, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan, Letter of Credit or
Commitment or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.17(f) and (d) any U.S. Federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
September 24, 2014 by and among the Company, the foreign subsidiary borrowers
party thereto, the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent, as amended, restated, supplemented or otherwise modified
prior to the Effective Date.

 

“Existing Letters of Credit” is defined in Section 2.06(a).

 

“Facility” means (a) the revolving credit facility evidenced by the Revolving
Commitments and the Revolving Loans, (b) the term loan facility evidenced by the
Tranche B Term Loan Commitments and the Tranche B Term Loans or (c) any other
credit facility created hereunder pursuant to an Incremental Amendment, a Loan
Modification Agreement or a Refinancing Amendment, as the context may require.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code (or any amended or successor version
that is substantively comparable and not materially more onerous to comply
with), any intergovernmental agreement between a non-U.S. jurisdiction and the
United States of America with respect to the foregoing and any law, regulation,
fiscal or regulatory legislation, or official rule, guidance note or practice
adopted pursuant to any such intergovernmental agreement.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

 

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or
5.01(b) (or, prior to the delivery of any such financial statements, the
financial statements referred to in Section 3.04).

 

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Company and its Domestic Subsidiaries directly owns
more than 50% of such Foreign Subsidiary’s issued and outstanding Equity
Interests.

 

21

--------------------------------------------------------------------------------


 

“Foreign Currencies” means Agreed Currencies other than Dollars.

 

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

 

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

 

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a
Lender, with respect to such Borrower, that is not a U.S. Person, and (b) if the
applicable Borrower is not a U.S. Person, a Lender, with respect to such
Borrower, that is resident or organized under the laws of a jurisdiction other
than that in which such Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“Foreign Subsidiary Borrower” means any Eligible Foreign Subsidiary that has
become a Foreign Subsidiary Borrower pursuant to Section 2.23 and that has not
ceased to be a Foreign Subsidiary Borrower pursuant to such Section.

 

“Foreign Subsidiary Borrower Sublimit” means $25,000,000.

 

“Funded Debt” means all Indebtedness of the Company and the Subsidiaries for
borrowed money that matures more than one year from the date of its creation or
matures within one year from such date that is renewable or extendable, at the
option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including Indebtedness in respect of the Loans.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

22

--------------------------------------------------------------------------------


 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Incremental Amendment” has the meaning assigned to such term in Section 2.20.

 

“Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.20.

 

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (k) obligations
of such Person under Sale and Leaseback Transactions (other than such
obligations constituting operating lease obligations).  The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.  Notwithstanding
the foregoing, the term “Indebtedness” shall not include (i) purchase price
adjustments, earnouts, holdbacks or deferred payments of a similar nature
(including deferred compensation representing consideration or other contingent
obligations incurred in connection with an acquisition), except in each case to
the extent that such amount payable is, or becomes, reasonably determinable and
contingencies have been resolved or such amount would otherwise be required to
be reflected on a balance sheet prepared in accordance with GAAP; (ii) current
accounts payable incurred in the ordinary course of business; (iii) obligations
in respect of non-competes and similar agreements; (iv) Swap Obligations;
(v) Banking Services Obligations; (vi) licenses and operating leases or
(vii) Permitted Call Spread Swap Agreements, and any obligations thereunder. 
Notwithstanding the foregoing, for the avoidance of doubt, the term
“Indebtedness” shall include obligations of the Company in respect of any
Permitted TEU Notes.

 

23

--------------------------------------------------------------------------------


 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indian Rupees” means the lawful currency of the Republic of India.

 

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

 

“Information Memorandum” means the Confidential Information Memorandum dated
June 2016 relating to the Company and the Transactions.

 

“Intercreditor Agreement” means (a) in respect of Indebtedness intended to be
secured by some or all of the Collateral on a pari passu basis with the
Obligations, an intercreditor agreement reasonably acceptable to the
Administrative Agent, the terms of which are consistent with market terms
governing security arrangements for the sharing of Liens on a pari passu basis
at the time such intercreditor agreement is proposed to be established in light
of the type of Indebtedness to be secured by such Liens, as reasonably
determined by the Administrative Agent and the Company and (b) in respect of
Indebtedness intended to be secured by some or all of the Collateral on a junior
priority basis with the Obligations, an intercreditor agreement reasonably
acceptable to the Administrative Agent the terms of which are consistent with
market terms governing security arrangements for the sharing of Liens on a
junior basis at the time such intercreditor agreement is proposed to be
established in light of the type of Indebtedness to be secured by such Liens, as
reasonably determined by the Administrative Agent and the Company.

 

“Interest Coverage Ratio” has the meaning assigned to such term in
Section 6.12(b).

 

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.08 in the
form attached hereto as Exhibit J-2 or any other form approved by the
Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date of the Facility under which such ABR Loan was made, (b) with
respect to any Eurocurrency Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Maturity
Date of the Facility under which such Eurocurrency Loan was made and (c) with
respect to any Swingline Loan, the day that such Loan is required to be repaid
and the Maturity Date of the Facility under which such Swingline Loan was made.

 

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower (or the Company on behalf of the
applicable Borrower) may elect; provided, that (i) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day and (ii) any Interest Period that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period.  For purposes hereof, the date of a Borrowing initially

 

24

--------------------------------------------------------------------------------


 

shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate for the longest period (for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period
and (b) the applicable Screen Rate for the shortest period (for which the
applicable Screen Rate is available for the applicable currency) that exceeds
the Impacted Interest Period, in each case, at such time.  Notwithstanding the
foregoing, if any Interpolated Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“Investment” means, with respect to a specified Person, (a) any direct or
indirect acquisition of or investment by such Person in any Equity Interests,
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, or any capital contribution or
loans or advances (other than advances made in the ordinary course of business
that would be recorded as accounts receivable on the balance sheet of the
specified Person prepared in accordance with GAAP) to, Guarantees of any
Indebtedness or other obligations of, or any other investment in, any other
Person that are held or made by the specified Person and (b) the purchase or
acquisition (in one transaction or a series of related transactions) of all or
substantially all the property and assets or business of another Person or
assets constituting a business unit, line of business, division or product line
of such other Person.  The amount, as of any date of determination, of (i) any
Investment in the form of a loan or an advance shall be the principal amount
thereof outstanding on such date (excluding any portion thereof representing
paid-in-kind interest or principal accretion), without any adjustment for
write-downs or write-offs (including as a result of forgiveness of any portion
thereof) with respect to such loan or advance after the date thereof, (ii) any
Investment in the form of a Guarantee shall be determined in accordance with the
definition of the term “Guarantee”, (iii) any Investment in the form of a
transfer of Equity Interests or other non-cash property by the investor to the
investee, including any such transfer in the form of a capital contribution,
shall be the fair value (as determined reasonably and in good faith by the
Company in accordance with GAAP) of such Equity Interests or other property as
of the time of the transfer, minus any payments actually received in cash, or
other property that has been converted into cash or is readily marketable for
cash, by such specified Person representing a return of capital of, or dividends
or other distributions in respect of, such Investment, but without any
adjustment for increases or decreases in value of, or write-ups, write-downs or
write-offs with respect to, such Investment after the date of such transfer,
(iv) any Investment (other than any Investment referred to in clause (i),
(ii) or (iii) above) by the specified Person in the form of a purchase or other
acquisition for value of any Equity Interests, evidences of Indebtedness, other
securities or assets of any other Person shall be the original cost of such
Investment (including any Indebtedness assumed in connection therewith), plus
the cost of all additions, as of such date, thereto, and minus the amount, as of
such date, of any portion of such Investment repaid to the investor in cash as a
repayment of principal or a return of capital, and of any payments or other
amounts actually received by such investor representing dividends, returns,
interest, profits, distributions, income or similar amount, in respect of such
Investment, as the case may be, but without any other adjustment for increases
or decreases in value of, or write-ups, write-downs or write-offs with respect
to, such Investment after the date of such Investment, and (v) any Investment
(other than any Investment referred to in clause (i), (ii), (iii) or (iv) above)
by the specified Person in any other Person resulting from the issuance by such
other Person of its Equity Interests to the specified Person shall be the fair
value (as determined reasonably and in good faith by a Financial Officer of the
Company) of such Equity Interests at the time of the issuance thereof.  For
purposes of Section 6.04, if an Investment involves the acquisition of more than
one Person, the amount of such Investment shall be allocated among the acquired
Persons in accordance with GAAP; provided that pending the final determination
of the

 

25

--------------------------------------------------------------------------------


 

amounts to be so allocated in accordance with GAAP, such allocation shall be as
reasonably determined by a Financial Officer of the Company.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means, as the context may require, (a) JPMorgan Chase Bank, N.A.,
with respect to Letters of Credit issued by it, (b) U.S. Bank National
Association, solely with respect to the Existing Letters of Credit issued by
such Lender or (c) any Lender selected by the Company and approved by the
Administrative Agent (which consent shall not be unreasonably withheld, delayed
or conditioned) which agrees to act as an Issuing Bank hereunder, with respect
to Letters of Credit issued by it, and in each case in its capacity as an issuer
of Letters of Credit hereunder, and its successors in such capacity as provided
in Section 2.06(i).  Each Issuing Bank may, in its discretion, arrange for one
or more Letters of Credit to be issued by Affiliates of such Issuing Bank, in
which case the term “Issuing Bank” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.

 

“Japanese Yen” or “¥” means the lawful currency of Japan.

 

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, in each case
as extended in accordance with this Agreement from time to time.

 

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time.  The LC Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the total LC Exposure at such
time.

 

“Lead Arranger” means each of JPMorgan Chase Bank, N.A. and Wells Fargo
Securities, LLC in its capacity as a joint lead arranger and joint bookrunner
for the credit facilities evidenced by this Agreement.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or Section 2.27 or
pursuant to an Assignment and Assumption or other documentation contemplated
hereby, other than any such Person that ceases to be a party hereto pursuant to
an Assignment and Assumption or other documentation contemplated hereby.  Unless
the context otherwise requires, the term “Lenders” includes the Swingline Lender
and each Issuing Bank.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
(it being understood and agreed that, for the avoidance of doubt, Qualified LCs
shall not be deemed to be letters of credit issued pursuant to this Agreement).

 

26

--------------------------------------------------------------------------------


 

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01B, or if an Issuing Bank has entered into an Assignment and
Assumption, the amount set forth for such Issuing Bank as its Letter of Credit
Commitment in the Register maintained by the Administrative Agent.

 

“LIBO Rate” means, with respect to (a) any Eurocurrency Borrowing denominated in
any LIBOR Quoted Currency and for any applicable Interest Period, the LIBOR
Screen Rate at approximately 11:00 a.m., London time, on the Quotation Day for
such LIBOR Quoted Currency and Interest Period and (b) any Eurocurrency
Borrowing denominated in any Non-Quoted Currency and for any applicable Interest
Period, the applicable Local Screen Rate for such Non-Quoted Currency on the
Quotation Day for such Non-Quoted Currency and Interest Period; provided that,
if a LIBOR Screen Rate or a Local Screen Rate, as applicable, shall not be
available at such time for such Interest Period (the “Impacted Interest
Period”), then the LIBOR Screen Rate or Local Screen Rate, as applicable, for
such currency and such Interest Period shall be the Interpolated Rate.  It is
understood and agreed that all of the terms and conditions of this definition of
“LIBO Rate” shall be subject to Section 2.14.

 

“LIBOR Quoted Currency” means Dollars, euro, Pounds Sterling, Swiss Francs and
Japanese Yen.

 

“LIBOR Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing denominated in any LIBOR Quoted Currency and for any applicable
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for such LIBOR Quoted Currency for a period equal in length to such
Interest Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that, if the
LIBOR Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Limited Conditionality Provision” means that, to the extent any Collateral
(including the grant or perfection of any security interest therein) is not or
cannot be provided on the Effective Date (other than the grant and perfection of
security interests in (x) assets of the Company and any Subsidiary Guarantors
with respect to which a Lien may be perfected solely by the filing of a
financing statement under the UCC or (y) Equity Interests, if any, of PCB or any
wholly-owned Pledge Subsidiary of PCB with respect to which a Lien may be
perfected by the delivery of certificates representing such Equity Interests (to
the extent required to be pledged hereunder and received from the Company after
its use of commercially reasonable efforts to do so)) after the Company’s use of
commercially reasonable efforts to do so or without undue burden or expense,
then the provision of such Collateral (including the grant or perfection of any
security interest therein) shall not constitute a condition precedent to the
effectiveness of this Agreement on the Effective Date and, notwithstanding any
provisions set forth in Section 5.09 to the contrary, such Collateral shall not
be required to be provided (including the grant and perfection of any

 

27

--------------------------------------------------------------------------------


 

security interest therein) until the ninetieth (90th) day following the
Effective Date (or such later date as may be agreed upon by the Administrative
Agent in its reasonable discretion).

 

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, the Collateral Documents, the Subsidiary
Guaranty, any Intercreditor Agreement, any promissory notes executed and
delivered pursuant to Section 2.10(e), any Letter of Credit applications and any
agreements between the Company and an Issuing Bank regarding such Issuing Bank’s
Letter of Credit Commitment or the respective rights and obligations between the
Company and such Issuing Bank in connection with the issuance of Letters or
Credit, and any and all other instruments and documents executed and delivered
in connection with any of the foregoing.

 

“Loan Modification Agreement” means a Loan Modification Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among the
Company, the Administrative Agent and one or more Accepting Lenders, effecting
one or more Permitted Amendments and such other amendments hereto and to the
other Loan Documents as are contemplated by Section 2.26.

 

“Loan Modification Offer” has the meaning given to such term in Section 2.26.

 

“Loan Parties” means, collectively, the Borrowers and the Subsidiary Guarantors.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

“Local Screen Rate” means the CDOR Screen Rate.

 

“Local Time” means (i) Chicago time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and the Subsidiaries
taken as a whole, (b) the ability of the Borrowers to perform any of their
respective payment obligations under this Agreement or (c) the validity or
enforceability of this Agreement or any and all other Loan Documents or the
material rights or remedies of the Administrative Agent and the Lenders
thereunder.

 

“Material Domestic Subsidiary” means each Domestic Subsidiary (other than an
Excluded Domestic Subsidiary) that constitutes a Material Subsidiary.

 

“Material Foreign Subsidiary” means each Foreign Subsidiary that constitutes a
Material Subsidiary.

 

“Material Indebtedness” means any Indebtedness (other than the Loans and Letters
of Credit), or obligations in respect of one or more Swap Agreements, of any one
or more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $15,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

 

28

--------------------------------------------------------------------------------


 

“Material Real Property” means real property located in the United States with a
book value (as reflected in the financial statements delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, the financial statements referred to in Section 3.04)) of more than
$10,000,000 that is owned by the Company or any Domestic Subsidiary that is a
Loan Party.

 

“Material Subsidiary” means each Subsidiary (i) which, as of the most recent
fiscal quarter of the Company, for the period of four consecutive fiscal
quarters then ended, for which financial statements have been delivered pursuant
to Section 5.01 (or, if prior to the date of the delivery of the first financial
statements to be delivered pursuant to Section 5.01(a) or 5.01(b), the most
recent financial statements referred to in Section 3.04), contributed greater
than ten percent (10%) of the Company’s Consolidated EBITDA for such period or
(ii) which contributed greater than ten percent (10%) of Consolidated Total
Assets as of such date; provided that, if at any time the aggregate amount of
Consolidated EBITDA or Consolidated Total Assets attributable to all
Subsidiaries that are not Material Subsidiaries exceeds twenty five percent
(25%) of Consolidated EBITDA for any such period or twenty five percent (25%) of
Consolidated Total Assets as of the end of any such fiscal quarter, the Company
(or, in the event the Company has failed to do so within ten days, the
Administrative Agent) shall designate sufficient Subsidiaries as “Material
Subsidiaries” to eliminate such excess, and such designated Subsidiaries shall
for all purposes of this Agreement constitute Material Subsidiaries.

 

“Maturity Date” means (a) with respect to the Revolving Commitments, July 5,
2021 (or with respect to a Revolving Lender that has extended the maturity date
of its Revolving Commitment pursuant to Section 2.26, the extended maturity date
set forth in the applicable Loan Modification Agreement), (b) with respect to
the Tranche B Term Loans, July 5, 2023 (or with respect to a Tranche B Term
Lender that has extended the maturity date of its Tranche B Term Loans pursuant
to Section 2.26, the extended maturity date set forth in the applicable Loan
Modification Agreement), (c) with respect to any Refinancing Term Loans,
Refinancing Revolving Commitments or Refinancing Revolving Loans, the final
maturity date applicable thereto as specified in the applicable Refinancing
Amendment (or with respect to a Lender that has extended the maturity date of
its Refinancing Term Loans, Refinancing Revolving Commitments or Refinancing
Revolving Loans pursuant to Section 2.26, the extended maturity date set forth
in the applicable Loan Modification Agreement) and (d) with respect to any
Incremental Term Loans, the final maturity date applicable thereto as specified
in the applicable Incremental Amendment (or with respect to any Lender that has
extended the maturity date of its Incremental Term Loan pursuant to
Section 2.26, the extended maturity date set forth in the applicable Loan
Modification Agreement).

 

“Merger Termination Redemption” means a mandatory settlement of the Permitted
TEU Purchase Contracts pursuant to the terms of the purchase contract agreement
governing such Permitted TEU Purchase Contracts and the required repurchase of
the Permitted TEU Notes pursuant to the terms of the indenture governing such
Permitted TEU Notes.

 

“MNPI” means material information concerning the Company and the Subsidiaries
and their securities that has not been disseminated in a manner making it
available to investors generally, within the meaning of Regulation FD under the
Securities Act and the Securities Exchange Act of 1934.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means each mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Secured Parties, on real property of a Loan Party,
including any amendment, restatement, modification or supplement thereto;
provided that no Mortgage shall contain any defaults other than by reference to
the defaults set forth in this Agreement; and further provided, in the event the
Mortgage shall be recorded in a

 

29

--------------------------------------------------------------------------------


 

jurisdiction which charges mortgage recording taxes, intangible taxes or
documentary taxes or other similar taxes and/or charges, such Mortgage shall
only secure such an amount not to exceed the fair market value (as reasonably
determined by Borrower and as reasonably acceptable to the Administrative Agent)
of the Material Real Property secured by such Mortgage.

 

“Mortgage Instruments” means with respect to any Material Real Property for
which a Mortgage is being recorded, (a) such title reports and ALTA title
insurance policies (or unconditional commitment to issue such policy or
policies) reasonably acceptable to Administrative Agent, in an amount not to
exceed 110% of the fair market value (as reasonably acceptable to the
Administrative Agent) of such Material Real Property (with endorsements
reasonably requested by Administrative Agent and as are available in the
applicable jurisdiction) and with all premiums fully paid, (b) either (i) an
ALTA survey reasonably acceptable to Administrative Agent or (ii) previously
obtained ALTA survey and affidavits of “no-change” with respect to each such
survey, such survey and affidavit to be in form and substance reasonably
acceptable to the Administrative Agent and to be sufficient to issue title
insurance policies to the Administrative Agent providing all reasonably required
survey coverage and survey endorsements and zoning endorsements, 
(c) acquisition of FEMA standard life-of-loan flood hazard determinations for
such Material Real Property, and if any building located on such Material Real
Property is determined to be in a special hazard area, delivery of (i) a notice
with respect to such flood insurance and (ii) evidence of flood insurance, (d) a
local counsel opinion as to the enforceability of each Mortgage in the state in
which the Material Real Property described in such Mortgage is located and other
matters customarily covered in real estate enforceability opinions in form and
substance reasonably acceptable to Administrative Agent, (e) mortgage tax
affidavits and declarations and other similar information and related
certifications that are required in the jurisdiction in which a Mortgage is
being filed in order to permit such filing and such affidavits and certificates
as are required to issue the title insurance policies, provided, appraisals
shall not be required to be delivered in connection with any Mortgage (in each
case, other than such documentation already in the possession of any Loan Party)
and (f) environmental assessments and reports and zoning reports in form and
substance reasonably acceptable to the Administrative Agent.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds actually
received in respect of such event including (i) any cash received in respect of
any non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments actually made to a Loan Party, net of (b) the sum of
(i) all attorneys’, accountants’ investment banking and other fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event (including, without limitation, attorneys’ fees,
accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant and
customary fees), (ii) in the case of a sale, transfer or other disposition of an
asset (including pursuant to a Sale and Leaseback transaction or a casualty or a
condemnation or similar proceeding), the amount of all payments (including
principal, any premium or penalty, and interest) required to be made as a result
of such event to repay Indebtedness  secured by such asset (other than (x) Loans
and (y) Indebtedness secured by Liens on such asset junior to the Liens thereon
securing the Loans) or otherwise subject to mandatory prepayment as a result of
such event (other than under this Agreement), (iii) in the case of any event
involving a Subsidiary that is not a wholly-owned Subsidiary, the pro rata
portion of the Net Proceeds thereof (calculated without regard to this clause
(iii)) attributable to minority interests and not available for distribution to
or for the account of

 

30

--------------------------------------------------------------------------------


 

the company or a wholly-owned Subsidiary as a result thereof, (iv) the amount of
all taxes paid (or reasonably estimated to be payable and indemnification
obligations associated with such transaction) and (v) the amount of any reserves
established against any adjustment to the sale price or any liabilities (other
than taxes deducted pursuant to clause (v)) (x) related to any of the applicable
assets and (y) retained by the Company or any of Subsidiary including, without
limitation, pension and other postemployment benefit liabilities and liabilities
related to environmental matters or against any indemnification obligations
(provided, however, that the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Proceeds of such Disposition or Casualty Event occurring on
the date of such reduction), in each case during the year that such event
occurred or the next succeeding year and that are directly attributable to such
event (as determined reasonably and in good faith by a Financial Officer).

 

“New Money Credit Event” means with respect to any Issuing Bank, any increase
(directly or indirectly) in such Issuing Bank’s exposure (whether by way of
additional credit or banking facilities or otherwise, including as part of a
restructuring) to any Borrower or any Governmental Authority in any Borrower’s
or any applicable Letter of Credit beneficiary’s country occurring by reason of
(i) any law, action or requirement of any Governmental Authority in such
Borrower’s or such Letter of Credit beneficiary’s country, or (ii) any request
in respect of external indebtedness of borrowers in such Borrower’s or such
Letter of Credit beneficiary’s country applicable to banks generally which
conduct business with such borrowers, or (iii) any agreement in relation to
clause (i) or (ii), in each case to the extent calculated by reference to the
aggregate Revolving Credit Exposures outstanding prior to such increase.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(e).

 

“Non-Quoted Currency” means Canadian Dollars.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Loan
Parties to any of the Lenders, the Administrative Agent any Issuing Bank or any
indemnified party, individually or collectively, existing on the Effective Date
or arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Agreement or any of the other Loan Documents or in respect
of any of the Loans made or reimbursement or other obligations incurred or any
of the Letters of Credit or other instruments at any time evidencing any
thereof.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

 

31

--------------------------------------------------------------------------------


 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

 

“Other Revolving Commitments” means extended Revolving Commitments that result
from a Loan Modification Agreement.

 

“Other Revolving Loans” means the Revolving Loans made pursuant to any Other
Revolving Commitment.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

“Other Tranche B Term Loans” means Tranche B Term Loans that result from a Loan
Modification Agreement.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

 

“Participant” has the meaning set forth in Section 9.04.

 

“Participant Register” has the meaning set forth in Section 9.04(c).

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

32

--------------------------------------------------------------------------------


 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“PCB” means PCB Group, Inc., a New York corporation.

 

“PCB Acquisition” means the acquisition of all of the outstanding Equity
Interests of PCB by the Company pursuant to the PCB Merger Agreement.

 

“PCB Merger Agreement” means the Agreement and Plan of Merger, dated as of
April 5, 2016, by and among the Company, Nickel Merger Sub Inc., PCB, David T.
Hore, John A. Lally and David M. Lally.

 

“PCB Merger Agreement Representations” means such of the representations made by
or on behalf of PCB in the PCB Merger Agreement as are material to the interests
of the Lenders, but only to the extent that the accuracy of any such
representation is a condition to the Company’s (or any of its affiliates’)
obligations to close the PCB Acquisition under the PCB Merger Agreement or the
Company (or any of its affiliates) has the right to terminate the Company’s (or
any of its affiliates’) obligations under the PCB Merger Agreement or decline to
consummate the PCB Acquisition as a result of a breach of such representations
in the PCB Merger Agreement.

 

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise but excluding in any event a Hostile Acquisition) or
series of related acquisitions by the Company or any Subsidiary of (i) all or
substantially all the assets of a Person or division or line of business of a
Person or (ii) all or substantially all the Equity Interests in, a Person or
division or line of business of a Person, if, at the time of and immediately
after giving effect thereto, (a) no Default has occurred and is continuing or
would arise after giving effect thereto, (b) such Person or division or line of
business is engaged in the same or a similar line of business as the Company and
the Subsidiaries or business reasonably related thereto, (c) to the extent and
at the times required pursuant to Section 6.09, all actions required to be taken
with respect to such acquired or newly formed Subsidiary shall have been or
shall be taken, (d) the Company and the Subsidiaries are in compliance, on a
pro forma basis after giving effect to such acquisition in accordance with the
provisions set forth in Section 1.04(b), with the covenants contained in
Section 6.12 recomputed as of the last day of the most recently ended fiscal
quarter of the Company for which financial statements are available, as if such
acquisition (and any related incurrence or repayment of Indebtedness, with any
new Indebtedness being deemed to be amortized over the applicable testing period
in accordance with its terms) had occurred on the first day of each relevant
period for testing such compliance and, if the aggregate consideration paid in
respect of such acquisition exceeds $60,000,000, the Company shall have
delivered to the Administrative Agent a certificate of a Financial Officer of
the Company to such effect, together with all relevant financial information,
statements and projections requested by the Administrative Agent and (e) in the
case of an acquisition or merger involving the Company or another Loan Party,
the Company or such Loan Party is the surviving entity of such merger and/or
consolidation.

 

“Permitted Amendment” means an amendment to this Agreement and the other Loan
Documents, effected in connection with a Loan Modification Offer pursuant to
Section 2.26, providing for an extension of the Maturity Date applicable to the
Loans and/or Commitments of the Accepting Lenders and, in connection therewith,
(a) any changes in the interest rates with respect to the Loans and/or
Commitments of the Accepting Lenders, (b) any changes in the fees payable to, or
the inclusion of new fees to be payable to, the Accepting Lenders, (c) such
amendments to this Agreement and the other Loan Documents as shall be
appropriate, in the reasonable judgment of the Administrative Agent, to provide
the rights and benefits of this Agreement and other Loan Documents to each new
“Class” of loans and/or commitments resulting therefrom and (d) additional
amendments to the terms of this Agreement

 

33

--------------------------------------------------------------------------------


 

applicable to the applicable Loans and/or Commitments of the Accepting Lenders
that are less favorable to such Accepting Lenders than the terms of this
Agreement prior to giving effect to such Permitted Amendments and that are
reasonably acceptable to the Administrative Agent.

 

“Permitted Call Spread Swap Agreements” means (a) any Swap Agreement (including,
but not limited to, any bond hedge transaction or capped call transaction)
pursuant to which the Company acquires an option requiring the counterparty
thereto to deliver to the Company shares of common stock of the Company (or
other securities or property following a merger event or other change of the
common stock of the Company), the cash value thereof or a combination thereof
from time to time upon exercise of such option entered into by the Company in
connection with the issuance of Permitted Convertible Notes (such transaction, a
“Bond Hedge Transaction”) and (b) any Swap Agreement pursuant to which the
Company issues to the counterparty thereto warrants to acquire common stock of
the Company (or other securities or property following a merger event or other
change of the common stock of the Company) (whether such warrant is settled in
shares, cash or a combination thereof) entered into by the Company in connection
with the issuance of Permitted Convertible Notes (such transaction, a “Warrant
Transaction”); provided that (i) the terms, conditions and covenants of each
such Swap Agreement shall be acceptable to the Administrative Agent in its
Permitted Discretion), (ii) the purchase price for such Bond Hedge Transaction,
less the proceeds received by the Company from the sale of any related Warrant
Transaction, does not exceed the net proceeds received by the Company from the
issuance of the related Permitted Convertible Notes and (iii) in the case of
clause (b) above, such Swap Agreement would be classified as an equity
instrument in accordance with GAAP.

 

“Permitted Convertible Notes” means any unsecured notes issued by the Company
that are convertible into a fixed number (subject to customary anti-dilution
adjustments, “make-whole” increases and other customary changes thereto) of
shares of common stock of the Company (or other securities or property following
a merger event or other change of the common stock of the Company), cash or any
combination thereof (with the amount of such cash or such combination determined
by reference to the market price of such common stock or such other securities);
provided that, the Indebtedness thereunder must satisfy each of the following
conditions: (i) both immediately prior to and after giving effect (including pro
forma effect) thereto, no Default or Event of Default shall exist or result
therefrom, (ii) such Indebtedness matures after, and does not require any
scheduled amortization or other scheduled or otherwise required payments of
principal prior to, and does not permit any Loan Party to elect optional
redemption or optional acceleration that would be settled on a date prior to,
the date that is six (6) months after the Latest Maturity Date (it being
understood that neither (x) any provision requiring an offer to purchase such
Indebtedness as a result of change of control or other fundamental change nor
(y) any early conversion of any Permitted Convertible Notes in accordance with
the terms thereof, in either case, shall violate the foregoing restriction),
(iii) such Indebtedness is not guaranteed by any Subsidiary of the Company other
than the Subsidiary Guarantors (which guarantees, if such Indebtedness is
subordinated, shall be expressly subordinated to the Secured Obligations on
terms not less favorable to the Lenders than the subordination terms of such
Subordinated Indebtedness) and (iv) the terms, conditions and covenants of such
Indebtedness must be customary for convertible Indebtedness of such type (as
determined by the board of directors of the Company, or a committee thereof, in
good faith).

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for Taxes that are not yet delinquent or are being
contested in compliance with Section 5.04;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than sixty (60) days or are
being contested in compliance with Section 5.04;

 

34

--------------------------------------------------------------------------------


 

(c) (i) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations and (ii) pledges and deposits in the ordinary
course of business securing liability for reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to the Company or any of Subsidiary;

 

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature (including (i) those to secure health,
safety and environmental obligations and (ii) letters of credit and bank
guarantees required or requested by any Governmental Authority in connection
with any contract or law), in each case in the ordinary course of business;

 

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

 

(f) matters of record affecting title to any real or leased property and any
survey exceptions, encroachments, rights of parties in possession under written
leases or occupancy agreements, title defects, easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations that are substantial in amount and do not materially detract from
the value of the affected property or interfere in any material respect with the
ordinary conduct of business of the Company or any Subsidiary;

 

(g)           Liens in favor of a banking or other financial institution arising
as a matter of law or in the ordinary course of business under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institution’s general terms and conditions;

 

(h)           Liens on specific items of inventory or other goods and proceeds
thereof of any Person securing such Person’s obligations in respect of bankers’
acceptances or letters of credit issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods in the ordinary course of business;

 

(i)            Liens encumbering reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

(j)            (i) leases, licenses, subleases or sublicenses granted to others
in the ordinary course of business that do not (A) interfere in any material
respect with the business of the Company and its Subsidiaries, taken as a whole
or (B) secure any Indebtedness or (ii) the rights reserved or vested in any
Person (including any Governmental Authority) by the terms of any lease,
license, franchise, grant or permit held by the Company or any of its
Subsidiaries or by a statutory provision, to terminate any such lease, license,
franchise, grant or permit, or to require annual or periodic payments as a
condition to the continuance thereof;

 

(k)           ground leases or subleases, licenses or sublicenses in respect of
real property on which facilities owned or leased by the Company or any
Subsidiary are located;

 

(l)            (i) zoning, building, entitlement and other land use regulations
by Governmental

 

35

--------------------------------------------------------------------------------


 

Authorities with which the normal operation of the business complies, and
(ii) any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Company and its Subsidiaries, taken as a whole;

 

(m)          Liens arising from precautionary UCC financing statement or similar
filings;

 

(n)           licenses, sublicenses and cross-licenses of Intellectual Property
in the ordinary course of business; and

 

(o)           any interest or title of a lessor, sublessor, lessee or sublessee
under any lease in existence on the day hereof or permitted by this Agreement
and the Security Documents.

 

“Permitted First Priority Refinancing Indebtedness” means Indebtedness of the
Company or any other Loan Party in the form of term loans (other than, for the
avoidance of doubt, Incremental Term Loans or other Term Loans under this
Agreement) or bonds, debentures, notes or similar instruments (a) that is
secured by Liens on the Collateral on a pari passu basis (but without regard to
the control of remedies) to the Liens on the Collateral securing the Obligations
and is not secured by any property or assets of the Company or any of the
Subsidiaries other than the Collateral, (b) the Net Proceeds of which,
substantially concurrently with the incurrence thereof, are applied to the
repayment or prepayment of then outstanding Term Loan Borrowings of any Class in
an aggregate principal amount equal to the aggregate amount of such Permitted
First Priority Refinancing Indebtedness (less the aggregate amount of accrued
and unpaid interest with respect to such outstanding Term Loan Borrowings and
any reasonable fees, premium and expenses relating to such refinancing),
(c) that does not mature earlier than the Latest Maturity Date then in effect,
and has a Weighted Average Life to Maturity no shorter than the Class of Term
Loans with the Latest Maturity Date in effect at the time of incurrence of such
Indebtedness, (d) that contains covenants, events of default and other terms
that are customary for similar Indebtedness in light of then-prevailing market
conditions and, when taken as a whole (other than interest rates, rate floors,
fees and optional prepayment or redemption terms), are no more favorable (as
reasonably determined by the Company in good faith) to the lenders or investors,
as the case may be, providing such Permitted First Priority Refinancing
Indebtedness than those set forth in the Loan Documents are with respect to the
Lenders (other than covenants or other provisions applicable only to periods
after the Latest Maturity Date then in effect); provided that a certificate of a
Financial Officer of the Company delivered to the Administrative Agent at least
five (5) Business Days prior to the incurrence of such Indebtedness or the
modification, refinancing, refunding, renewal or extension thereof (or such
shorter period of time as may reasonably be agreed by the Administrative Agent),
together with a reasonably detailed description of the material terms and
conditions of such resulting Indebtedness or drafts of the material definitive
documentation relating thereto, stating that the Company has determined in good
faith that such terms and conditions satisfy the foregoing requirements shall be
conclusive unless the Administrative Agent provides notice to the Company of its
reasonable objection during such period together with a reasonable description
of the basis upon which it objects, (e) the security agreements relating to
which are substantially the same as the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent),
(f) that is not guaranteed by any Persons other than the Company and/or the
Subsidiary Guarantors, (g) any Permitted First Priority Refinancing Indebtedness
may participate in any mandatory prepayment on a pro rata basis with any
Class of existing Term Loans, but may not provide for prepayment requirements
that are more favorable to the holders of such Permitted First Priority
Refinancing Indebtedness than to the Lenders holding such Class of Term Loans
and (h) in respect of which a trustee, collateral agent, security agent or
similar Person, acting on behalf of the holders thereof, shall have become party
to an Intercreditor Agreement.  Permitted First Priority Refinancing
Indebtedness will include any Registered Equivalent Notes issued in exchange
therefor.

 

36

--------------------------------------------------------------------------------


 

“Permitted Investments” means:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

 

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in
clause (c) above;

 

(e) money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

 

(f) other investments made in accordance with the Company’s investment policy as
disclosed to the Administrative Agent prior to the Effective Date and with such
amendments or modifications thereto as are from time to time approved by the
Administrative Agent;

 

(g) investments in Indebtedness that is (x) issued by Persons with (i) a short
term credit rating of “P-1” or higher from Moody’s or “A-1” or higher from S&P
or (ii) a long term rating of “A2” or higher from Moody’s or “A” or higher from
S&P, in each case for clauses (i) and (ii) with maturities not more than twelve
(12) months after the date of acquisition and (y) of a type customarily used by
companies for cash management purposes;

 

(h) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States of America, by any political subdivision or taxing authority of any such
state, commonwealth or territory or by any foreign government, the securities of
which state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) receive at least (i) a short term credit
rating of “P-1” or higher from Moody’s or “A-1” or higher from S&P or (ii) a
long term rating of “A2” or higher from Moody’s or “A” or higher from S&P;

 

(i) investments in money market funds substantially all the assets of which are
comprised of securities of the types described in clauses (a) through (h) above

 

(j) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (c) above;

 

(k) in the case of any Foreign Subsidiary, other short-term investments that are
analogous

 

37

--------------------------------------------------------------------------------


 

to the foregoing, are of comparable credit quality and are customarily used by
companies in the jurisdiction of such Foreign Subsidiary for cash management
purposes; and

 

(l) the Company’s entry into (including payments of premiums in connection
therewith), and the performance of obligations under, Permitted TEU Capped Call
Transactions in accordance with their terms.

 

“Permitted Tangible Equity Units” means units of the Company each consisting of
one Permitted TEU Purchase Contract and one Permitted TEU Note; provided that,
the aggregate stated amount of Permitted Tangible Equity Units outstanding at
any one time (determined as if all then outstanding separate Permitted TEU
Purchase Contracts and separate Permitted TEU Notes were recreated as Permitted
Tangible Equity Units) shall not exceed $115,000,000.

 

“Permitted TEU Capped Call Transaction” means any Swap Agreement in the form of
a capped call option pursuant to which the Company acquires an option requiring
the counterparty thereto to deliver to the Company shares of the Company’s
common stock (or other securities or property following a merger event or other
change in the common stock of the Company) from time to time upon exercise of
such option entered into by the Company in connection with the issuance of
Permitted Tangible Equity Units; provided that (i) the terms, conditions and
covenants of each such Swap Agreement shall be acceptable to the Administrative
Agent in its commercially reasonable discretion and (ii) the purchase price for
such Permitted TEU Capped Call Transaction does not exceed the net proceeds
received by Company from the issuance of the related Permitted Tangible Equity
Units.

 

“Permitted TEU Notes” means unsecured amortizing notes issued by the Company
(which notes are not convertible into, or exchangeable for, any securities or
other property or assets) that are initially (x) issued in connection with the
issuance of a corresponding number of Permitted TEU Purchase Contracts and
(y) included in the Permitted Tangible Equity Units; provided that, the
Indebtedness thereunder must satisfy each of the following conditions: (i) both
immediately prior to and after giving effect (including pro forma effect)
thereto, no Default or Event of Default shall exist or result therefrom,
(ii) such Indebtedness is subject to an amortization schedule that is fixed as
of the initial date of issuance thereof, (iii) such Indebtedness is not subject
to redemption at the election of the Company or required repurchase at the
election of the holders thereof (other than any provision requiring an offer to
purchase such Indebtedness as a result of a Merger Termination Redemption or an
exercise by the Company of its right to require the early mandatory settlement
of the Permitted TEU Purchase Contracts, which exercise satisfies the
requirements of Section 6.13, which purchase is settled on a date no earlier
than the date twenty (20) Business Days following the date on which notice is
given to the Administrative Agent of such offer to purchase), (iv) such
Indebtedness is not guaranteed by any Subsidiary of the Company, (v) any
cross-default or cross-acceleration event of default (each howsoever defined)
provision contained therein that relates to indebtedness or other payment
obligations of any Loan Party (such indebtedness or other payment obligations, a
“Cross-Default Reference Obligation”) contains a cure period of at least thirty
(30) calendar days (after written notice to the issuer of such Indebtedness by
the trustee or to such issuer and such trustee by holders of at least 25% in
aggregate principal amount of such Indebtedness then outstanding) before a
default, event of default, acceleration or other event or condition under such
Cross-Default Reference Obligation results in an event of default under such
cross-default or cross-acceleration provision and (vi) the terms, conditions and
covenants of such Indebtedness must be customary for Indebtedness of such type
(as determined by the board of directors of the Company, or a committee thereof,
in good faith) (it being understood that any provisions governing the Merger
Termination Redemption must be customary for purchase contracts of such type the
use of proceeds of which will be applied towards acquisition financing).

 

“Permitted TEU Purchase Contract” means one or more purchase contracts of
Company

 

38

--------------------------------------------------------------------------------


 

that obligate the Company to deliver a variable number of shares of the
Company’s common stock (or other securities or property following a merger event
or other change in the common stock of the Company) (with such variation based
on the market price of such common stock or other securities or property),
subject to a fixed minimum and a fixed maximum settlement rate (each subject to
customary anti-dilution adjustments, “make-whole” increases and other customary
changes thereto) that are initially (x) issued in connection with the issuance
of a corresponding number of Permitted TEU Notes, (y) included in the Permitted
Tangible Equity Units and (z) do not contain any provision permitting or
requiring the Company to settle all or any portion of such purchase contracts in
cash (other than cash in lieu of any fractional share, cash included in the
purchase obligation upon the Merger Termination Redemption and other than to the
extent of the cash consideration relating to a merger event or other change in
the common stock of the Company); provided that, such purchase contracts must
satisfy each of the following conditions: (i) both immediately prior to and
after giving effect (including pro forma effect) thereto, no Default or Event of
Default shall exist or result therefrom and (ii) the terms, conditions and
covenants of such purchase contracts must be customary for purchase contracts of
such type (as determined by the board of directors of the Company, or a
committee thereof, in good faith) (it being understood that any provisions
governing the Merger Termination Redemption must be customary for purchase
contracts of such type the use of proceeds of which will be applied towards
acquisition financing).

 

“Permitted Second Priority Refinancing Indebtedness” means Indebtedness of the
Company or any other Loan Party in the form of term loans (other than, for the
avoidance of doubt, Incremental Term Loans or other Term Loans under this
Agreement) or bonds, debentures, notes or similar instruments (a) that is
secured by Liens on the Collateral on a junior basis to the Liens on the
Collateral securing the Obligations and is not secured by any property or assets
of the Company or any Subsidiary Guarantor, (b) the Net Proceeds of which,
substantially concurrently with the incurrence thereof, are applied to the
repayment or prepayment of then outstanding Term Loan Borrowings of any Class in
an aggregate principal amount equal to the aggregate amount of such Permitted
Second Priority Refinancing Indebtedness (less the aggregate amount of accrued
and unpaid interest with respect to such outstanding Term Loan Borrowings and
any reasonable fees, premium and expenses relating to such refinancing),
(c) that does not mature earlier than the Latest Maturity Date then in effect,
and has a Weighted Average Life to Maturity no shorter than the Class of Term
Loans with the Latest Maturity Date in effect at the time of incurrence of such
Indebtedness, (d) that contains covenants, events of default and other terms
that are customary for similar Indebtedness in light of then-prevailing market
conditions and, when taken as a whole (other than interest rates, rate floors,
fees and optional prepayment or redemption terms), are no more favorable to the
lenders or investors, as the case may be, providing such Permitted Second
Priority Refinancing Indebtedness than those set forth in the Loan Documents are
with respect to the Lenders (other than covenants or other provisions applicable
only to periods after the Latest Maturity Date then in effect); provided that a
certificate of a Financial Officer of the Company delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Indebtedness or the modification, refinancing, refunding, renewal or
extension thereof (or such shorter period of time as may reasonably be agreed by
the Administrative Agent), together with a reasonably detailed description of
the material terms and conditions of such resulting Indebtedness or drafts of
the material definitive documentation relating thereto, stating that the Company
has determined in good faith that such terms and conditions satisfy the
foregoing requirements shall be conclusive unless the Administrative Agent
provides notice to the Company of its reasonable objection during such period
together with a reasonable description of the basis upon which it objects,
(e) the security agreements relating to which are substantially the same as the
Collateral Documents (giving effect to differences between the nature of first
and second lien security agreements, with such other differences as are
reasonably satisfactory to the Administrative Agent), (f) that is not guaranteed
by any Persons other than the Company and/or the Subsidiary Guarantors, (g) that
does not provide for any amortization, mandatory prepayment, redemption or
repurchase (other than upon a change of control, fundamental change, customary
asset sale or event of

 

39

--------------------------------------------------------------------------------


 

loss mandatory offers to purchase and customary acceleration rights after an
event of default and, for the avoidance of doubt, rights to convert or exchange
in the case of convertible or exchangeable Indebtedness) prior to the latest
maturity date of the Indebtedness being refinanced and (h) in respect of which a
trustee, collateral agent, security agent or similar Person, acting on behalf of
the holders thereof, shall have become party to an Intercreditor Agreement. 
Permitted Second Priority Refinancing Indebtedness will include any Registered
Equivalent Notes issued in exchange therefor.

 

“Permitted Surviving Debt” means (i) purchase money Indebtedness, capital leases
and equipment financings of PCB and its subsidiaries that will remain
outstanding following the Effective Date, (ii) intercompany Indebtedness among
PCB and its subsidiaries, (iii) any Indebtedness specifically contemplated by
the PCB Merger Agreement, as in effect on April 5, 2016, to remain outstanding
following the Effective Date and (iv) other Indebtedness that is permitted to be
outstanding following the Effective Date by the terms hereof.

 

“Permitted Unsecured Indebtedness” means Indebtedness of the Company or any
Subsidiary (a) that is not (and any Guarantees thereof by the Company or
Subsidiaries are not) secured by any collateral (including the Collateral),
(b) that does not mature earlier than the date that is ninety-one (91) days
after the Latest Maturity Date then in effect, and has a Weighted Average Life
to Maturity no shorter than the Class of Term Loans with the latest Maturity
Date in effect at the time of incurrence of such Indebtedness, (c) that, in the
case of such Indebtedness in the form of bonds, debentures, notes or similar
instrument, does not provide for any amortization, mandatory prepayment,
redemption or repurchase (other than upon a change of control, fundamental
change, customary asset sale or event of loss mandatory offers to purchase and
customary acceleration rights after an event of default and, for the avoidance
of doubt, rights to convert or exchange in the case of convertible or
exchangeable Indebtedness) prior to the date that is the Latest Maturity Date,
(d) that contains covenants, events of default, guarantees and other terms that
are customary for similar Indebtedness in light of then-prevailing market
conditions (it being understood and agreed that such Indebtedness shall not
include any financial maintenance covenants and that applicable negative
covenants shall be incurrence-based to the extent customary for similar
Indebtedness) and, when taken as a whole (other than interest rates, rate
floors, fees and optional prepayment or redemption terms), are not more
favorable (as reasonably determined by the Company in good faith) to the lenders
or investors providing such Permitted Unsecured Indebtedness, as the case may
be, than those set forth in the Loan Documents are with respect to the Lenders
(other than covenants or other provisions applicable only to periods after the
Latest Maturity Date then in effect); provided that a certificate of a Financial
Officer of the Company delivered to the Administrative Agent at least five
(5) Business Days prior to the incurrence of such Indebtedness or the
modification, refinancing, refunding, renewal or extension thereof (or such
shorter period of time as may reasonably be agreed by the Administrative Agent),
together with a reasonably detailed description of the material terms and
conditions of such resulting Indebtedness or drafts of the material definitive
documentation relating thereto, stating that the Company has determined in good
faith that such terms and conditions satisfy the foregoing requirements shall be
conclusive, and (e) that is not guaranteed by any Person other than on an
unsecured basis by the Company and/or Subsidiaries that are Subsidiary
Guarantors.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

40

--------------------------------------------------------------------------------


 

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

 

“Pledge Subsidiary” means (i) each Domestic Subsidiary and (ii) each First Tier
Foreign Subsidiary which is a Material Subsidiary.

 

“Pounds Sterling” or “£” means the lawful currency of the United Kingdom.

 

“Prepayment Event” means:

 

(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of the Company or any Subsidiary
pursuant to Section 6.05(r); or

 

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the Company or any Subsidiary with a fair market value immediately
prior to such event equal to or greater than $10,000,000; or

 

(c) the incurrence by the Company or any Subsidiary of any Indebtedness, other
than Indebtedness permitted under Section 6.01 or permitted by the Required
Lenders pursuant to Section 9.02.

 

“Prime Rate means the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

 

“Projections” has the meaning assigned to such term in Section 3.11.

 

“Purchasing Borrower Party” has the meaning assigned to such term in
Section 9.04(f).

 

“Qualified Equity Interests” means Equity Interests of the Company other than
Disqualified Equity Interests.

 

“Qualified LC” has the meaning assigned to such term in the definition of
“Qualified LC Obligations”.

 

“Qualified LC Issuer” means HSBC Bank USA, N.A., in its capacity as the issuer
of Qualified LCs.  Notwithstanding the foregoing, it is expressly understood and
agreed that, at any time of determination, HSBC Bank USA, N.A. shall only
constitute the Qualified LC Issuer to the extent it remains a Lender hereunder.

 

“Qualified LC Obligations” means any and all obligations of the Company or any
Subsidiary in respect of one or more letters of credit (other than Letters of
Credit) issued for the account of the Company or any Subsidiary thereof by the
Qualified LC Issuer (such letters of credit, the “Qualified LCs”); provided
that, the aggregate amount of Qualified LC Obligations shall not exceed the
Qualified LC Sublimit.  Qualified LC Obligations shall not be satisfied until
the related Qualified LC has been terminated or released and returned to the
issuer thereof and all obligations in respect thereof have been paid in full or
otherwise performed or discharged or cash collateralized in a manner consistent
with Section 2.06(j).

 

41

--------------------------------------------------------------------------------


 

“Qualified LC Sublimit” means $20,000,000.

 

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling or Canadian Dollars, the
first day of such Interest Period, (ii) if the currency is euro, the day that is
two (2) TARGET2 Days before the first day of such Interest Period, and (iii) for
any other currency, two (2) Business Days prior to the commencement of such
Interest Period (unless, in each case, market practice differs in the relevant
market where the LIBO Rate for such currency is to be determined, in which case
the Quotation Day will be determined by the Administrative Agent in accordance
with market practice in such market (and if quotations would normally be given
on more than one day, then the Quotation Day will be the last of those days)).

 

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank.

 

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period as
the rate at which the relevant Reference Bank could borrow funds in the London
(or other applicable) interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.

 

“Reference Banks” means the principal London (or other applicable) offices of
JPMorgan Chase Bank, N.A. and such other banks as may be appointed by the
Administrative Agent in consultation with the Company.  No Lender shall be
obligated to be a Reference Bank without its consent.

 

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Company, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of any Refinancing
Term Loans, Refinancing Revolving Commitments or Refinancing Revolving Loans
incurred pursuant thereto, in accordance with Section 2.27.

 

“Refinancing Convertible Notes” has the meaning assigned to such term in
Section 6.09.

 

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount (or accreted value, if applicable) of
such Refinancing Indebtedness shall not exceed the principal amount (or accreted
value, if applicable) of such Original Indebtedness except by an amount no
greater than accrued and unpaid interest with respect to such Original
Indebtedness and any reasonable fees, premium and expenses relating to such
extension, renewal or refinancing; (b) the stated final maturity of such
Refinancing Indebtedness shall not be earlier than that of such Original
Indebtedness, and such stated final maturity shall not be subject to any
conditions that could result in such stated final maturity occurring on a date
that precedes the stated final maturity of such Original Indebtedness; (c) such
Refinancing Indebtedness shall not be required to be repaid, prepaid, redeemed,
repurchased or defeased, whether on one or more fixed dates, upon the occurrence
of one or more events or at the option of any holder thereof (except, in each
case, upon the occurrence of an event of default or a change in control,
fundamental change, or upon conversion or exchange in the case of convertible or
exchangeable Indebtedness or as and to the extent such repayment, prepayment,
redemption, repurchase or defeasance would have been required pursuant to the
terms of such Original Indebtedness) prior to (i) if such Refinancing
Indebtedness is secured on a pari passu basis with the Term Loans, the maturity
of such Original Indebtedness or (ii) otherwise, the date

 

42

--------------------------------------------------------------------------------


 

that is ninety one (91) days after the Latest Maturity Date in effect on the
date of such extension, renewal or refinancing; (d) the Weighted Average Life to
Maturity of such Refinancing Indebtedness shall be longer than the Weighted
Average Life to Maturity of such Original Indebtedness remaining as of the date
of such extension, renewal or refinancing; (e) such Refinancing Indebtedness
shall not constitute an obligation (including pursuant to a Guarantee) of any
Subsidiary, in each case that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become pursuant to
the terms of the Original Indebtedness) an obligor in respect of such Original
Indebtedness, and shall not constitute an obligation of any Borrower if such
Borrower shall not have been an obligor in respect of such Original
Indebtedness, and, in each case, shall constitute an obligation of such
Subsidiary or of such Borrower only to the extent of their obligations in
respect of such Original Indebtedness; (f) if such Original Indebtedness shall
have been subordinated to the Obligations, such Refinancing Indebtedness shall
also be subordinated to the Obligations on terms not less favorable in any
material respect to the Lenders; (g) in the case of any Refinancing Indebtedness
that is secured by the Collateral on a pari passu basis with the Term Loans, any
mandatory prepayment requirements with respect thereto may provide that such
Refinancing Indebtedness may participate in any mandatory prepayment on a pro
rata basis with any Class of existing Term Loans, but may not provide for
prepayment requirements that are more favorable to the Lenders holding such
Refinancing Indebtedness than to the Lenders holding such Class of Term Loans,
(h) if secured by the Collateral on a junior lien basis or if unsecured, such
Refinancing Indebtedness does not provide for any amortization, mandatory
prepayment, redemption or repurchase (other than upon a change of control,
fundamental change, customary asset sale or event of loss mandatory offers to
purchase and customary acceleration rights after an event of default and, for
the avoidance of doubt, rights to convert or exchange in the case of convertible
or exchangeable Indebtedness) prior to the latest maturity date of the
Indebtedness being refinanced, (i) such Refinancing Indebtedness does not
contain covenants, events of default and other terms customary for similar
Indebtedness in light of then-prevailing market conditions that, when taken as a
whole (other than interest rates, rate floors, fees and optional prepayment or
redemption terms), are more favorable (as reasonably determined by the Company
in good faith) to the lenders, holders or investors, as the case may be,
providing such  Refinancing Indebtedness than those applicable to the relevant
Original Indebtedness (provided that a certificate of a Financial Officer
delivered to the Administrative Agent at least five (5) Business Days prior to
the incurrence of such Refinancing Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Refinancing
Indebtedness or drafts of the material definitive documentation relating
thereto, stating that the Company has determined in good faith that such terms
and conditions satisfy the requirement of this clause (i) shall be conclusive
evidence that such terms and conditions satisfy such requirement unless the
Administrative Agent notifies the Company within such five (5) Business Day
period that it disagrees with such determination (including a description of the
basis upon which it disagrees)), and (j) such Refinancing Indebtedness shall not
be secured by any Lien on any asset other than the assets that secured such
Original Indebtedness (or would have been required to secure such Original
Indebtedness pursuant to the terms thereof) or, in the event Liens securing such
Original Indebtedness shall have been contractually subordinated to any Lien
securing the Obligations, by any Lien that shall not have been contractually
subordinated to at least the same extent (and, if such Original Indebtedness is
subject to an Intercreditor Agreement, such Refinancing Indebtedness shall, if
secured, be subject to an Intercreditor Agreement).

 

“Refinancing Revolving Commitments” means one or more Classes of revolving
commitments hereunder that result from a Refinancing Amendment.

 

“Refinancing Revolving Loans” means one or more Classes of Revolving Loans that
result from a Refinancing Amendment.

 

“Refinancing Series” means all Refinancing Term Loans, Refinancing Term Loan
Commitments, Refinancing Revolving Commitments or Refinancing Revolving Loans
that are

 

43

--------------------------------------------------------------------------------


 

established pursuant to the same Refinancing Amendment (or any subsequent
Refinancing Amendment to the extent such Refinancing Amendment expressly
provides that the Refinancing Term Loans, Refinancing Term Loan Commitments,
Refinancing Revolving Commitments or Refinancing Revolving Loans provided for
therein are intended to be a part of any previously established Refinancing
Series) and that provide for the same All-In-Yield and, in the case of
Refinancing Term Loans or Refinancing Term Loan Commitments, amortization
schedule.

 

“Refinancing Term Loan Commitments” means commitments of Term Lenders to make
Refinancing Term Loans pursuant to a Refinancing Amendment.

 

“Refinancing Term Loans” means one or more Classes of Term Loans hereunder that
result from a Refinancing Amendment.

 

“Register” has the meaning set forth in Section 9.04.

 

“Registered Equivalent Notes” means, with respect to any bonds, notes,
debentures or similar instruments originally issued in a Rule 144A or other
private placement transaction under the Securities Act, substantially identical
notes (having the same Guarantees) issued in a dollar for dollar exchange
therefor pursuant to an exchange offer registered with the SEC.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.

 

“Repricing Transaction” means (a) any voluntary prepayment or repayment of all
or any portion of the Tranche B Term Loans using proceeds of, or conversion of
all or any portion of the Tranche B Term Loans into, any new or replacement
Indebtedness consisting of secured term loans incurred by the Company or any of
its Subsidiaries for which the All-In Yield on the date of such prepayment or
repayment or conversion is lower than the All-In Yield applicable to the Tranche
B Term Loans subject to such event (as such comparative yields are reasonably
determined by the Administrative Agent); provided that, in no event shall any
prepayment or repayment of the Tranche B Term Loans in connection with a Change
in Control constitute a Repricing Transaction and (b) any amendment,
modification or waiver to this Agreement which reduces the All-In Yield
applicable to the Tranche B Term Loans.  Any determination by the Administrative
Agent with respect to whether a Repricing Transaction shall have occurred shall
be conclusive and binding on all Tranche B Term Lenders.

 

“Required Lenders” means, subject to Section 2.25, at any time, Lenders having
Credit Exposures and unused Commitments representing more than 50% of the sum of
the total Credit Exposures and unused Commitments at such time.

 

“Required Revolving Lenders” means, subject to Section 2.25, at any time,
Revolving Lenders having Revolving Credit Exposures and unused Revolving
Commitments representing more than 50% of the sum of the total Revolving Credit
Exposures and unused Revolving Commitments at such time.

 

“Responsible Officer” means the chief executive officer, president, a Financial
Officer or a member of the senior management team of the Company or any other
Person designated by any such Person in writing to the Administrative Agent and
reasonably acceptable to the Administrative Agent.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any

 

44

--------------------------------------------------------------------------------


 

payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests in the
Company or any option, warrant or other right to acquire any such Equity
Interests in the Company.

 

“Retained Declined Proceeds” has the meaning assigned to such term in
Section 2.11(g).

 

“Return” means, with respect to any Investment, any dividend, distribution,
repayment of principal, income, profit (from a disposition or otherwise) and any
other amount received or realized in respect thereof in each case that
represents a return of capital.

 

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, to make Revolving Loans and to acquire participations in Letters of Credit
and Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01A, or in the applicable documentation
pursuant to which such Lender shall have assumed its Revolving Commitment
pursuant to the terms hereof, as applicable.  The initial aggregate amount of
the Revolving Lenders’ Revolving Commitments is $100,000,000.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

 

“Revolving Lender” means, at any time, each Lender that has a Revolving
Commitment or, if the Revolving Commitments have terminated or expired, a Lender
with Revolving Credit Exposure.

 

“Revolving Loan” means a Loan made by a Revolving Lender pursuant to
Section 2.01(a).

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state or Her Majesty’s Treasury of the United Kingdom,
(b) any Person operating, organized or resident in a Sanctioned Country or
(c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).

 

45

--------------------------------------------------------------------------------


 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty’s Treasury of the United Kingdom.

 

“Screen Rates” means the LIBOR Screen Rate and the Local Screen Rate.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Secured Obligations” means all Obligations, together with all Swap Obligations,
Banking Services Obligations and Qualified LC Obligations owing to one or more
Lenders or their respective Affiliates (including, without limitation, the
Qualified LC Issuer); provided that the definition of “Secured Obligations”
shall not create or include any guarantee by any Loan Party of (or grant of
security interest by any Loan Party to support, as applicable) any Excluded Swap
Obligations of such Loan Party for purposes of determining any obligations of
any Loan Party.

 

“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and each Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, each Issuing Bank
and the Lenders in respect of all other present and future obligations and
liabilities of the Company and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and Affiliate of such Lender in respect of Swap Agreements and
Banking Services Agreements entered into with such Person by the Company or any
Subsidiary, (iv) the Qualified LC Issuer in respective of all present and future
Qualified LC Obligations, (v) each indemnified party under Section 9.03 in
respect of the obligations and liabilities of the Borrowers to such Person
hereunder and under the other Loan Documents, and (vi) their respective
successors and (in the case of a Lender, permitted) transferees and assigns.

 

“Securities Act” means the United States Securities Act of 1933, as amended from
time to time.

 

“Security Agreement” means the Pledge and Security Agreement (including any and
all supplements thereto), dated as of the date hereof, between the Loan Parties
and the Administrative Agent, for the benefit of the Administrative Agent and
the other Secured Parties, as the same may be amended, restated or otherwise
modified from time to time.

 

“Senior Secured Leverage Ratio” means, as of any date, the ratio of
(i) Consolidated Senior Secured Indebtedness to (ii) Consolidated EBITDA for the
most recent period of four (4) consecutive fiscal quarters of the Company then
ended, all calculated for the Company and its Subsidiaries on a consolidated
basis.

 

“Specified Ancillary Obligations” means all obligations and liabilities
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) of any of the Subsidiaries, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise, to the
Lenders or any of their Affiliates under any Swap Agreement or any Banking
Services Agreement; provided that the definition of “Specified Ancillary
Obligations” shall not create or include any guarantee by any Loan Party of (or
grant of security interest by any Loan Party to support, as applicable) any
Excluded Swap Obligations of such Loan Party for purposes of determining any
obligations of any Loan Party.

 

46

--------------------------------------------------------------------------------


 

“Specified Representations” means the representations and warranties set forth
in Sections 3.01(a), 3.02, 3.03(b) (with respect to no violation of the charter,
by-laws or other organizational documents of the Company or any Subsidiary
Guarantor), 3.08, 3.12, 3.16(a), 3.18 (subject to the Limited Conditionality
Provision) and 3.19 of this Agreement.

 

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

 

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Conduct
Authority, the Prudential Regulation Authority, the European Central Bank or
other Governmental Authority for any category of deposits or liabilities
customarily used to fund loans in such currency, expressed in the case of each
such requirement as a decimal.  Such reserve, liquid asset, fees or similar
requirements shall include those imposed pursuant to Regulation D of the Board. 
Eurocurrency Loans shall be deemed to be subject to such reserve, liquid asset,
fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including Regulation D of the
Board.  The Statutory Reserve Rate shall be adjusted automatically on and as of
the effective date of any change in any reserve, liquid asset or similar
requirement.

 

“Subordinated Indebtedness” means any Indebtedness of the Company or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.

 

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Company.

 

“Subsidiary Guarantor” means each Material Subsidiary (other than Excluded
Domestic Subsidiaries, Excluded Foreign Subsidiaries and Foreign Subsidiary
Borrowers) that is a party to the Subsidiary Guaranty.  The Subsidiary
Guarantors on the Effective Date are identified as such in Schedule 3.01 hereto.

 

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor party thereto, and, in the case of any guaranty by a Foreign
Subsidiary, any other guaranty agreements as are requested by

 

47

--------------------------------------------------------------------------------


 

the Administrative Agent and its counsel, in each case as amended, restated,
supplemented or otherwise modified from time to time.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement; provided, further, that any Permitted
TEU Purchase Contract shall not constitute a Swap Agreement.

 

“Swap Obligations” means any and all obligations of the Company or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.

 

“Swingline Commitment” means $15,000,000.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be equal to the sum of (a) its Applicable Percentage of the
total Swingline Exposure at such time other than with respect to any Swingline
Loans made by such Lender in its capacity as the Swingline Lender and (b) the
aggregate principal amount of all Swingline Loans made by such Lender in its
capacity as the Swingline Lender outstanding at such time (less the amount of
participations funded by the other Lenders in such Swingline Loans).

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

“Swiss Francs” means the lawful currency of Switzerland.

 

“Syndication Agent” means Wells Fargo Bank, National Association in its capacity
as syndication agent for the credit facilities evidenced by this Agreement.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

 

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

48

--------------------------------------------------------------------------------


 

“Term Lender” means, at any time, each Lender having a Term Loan Commitment or
that holds Term Loans.

 

“Term Loan Commitment” means, collectively, the Tranche B Term Loan Commitments,
the Other Term Loan Commitments, any commitments in respect of Incremental Term
Loans or any Refinancing Term Loan Commitments, as the context may require.

 

“Term Loans” means, collectively, the Tranche B Term Loans, the Incremental Term
Loans or Refinancing Term Loans, as the context may require.

 

“Total Leverage Ratio” has the meaning set forth in Section 6.12(a).

 

“Total Revolving Credit Exposure” means, at any time, the sum of the outstanding
principal amount of all Revolving Lenders’ Revolving Loans, their LC Exposure
and their Swingline Exposure at such time; provided, that clause (a) of the
definition of Swingline Exposure shall only be applicable to the extent
Revolving Lenders shall have funded their respective participations in the
outstanding Swingline Loans.

 

“Tranche B Term Lender” means, at any time, each Lender having a Tranche B Term
Loan Commitment or that holds Tranche B Term Loans.

 

“Tranche B Term Loan Commitment” means (a) as to any Tranche B Term Lender, the
aggregate commitment of such Tranche B Term Lender to make Tranche B Term Loans
as set forth on Schedule 2.01A or in the most recent Assignment Agreement or
other documentation contemplated hereby executed by such Tranche B Term Lender
and (b) as to all Tranche B Term Lenders, the aggregate commitment of all
Tranche B Term Lenders to make Tranche B Term Loans, which aggregate commitment
shall be $460,000,000 on the Effective Date.  After advancing the Tranche B Term
Loans, each reference to a Tranche B Term Lender’s Tranche B Term Loan
Commitment shall refer to that Tranche B Term Lender’s Applicable Percentage of
the Tranche B Term Loans.

 

“Tranche B Term Loans” means the term loans made by the Tranche B Term Lenders
to the Company pursuant to Section 2.01(b).

 

“Transaction Costs” means any fees or expenses incurred or paid by the Company
or any Subsidiary in connection with the Transactions, this Agreement and the
other Loan Documents and the transactions contemplated hereby and thereby.

 

“Transactions” means, collectively, (a) the execution, delivery and performance
by the Company of this Agreement and the execution, delivery and performance by
each Loan Party of each Loan Document to which it is a party, the borrowing of
the Term Loans and any Revolving Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder, (b) the consummation of the PCB
Acquisition and the other transactions contemplated by the PCB Merger Agreement,
(c) the termination and cancellation of the Existing Credit Agreement and the
repayment of Indebtedness thereunder, (d) the refinancing of certain
Indebtedness of PCB on the Effective Date, (e) the consummation of any other
transactions in connection with the foregoing and (f) the payment of the fees
and expenses incurred in connection with any of the foregoing.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

49

--------------------------------------------------------------------------------


 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is:  (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

 

“Warrant Transaction” has the meaning assigned to such term in the definition of
“Permitted Call Spread Swap Agreement”.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Loan Party or the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”).  Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

 

SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities.  Unless the context requires

 

50

--------------------------------------------------------------------------------


 

otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

SECTION 1.04.  Accounting Terms; GAAP; Pro Forma Calculations.  (a)  Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Company notifies the Administrative Agent that the
Company requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies the
Company that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision  amended in accordance herewith.  Notwithstanding
any other provision contained herein, (i) all terms of an accounting or
financial nature used herein shall be construed, and all computations of amounts
and ratios referred to herein shall be made (x) without giving effect to any
election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Company or any Subsidiary at “fair value”, as defined therein and (y) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof and (ii) any obligations
relating to a lease that was accounted for by such Person as an operating lease
as of the Effective Date and any similar lease entered into after the Effective
Date by such Person (or any of Subsidiary or Affiliate of such Person) shall be
accounted for as obligations relating to an operating lease and not as Capital
Lease Obligations.  For the avoidance of doubt, and without limitation of the
foregoing, Permitted Convertible Notes shall at all times be valued at the full
stated principal amount thereof and shall not include any reduction or
appreciation in value of the shares deliverable upon conversion thereof.

 

(b)  All pro forma computations required to be made hereunder giving effect to
any acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction shall in each case be calculated after giving
pro forma effect thereto (and, in the case of any pro forma computation made
hereunder, to determine whether such acquisition, disposition, issuance,
incurrence or assumption of Indebtedness or other transaction is permitted to be
consummated hereunder) immediately after giving effect to such acquisition,
disposition, issuance, incurrence or assumption of Indebtedness or other
transaction consummated since the first day of the period for which such pro
forma computation is being made and on or prior to the date of such computation,
as if such transaction had occurred on the

 

51

--------------------------------------------------------------------------------


 

first day of the period of four (4) consecutive fiscal quarters ending with the
most recent fiscal quarter for which financial statements shall have been
delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of
any such financial statements, ending with the last fiscal quarter included in
the financial statements referred to in Section 3.04(a)), and, to the extent
applicable, to the historical earnings and cash flows associated with the assets
acquired or disposed of (but without giving effect to any synergies or cost
savings, except as set forth in the definition of “Consolidated EBITDA”) and any
related incurrence or reduction of Indebtedness, all in accordance with
Article 11 of Regulation S-X under the Securities Act.  If any Indebtedness
bears a floating rate of interest and is being given pro forma effect, the
interest on such Indebtedness shall be calculated as if the rate in effect on
the date of determination had been the applicable rate for the entire period for
which such pro forma computation is being made (taking into account any Swap
Agreement applicable to such Indebtedness).

 

SECTION 1.05.  Status of Obligations.  In the event that the Company or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Company shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness.  Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.

 

ARTICLE II

 

The Credits

 

SECTION 2.01.  Commitments.  Subject to the terms and conditions set forth
herein, (a) each Revolving Lender (severally and not jointly) agrees to make
Revolving Loans to the Borrowers in Agreed Currencies from time to time during
the Availability Period in an aggregate principal amount that will not result in
(i) subject to Sections 2.04 and 2.11(c), the Dollar Amount of such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Commitment,
(ii) subject to Sections 2.04 and 2.11(c), the Dollar Amount of the Total
Revolving Credit Exposures exceeding the aggregate Revolving Commitments or
(iii) subject to Sections 2.04 and 2.11(c), the Dollar Amount of the total
outstanding Revolving Loans and LC Exposure in respect of the Foreign Subsidiary
Borrowers exceeding the Foreign Subsidiary Borrower Sublimit and (b) each
Tranche B Term Lender with a Tranche B Term Loan Commitment (severally and not
jointly) agrees to make a Tranche B Term Loan to the Company in Dollars on the
Effective Date, in an amount equal to such Lender’s Tranche B Term Loan
Commitment by making immediately available funds available to the Administrative
Agent’s designated account, not later than the time specified by the
Administrative Agent.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans.  Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.

 

SECTION 2.02.  Loans and Borrowings.

 

(a)  Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the applicable
Lenders ratably in accordance with their respective Commitments of the
applicable Class.  The failure of any Lender to make any Loan

 

52

--------------------------------------------------------------------------------


 

required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.  Any Swingline Loan shall be made in accordance with the procedures
set forth in Section 2.05.  The Tranche B Term Loans shall amortize as set forth
in Section 2.10.

 

(b)  Subject to Section 2.14, each Revolving Borrowing and Term Loan Borrowing
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the relevant
Borrower may request in accordance herewith; provided that each ABR Loan shall
only be made in Dollars.  Each Swingline Loan shall be an ABR Loan.  Each Lender
at its option may make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate
to the same extent as to such Lender); provided that any exercise of such option
shall not affect the obligation of the relevant Borrower to repay such Loan in
accordance with the terms of this Agreement.

 

(c)  At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 (or, if such Borrowing is denominated in (i) Japanese Yen,
¥50,000,000 and (ii) a Foreign Currency other than Japanese Yen, 500,000 units
of such currency) and not less than $1,000,000 (or, if such Borrowing is
denominated in (i) Japanese Yen, ¥100,000,000 and (ii) a Foreign Currency other
than Japanese Yen, 1,000,000 units of such currency).  At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $250,000 and not less than $1,000,000; provided that
an ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the aggregate Revolving Commitments or that is required
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e).  Each Swingline Loan shall be in an amount that is an integral
multiple of $100,000 and not less than $500,000.  Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of five (5) Eurocurrency Borrowings
outstanding.

 

(d)  Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity Date
applicable to the Facility under which such Borrowing was made.

 

SECTION 2.03.  Requests for Borrowings.  To request a Borrowing, the applicable
Borrower, or the Company on behalf of the applicable Borrower, shall notify the
Administrative Agent of such request (a) by irrevocable written notice (via a
written Borrowing Request signed by the applicable Borrower, or the Company on
behalf of the applicable Borrower, promptly followed by telephonic confirmation
of such request) in the case of a Eurocurrency Borrowing, not later than
11:00 a.m., Local Time, three (3) Business Days (in the case of a Eurocurrency
Borrowing denominated in Dollars) or by irrevocable written notice (via a
written Borrowing Request signed by such Borrower, or the Company on its behalf)
not later than 11:00 a.m., Local Time, four (4) Business Days (in the case of a
Eurocurrency Borrowing denominated in a Foreign Currency), in each case before
the date of the proposed Borrowing or (b) by telephone in the case of an ABR
Borrowing, not later than 11:00 a.m., Chicago time, one (1) Business Day before
the date of the proposed Borrowing; provided that any such notice of an ABR
Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later than 10:00 a.m., Chicago
time, on the date of the proposed Borrowing.  Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request signed by
the applicable Borrower, or the Company on behalf of the applicable Borrower. 
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

 

53

--------------------------------------------------------------------------------


 

(a)  the name of the applicable Borrower;

 

(b)  the aggregate amount of the requested Borrowing;

 

(c)  the date of such Borrowing, which shall be a Business Day;

 

(d)  whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing and whether such Borrowing is a Revolving Borrowing or a Term Loan
Borrowing;

 

(e)  in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

 

(f)  the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.

 

If no election as to the Type of Borrowing is specified, then, in the case of a
Borrowing denominated in Dollars, the requested Borrowing shall be an ABR
Borrowing.  If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the relevant Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04.  Determination of Dollar Amounts.  The Administrative Agent will
determine the Dollar Amount of:

 

(a)   each Eurocurrency Borrowing as of the date two (2) Business Days prior to
the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,

 

(b)   the LC Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit, and

 

(c)   all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Revolving Lenders.

 

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

 

SECTION 2.05.  Swingline Loans.  (a)  Subject to the terms and conditions set
forth herein, the Swingline Lender may in its sole discretion make Swingline
Loans in Dollars to the Company from time to time during the Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding the Swingline Commitment or (ii) the Dollar Amount of the Total
Revolving Credit Exposures exceeding the aggregate Revolving Commitments;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan.  Within the foregoing limits
and subject to the terms and conditions set forth herein, the Company may
borrow, prepay and reborrow Swingline Loans.

 

54

--------------------------------------------------------------------------------


 

(b)  To request a Swingline Loan, the Company shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, Chicago time, on the day of a proposed Swingline Loan.  Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Swingline Loan.  The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Company.  The Swingline Lender shall make each Swingline Loan available to
the Company by means of a credit to the general deposit account of the Company
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the relevant Issuing Bank) by 3:00 p.m., Chicago time, on the
requested date of such Swingline Loan.

 

(c)  The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., Chicago time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each  Revolving Lender, specifying in such notice
such Lender’s Applicable Percentage of such Swingline Loan or Loans.  Each
Revolving Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan
or Loans.  Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Revolving Lenders.  The Administrative Agent shall notify the Company
of any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Company (or other party on behalf of the Company)
in respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Lenders
that shall have made their payments pursuant to this paragraph and to the
Swingline Lender, as their interests may appear; provided that any such payment
so remitted shall be repaid to the Swingline Lender or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to the Company for any reason.  The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Company of any
default in the payment thereof.

 

(d)  The Swingline Lender may be replaced at any time by written agreement among
the Company, the Administrative Agent, the replaced Swingline Lender and the
successor Swingline Lender.  The Administrative Agent shall notify the Revolving
Lenders of any such replacement of the Swingline Lender.  At the time any such
replacement shall become effective, the Company shall pay all unpaid interest
accrued for the account of the replaced Swingline Lender pursuant to
Section 2.13(a).  From and after the effective date of any such replacement,
(i) the successor Swingline Lender shall have all the rights and obligations of
the replaced Swingline Lender under this Agreement with respect to Swingline
Loans made thereafter and (ii) references herein to the term “Swingline Lender”
shall be deemed to refer to such successor or to any previous Swingline Lender,
or to such successor and all previous Swingline Lenders, as the context shall
require.  After the replacement of a Swingline Lender hereunder, the replaced
Swingline Lender shall remain a party hereto and shall continue to have all the
rights and

 

55

--------------------------------------------------------------------------------


 

obligations of a Swingline Lender under this Agreement with respect to Swingline
Loans made by it prior to its replacement, but shall not be required to make
additional Swingline Loans.

 

(e)  Subject to the appointment and acceptance of a successor Swingline Lender,
the Swingline Lender may resign as a Swingline Lender at any time upon thirty
(30) days’ prior written notice to the Administrative Agent, the Company and the
Revolving Lenders, in which case, such Swingline Lender shall be replaced in
accordance with Section 2.05(d) above.

 

SECTION 2.06.  Letters of Credit.  (a)  General.  Subject to the terms and
conditions set forth herein, the Company may request the issuance of Letters of
Credit denominated in Agreed Currencies as the applicant thereof for the support
of its or its Subsidiaries’ obligations, in a form reasonably acceptable to the
Administrative Agent and the relevant Issuing Bank, at any time and from time to
time during the Availability Period.  Notwithstanding the foregoing, the letters
of credit issued by JPMorgan Chase Bank, N.A. and U.S. Bank National Association
and identified on Schedule 2.06 (the “Existing Letters of Credit”) shall be
deemed to be “Letters of Credit” issued on the Effective Date for all purposes
of the Loan Documents. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Company to, or entered
into by the Company with, the relevant Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control; provided,
however, if such Issuing Bank is requested to issue Letters of Credit with
respect to a jurisdiction such Issuing Bank deems, in its reasonable judgment,
may at any time subject it to a New Money Credit Event or a Country Risk Event,
the Company shall, at the request of such Issuing Bank, guaranty and indemnify
such Issuing Bank against any and all costs, liabilities and losses resulting
from such New Money Credit Event or Country Risk Event, in each case in a form
and substance reasonably satisfactory to such Issuing Bank.  Notwithstanding
anything herein to the contrary, no Issuing Bank shall have any obligation
hereunder to issue, and shall not issue, any Letter of Credit the proceeds of
which would be made available to any Person (i) for the purpose of funding any
activity or business of or with any Sanctioned Person, or in any Sanctioned
Country, to the extent such activity or business would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States or in
a European Union member state or (ii) in any manner that would result in a
violation of any Sanctions by any party to this Agreement.  The Company
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the support of any Subsidiary’s obligations as provided in the
first sentence of this paragraph, the Company will be fully responsible for the
reimbursement of LC Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.12(b) to
the same extent as if it were the sole account party in respect of such Letter
of Credit (the Company hereby irrevocably waiving any defenses that might
otherwise be available to it as a guarantor or surety of the obligations of such
a Subsidiary that is an account party in respect of any such Letter of Credit).

 

(b)  Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the relevant Issuing Bank) to an Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three
(3) Business Days) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the Agreed Currency applicable thereto, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit.  If requested by such Issuing
Bank, the Company also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any request for a Letter of
Credit.  A Letter of

 

56

--------------------------------------------------------------------------------


 

Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Company shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) subject to Sections 2.04 and 2.11(c), the
Dollar Amount of the LC Exposure shall not exceed $50,000,000, (ii) subject to
Sections 2.04 and 2.11(c), the sum of (x) the aggregate undrawn amount of all
outstanding Letters of Credit issued by any Issuing Bank at such time plus
(y) the aggregate amount of all LC Disbursements made by such Issuing Bank that
have not yet been reimbursed by or on behalf of the Company at such time shall
not exceed such Issuing Bank’s Letter of Credit Commitment, (iii) subject to
Sections 2.04 and 2.11(c), the Dollar Amount of the Total Revolving Credit
Exposures shall not exceed the aggregate Revolving Commitments and (iv) subject
to Sections 2.04 and 2.11(c), the Dollar Amount of the total outstanding
Revolving Loans and LC Exposure, in each case in respect of the Foreign
Subsidiary Borrowers, shall not exceed the Foreign Subsidiary Borrower
Sublimit.  The Company may, at any time and from time to time, reduce the Letter
of Credit Commitment of any Issuing Bank with the consent of such Issuing Bank;
provided that, the Company shall not reduce the Letter of Credit Commitment of
any Issuing Bank if, after giving effect of such reduction, the conditions set
forth in the immediately preceding clauses (i) through (iv) shall not be
satisfied.

 

(c)  Expiration Date.  Each Letter of Credit shall expire (or be subject to
termination by notice from the relevant Issuing Bank to the beneficiary thereof)
at or prior to the close of business on the earlier of (i) the date two years
after the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, three years after such renewal or extension) and
(ii) the date that is five (5) Business Days prior to the Maturity Date then
applicable to the Revolving Commitments; provided that (x) any Letter of Credit
with a one-year tenor may contain customary automatic renewal provisions agreed
upon by the Company and the relevant Issuing Bank that provide for the renewal
thereof for additional one-year periods (which shall in no event extend beyond
the date referenced in clause (ii) above), subject to a right on the part of
such Issuing Bank to prevent any such renewal from occurring by giving notice to
the beneficiary in advance of any such renewal and (y) notwithstanding the
foregoing, upon the Company’s request and subject to the approval, in its
discretion, of the Administrative Agent and the applicable Issuing Bank that has
issued such Letter of Credit, any such Letter of Credit may have a later expiry
date (but in any event not later than two (2) years after the Maturity Date) if
cash collateralized or covered by standby letter(s) of credit in compliance with
Section 2.06(j) below.

 

(d)  Participations.  By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Revolving Lenders, each Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from each Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the relevant Issuing Bank,
such Lender’s Applicable Percentage of each LC Disbursement made by such Issuing
Bank and not reimbursed by the Company on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Company for any reason.  Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

 

(e)  Reimbursement.  If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Company shall reimburse such LC Disbursement
by paying to the Administrative Agent in Dollars the Dollar Amount equal to such
LC Disbursement, calculated as of the date such

 

57

--------------------------------------------------------------------------------


 

Issuing Bank made such LC Disbursement (or if such Issuing Bank shall so elect
in its sole discretion by notice to the Company, in such other Agreed Currency
which was paid by such Issuing Bank pursuant to such LC Disbursement in an
amount equal to such LC Disbursement) not later than 12:00 noon, Local Time, on
the date that such LC Disbursement is made, if the Company shall have received
notice of such LC Disbursement prior to 10:00 a.m., Local Time, on such date,
or, if such notice has not been received by the Company prior to such time on
such date, then not later than 12:00 noon, Local Time, on (i) the Business Day
that the Company receives such notice, if such notice is received prior to
10:00 a.m., Local Time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Company receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than the Dollar Amount of $1,000,000, the
Company may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 or 2.05 that such payment be financed with (i) to
the extent such LC Disbursement was made in Dollars, an ABR Revolving Borrowing,
Eurocurrency Revolving Borrowing or Swingline Loan in Dollars in an amount equal
to such LC Disbursement or (ii) to the extent that such LC Disbursement was made
in a Foreign Currency, a Eurocurrency Revolving Borrowing in such Foreign
Currency in an amount equal to such LC Disbursement and, in each case, to the
extent so financed, the Company’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing, Eurocurrency
Revolving Borrowing or Swingline Loan, as applicable.  If the Company fails to
make such payment when due, the Administrative Agent shall notify each Revolving
Lender of the applicable LC Disbursement, the payment then due from the Company
in respect thereof and such Lender’s Applicable Percentage thereof.  Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Company, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders) (provided that, with respect to
any such payment in respect of a Letter of Credit denominated in an Agreed
Currency that is not an Agreed Currency with respect to Loans, any Lender may
make such payment in Dollars in the Dollar Amount of such LC Disbursement), and
the Administrative Agent shall promptly pay to such Issuing Bank the amounts so
received by it from the Revolving Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Company pursuant to this paragraph,
the Administrative Agent shall distribute such payment to the relevant Issuing
Bank or, to the extent that the Revolving Lenders have made payments pursuant to
this paragraph to reimburse such Issuing Bank, then to such Lenders and such
Issuing Bank as their interests may appear.  Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse an Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Company of its obligation to reimburse such LC Disbursement.  If the Company’s
reimbursement of, or obligation to reimburse, any amounts in any Foreign
Currency would subject the Administrative Agent, the relevant Issuing Bank or
any Lender to any stamp duty, ad valorem charge or similar tax that would not be
payable if such reimbursement were made or required to be made in Dollars, the
Company shall, at its option, either (x) pay the amount of any such tax
requested by the Administrative Agent, the relevant Issuing Bank or the relevant
Lender or (y) reimburse each LC Disbursement made in such Foreign Currency in
Dollars, in an amount equal to the Equivalent Amount, calculated using the
applicable Exchange Rates, on the date such LC Disbursement is made, of such LC
Disbursement.

 

(f)  Obligations Absolute.  The Company’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) any payment by an Issuing Bank under a Letter
of Credit against

 

58

--------------------------------------------------------------------------------


 

presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder.  Neither
the Administrative Agent, the Revolving Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
relevant Issuing Bank; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the Company to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Company to the
extent permitted by applicable law) suffered by the Company that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, each Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)  Disbursement Procedures.  Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  Each Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse such
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.

 

(h)  Interim Interest.  If any Issuing Bank shall make any LC Disbursement,
then, unless the Company shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Company reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans (or in the case such
LC Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed Currency plus the then effective Applicable Rate
with respect to Eurocurrency Revolving Loans); provided that, if the Company
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply.  Interest accrued pursuant to
this paragraph shall be for the account of such Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.

 

(i)  Replacement of an Issuing Bank.  (A) Any Issuing Bank may be replaced at
any time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank.  The Administrative Agent
shall notify the Revolving Lenders of any such replacement of an Issuing Bank. 
At the time any such replacement shall become effective, the Company

 

59

--------------------------------------------------------------------------------


 

shall pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.12(b).  From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require.  After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit then outstanding and issued by it prior to such replacement,
but shall not be required to issue additional Letters of Credit.

 

(B)                               Subject to the appointment and acceptance of a
successor Issuing Bank in accordance with the terms of this Agreement, any
Issuing Bank may resign as an Issuing Bank at any time upon thirty (30) days’
prior written notice to the Administrative Agent, the Company and the Revolving
Lenders, in which case, such Issuing Bank shall be replaced in accordance with
Section 2.06(i)(A) above.

 

(j)  Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Company shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the Dollar Amount of the LC Exposure as of such date plus
any accrued and unpaid interest thereon; provided that (i) the portions of such
amount attributable to undrawn Foreign Currency Letters of Credit or LC
Disbursements in a Foreign Currency that the Company is not late in reimbursing
shall be deposited in the applicable Foreign Currencies in the actual amounts of
such undrawn Letters of Credit and LC Disbursements and (ii) the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Company described in clause (h) or (i) of Article VII.  For the purposes of this
paragraph, the Foreign Currency LC Exposure shall be calculated using the
applicable Exchange Rate on the date notice demanding cash collateralization is
delivered to the Company.  The Company also shall deposit cash collateral
pursuant to this paragraph as and to the extent required by Section 2.11(c). 
Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the Secured Obligations.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account and the Company hereby grants the Administrative
Agent a security interest in the LC Collateral Account.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Company’s
risk and expense, such deposits shall not bear interest.  Interest or profits,
if any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the Administrative Agent to reimburse the relevant
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Company for the LC Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with LC Exposure  representing greater than 50% of the total
LC Exposure), be applied to satisfy other Secured Obligations.  If the Company
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Company within three (3) Business Days after
all Events of Default have been cured or waived.

 

(k)  Conversion.  In the event that the Loans become immediately due and payable
on any date pursuant to Article VII, all amounts (i) that the Company is at the
time or thereafter becomes required to reimburse or otherwise pay to the
Administrative Agent in respect of LC Disbursements made

 

60

--------------------------------------------------------------------------------


 

under any Foreign Currency Letter of Credit (other than amounts in respect of
which the Company has deposited cash collateral pursuant to paragraph (j) above,
if such cash collateral was deposited in the applicable Foreign Currency to the
extent so deposited or applied), (ii) that the Lenders are at the time or
thereafter become required to pay to the Administrative Agent and the
Administrative Agent is at the time or thereafter becomes required to distribute
to the relevant Issuing Bank pursuant to paragraph (e) of this Section in
respect of unreimbursed LC Disbursements made under any Foreign Currency Letter
of Credit and (iii) of each Lender’s participation in any Foreign Currency
Letter of Credit under which an LC Disbursement has been made shall,
automatically and with no further action required, be converted into the Dollar
Amount, calculated using the Administrative Agent’s currency exchange rates on
such date (or in the case of any LC Disbursement made after such date, on the
date such LC Disbursement is made), of such amounts.  On and after such
conversion, all amounts accruing and owed to the Administrative Agent, any
Issuing Bank or any Lender in respect of the obligations described in this
paragraph shall accrue and be payable in Dollars at the rates otherwise
applicable hereunder.

 

(l)  Issuing Bank Agreements.  Each Issuing Bank agrees that, unless otherwise
requested by the Administrative Agent, such Issuing Bank shall report in writing
to the Administrative Agent (i) on the first Business Day of each week, the
daily activity (set forth by day) in respect of Letters of Credit during the
immediately preceding week, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which such Issuing Bank
expects to issue, amend, renew or extend any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the aggregate face amount of the
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), it being understood
that such Issuing Bank shall not permit any issuance, renewal, extension or
amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining written confirmation from the Administrative Agent
that it is then permitted under this Agreement, (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date of such LC
Disbursement and the amount of such LC Disbursement, (iv) on any Business Day on
which any Borrower fails to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
amount and currency of such LC Disbursement and (v) on any other Business Day,
such other information as the Administrative Agent shall reasonably request.

 

SECTION 2.07.  Funding of Borrowings.  (a)  Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
12:00 noon, Chicago time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 12:00 noon, Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and at such Eurocurrency Payment Office for such currency;
provided that (i) Tranche B Term Loans shall be made as provided in
Section 2.01(b) and (ii) Swingline Loans shall be made as provided in
Section 2.05.  The Administrative Agent will make such Loans available to the
relevant Borrower by promptly crediting the amounts so received, in like funds,
to (x) an account of the Company maintained with the Administrative Agent in New
York City or Chicago and designated by the Company in the applicable Borrowing
Request, in the case of Loans denominated in Dollars and (y) an account of such
Borrower in the relevant jurisdiction and designated by such Borrower in the
applicable Borrowing Request, in the case of Loans denominated in a Foreign
Currency; provided that ABR Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the relevant Issuing Bank.

 

(b)  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent

 

61

--------------------------------------------------------------------------------


 

such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the relevant Borrower a corresponding amount.  In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and such Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (i) in the case of such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation
(including without limitation the Overnight Foreign Currency Rate in the case of
Loans denominated in a Foreign Currency) or (ii) in the case of such Borrower,
the interest rate applicable to ABR Loans.  If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

SECTION 2.08.  Interest Elections. (a)  Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request.  Thereafter, the relevant Borrower may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurocurrency Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  A Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

 

(b)  To make an election pursuant to this Section, a Borrower, or the Company on
its behalf, shall notify the Administrative Agent of such election (by telephone
or irrevocable written notice in the case of a Borrowing denominated in Dollars
or by irrevocable written notice (via an Interest Election Request signed by
such Borrower, or the Company on its behalf) in the case of a Borrowing
denominated in a Foreign Currency) by the time that a Borrowing Request would be
required under Section 2.03 if such Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election.  Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request signed by the
relevant Borrower, or the Company on its behalf.  Notwithstanding any contrary
provision herein, this Section shall not be construed to permit any Borrower to
(i) change the currency of any Borrowing, (ii) elect an Interest Period for
Eurocurrency Loans that does not comply with Section 2.02(d) or (iii) convert
any Borrowing to a Borrowing of a Type not available under the Class of
Commitments pursuant to which such Borrowing was made.

 

(c)  Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i)   the name of the applicable Borrower and the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)   the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

62

--------------------------------------------------------------------------------


 

(iii)   whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

 

(iv)   if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

 

(d)  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)  If the relevant Borrower, or the Company on its behalf, fails to deliver a
timely Interest Election Request with respect to a Eurocurrency Borrowing prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period
(i) in the case of a Borrowing denominated in Dollars, such Borrowing shall be
converted to an ABR Borrowing and (ii) in the case of a Borrowing denominated in
a Foreign Currency in respect of which the applicable Borrower, or the Company
on its behalf, shall have failed to deliver an Interest Election Request prior
to the third (3rd) Business Day preceding the end of such Interest Period, such
Borrowing shall automatically continue as a Eurocurrency Borrowing in the same
Agreed Currency with an Interest Period of one month unless such Eurocurrency
Borrowing is or was repaid in accordance with Section 2.11.  Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Company, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing denominated in Dollars may be converted to or continued as
a Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency Borrowing
denominated in Dollars shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto and (iii) unless repaid, each Eurocurrency
Borrowing denominated in a Foreign Currency shall automatically be continued as
a Eurocurrency Borrowing with an Interest Period of one month.

 

SECTION 2.09.  Termination and Reduction of Commitments.  (a)  Unless previously
terminated, (i) the Tranche B Term Loan Commitments shall terminate at 2:00
p.m. (Chicago time) on the Effective Date and (ii) the Revolving Commitments
shall terminate on the Maturity Date applicable thereto.

 

(b)  The Company may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Company shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.11, the Dollar Amount of the Total
Revolving Credit Exposures would exceed the aggregate Revolving Commitments.

 

(c)  The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
transactions specified

 

63

--------------------------------------------------------------------------------


 

therein, in which case such notice may be revoked by the Company (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments
shall be permanent.  Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

 

SECTION 2.10.  Repayment and Amortization of Loans; Evidence of Debt.  (a) Each
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Revolving Lender the then unpaid principal amount of
each Revolving Loan made to such Borrower on the Maturity Date applicable to the
Revolving Commitments in the currency of such Loan and (ii) in the case of the
Company, to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of the Maturity Date applicable to the Revolving
Commitments and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Company shall repay all Swingline Loans then outstanding.
The Company shall repay the Tranche B Term Loans (i) on the last day of each
March, June, September and December, commencing on December 30, 2016, an
aggregate principal amount equal to 0.25% of the aggregate principal amount of
all Tranche B Term Loans outstanding on the Effective Date (which payments shall
be adjusted from time to time pursuant to Section 2.11(a) and Section 2.11(f))
and (ii) on the Maturity Date applicable to the Tranche B Term Loans, the
aggregate principal amount of all Tranche B Term Loans outstanding on such
date.  The Company shall repay Incremental Term Loans and Refinancing Term Loans
in such amounts and on such date or dates as shall be specified therefor in the
Incremental Amendment or Refinancing Amendment, as applicable, establishing such
Term Loans (as such amount shall be adjusted pursuant to Section 2.11(a) or
2.11(f) or pursuant to such Incremental Amendment or Refinancing Amendment, as
applicable).

 

(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c)  The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)  The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

(e)  Any Lender may request that Loans made by it to any Borrower be evidenced
by a promissory note.  In such event, the relevant Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or
its registered assigns) and in a form approved by the Administrative Agent. 
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the payee
named therein (or its registered assigns).

 

64

--------------------------------------------------------------------------------


 

SECTION 2.11.  Prepayment of Loans.

 

(a)  Any Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to the provisions set forth in
this Section 2.11(a).  The applicable Borrower, or the Company on behalf of the
applicable Borrower, shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three
(3) Business Days (in the case of a Eurocurrency Borrowing denominated in
Dollars) or four (4) Business Days (in the case of a Eurocurrency Borrowing
denominated in a Foreign Currency), in each case before the date of prepayment,
(ii) in the case of prepayment of an ABR Borrowing, not later than 11:00 a.m.,
Chicago time, one (1) Business Day before the date of prepayment or (iii) in the
case of prepayment of a Swingline Loan, not later than 12:00 noon, Chicago time,
on the date of prepayment.  Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, (A) if a notice of prepayment is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.09, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.09 and
(B) a notice of prepayment of Term Loans pursuant to this Section 2.11(a) may
state that such notice is conditioned upon the occurrence of one or more events
specified therein, in which case such notice of prepayment may be revoked by the
Company (by notice to the Administrative Agent on or prior to the specified date
of prepayment) if such condition is not satisfied.  Promptly following receipt
of any such notice relating to a Borrowing, the Administrative Agent shall
advise the Lenders of the contents thereof.  Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02.  Each
prepayment of a Revolving Borrowing shall be applied ratably to the Revolving
Loans included in the prepaid Revolving Borrowing, each voluntary prepayment of
a Class of Term Loan Borrowing shall be applied ratably to the Class of Term
Loans included in the prepaid Term Loan Borrowing in such order of application
as directed by the Company, and each mandatory prepayment of a Term Loan
Borrowing shall be applied in accordance with Section 2.11(f).  Prepayments
shall be accompanied by (i) accrued interest to the extent required by
Section 2.13, (ii) break funding payments pursuant to Section 2.16 and
(iii) premium payments to the extent required by Section 2.11(b).

 

(b)  In the event that, on or prior to the first anniversary of the Effective
Date, the Company (i) prepays, repays, refinances, substitutes or replaces the
Tranche B Term Loans in connection with a Repricing Transaction or (ii) effects
any amendment, amendment and restatement, other modification or waiver of this
Agreement resulting in a Repricing Transaction, the Company shall pay to the
Administrative Agent, for the ratable account of each of the Tranche B Term
Lenders, (x) in the case of clause (i), a premium of 1.00% of the aggregate
principal amount of such Tranche B Term Loans so prepaid, refinanced,
substituted or replaced and (y) in the case of clause (ii), a premium equal to
1.00% of the aggregate principal amount of such Tranche B Term Loans outstanding
immediately prior to such amendment, amendment and restatement, other
modification or waiver that are subject to an effective pricing reduction.  If,
on or prior to the sixth anniversary of the Effective Date, any Tranche B Term
Lender that is a Non-Consenting Lender is replaced pursuant to
Section 9.02(d) in connection with any amendment, amendment and restatement,
other modification or waiver of this Agreement resulting in a Repricing
Transaction, such Tranche B Term Lender (and not any Person who replaces such
Tranche B Term Lender pursuant to Section 9.02(d)) shall receive its pro rata
portion (as determined immediately prior to it being so replaced) of the
premiums described in the preceding sentence. Such amounts shall be due and
payable on the date of effectiveness of such Repricing Transaction.

 

(c)  If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (A) the sum of the aggregate principal Dollar Amount of the
Total Revolving Credit Exposures (calculated, with respect to those Credit
Events denominated in Foreign Currencies, as of the most recent Computation Date
with respect to each such Credit Event) exceeds the aggregate Revolving
Commitments or (B) such sum in respect of Foreign Subsidiary Borrowers
(collectively, “Foreign

 

65

--------------------------------------------------------------------------------


 

Subsidiary Borrower Exposure”) exceeds the Foreign Subsidiary Borrower Sublimit
or (ii) solely as a result of fluctuations in currency exchange rates, (A) the
sum of the aggregate principal Dollar Amount of the Total Revolving Credit
Exposures (calculated, with respect to those Credit Events denominated in
Foreign Currencies, as of the most recent Computation Date with respect to each
such Credit Event) exceeds 105% of the aggregate Revolving Commitments or
(B) the Foreign Subsidiary Borrower Exposure exceeds 105% of the Foreign
Subsidiary Borrower Sublimit, the Borrowers shall in each case immediately repay
Borrowings or cash collateralize LC Disbursements in an account with the
Administrative Agent pursuant to Section 2.06(j), as applicable, in an aggregate
principal amount sufficient to cause (x) the aggregate Dollar Amount of the
Total Revolving Credit Exposures (so calculated) to be less than or equal to the
aggregate Revolving Commitments and (y) the Foreign Subsidiary Borrower Exposure
to be less than or equal to the Foreign Subsidiary Borrower Sublimit, as
applicable.

 

(d)  In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Company or any of its Subsidiaries in respect of any Prepayment
Event, the Company shall, immediately after such Net Proceeds are received,
prepay the Term Loans as set forth in Section 2.11(f) below in an aggregate
amount equal to 100% of such Net Proceeds; provided that, in the case of any
event described in clause (a) or (b) of the definition of the term “Prepayment
Event”, if the Company shall deliver to the Administrative Agent a certificate
of a Financial Officer to the effect that the Company or its relevant
Subsidiaries intend to apply the Net Proceeds from such event (or a portion
thereof specified in such certificate), within 365 days after receipt of such
Net Proceeds, to reinvest in assets used or useful in the business of the
Company and/or its Subsidiaries, and certifying that no Default has occurred and
is continuing, then no prepayment shall be required pursuant to this paragraph
in respect of the Net Proceeds specified in such certificate; provided further
that to the extent of any such Net Proceeds therefrom that have not been so
applied by the end of such 365-day period (or within a period of 180 days
thereafter if by the end of such initial 365-day period the Company or one or
more Subsidiaries shall have entered into an agreement with an unaffiliated
third party to acquire such assets with such Net Proceeds), at which time a
prepayment shall be required in an amount equal to such Net Proceeds that have
not been so applied.

 

(e)  The Borrowers shall prepay the Term Loans on the date that is ten (10) days
(or such longer period as the Administrative Agent may agree to in its
reasonable discretion) after the earlier of (i) the date on which Company’s
annual audited financial statements for the immediately preceding fiscal year
are delivered pursuant to Section 5.01 or (ii) the date on which such annual
audited financial statements were required to be delivered pursuant to
Section 5.01, in an amount equal to (A) the ECF Percentage of the Company’s
Excess Cash Flow for such immediately preceding fiscal year (with the first such
determination of Excess Cash Flow based on audited financial statements
delivered (or required to be delivered) for the fiscal year ending September 30,
2017) minus (B) the sum of (1) all voluntary prepayments of Term Loans (other
than prepayments made with proceeds of other Indebtedness) and amounts actually
paid for Term Loans assigned to the Company or any of its Subsidiaries pursuant
to Section 9.04(f) made during such fiscal year or after year-end and prior to
when such Excess Cash Flow prepayment is due (and in each case not deducted in
determining any payment required to be made pursuant to this Section 2.11(e) in
any prior fiscal year) and (2) all voluntary prepayments of Revolving Loans and
Swingline Loans during such fiscal year or after year-end and prior to when such
Excess Cash Flow prepayment is due (and in each case not deducted in determining
any payment required to be made pursuant to this Section 2.11(e) in any prior
fiscal year) to the extent the Revolving Commitments are permanently reduced by
the amount of such payments, in the case of each of the immediately preceding
clauses (1) and (2), to the extent such prepayments are funded with the
internally generated cash and excluding any such prepayment that reduced Excess
Cash Flow.  As used herein, “ECF Percentage” means (x) fifty percent (50%) if
the Senior Secured Leverage Ratio as of the last day of such period was greater
than or equal to 3.00 to 1.00, (y) twenty five percent (25%) if the Senior
Secured Leverage Ratio

 

66

--------------------------------------------------------------------------------


 

as of the last day of such period was greater than or equal to 2.25 to 1.00 but
less than 3.00 to 1.00 and (z)  zero percent (0%) if the Senior Secured Leverage
Ratio as of the last day of such period was less than 2.25 to 1.00.  Each Excess
Cash Flow prepayment shall be accompanied by a certificate signed by a Financial
Officer certifying the manner in which Excess Cash Flow and the resulting
prepayment were calculated, which certificate shall be in form and substance
reasonably satisfactory to Administrative Agent.

 

(f)  In the event of any mandatory prepayment of Term Loans made at a time when
Term Loans of more than one Class are outstanding, the aggregate amount of such
prepayment shall be allocated among all Classes of Term Loans pro rata based on
the aggregate principal amounts of outstanding Borrowings of each Class;
provided that, the amounts so allocable to any Class of Term Loans may be
applied pro rata to other Term Loan Borrowings if so provided in the related
Incremental Amendment or Refinancing Amendment establishing such additional
Classes of Term Loans.  All mandatory prepayment amounts pursuant to
Sections 2.11(d) and (e) that are allocable to the Tranche B Term Loans shall be
applied, first, to the installments of the Tranche B Term Loans in direct order
of maturity for the next four (4) scheduled payments pursuant to
Section 2.11(a) and, second, to the remaining scheduled installments of the
Tranche B Term Loans pursuant to Section 2.11(a) on a pro rata basis.

 

(g)  The Company shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to
Section 2.11(d) or Section 2.11(e) at least five (5) Business Days prior to 1:00
p.m., New York City time, on the date of such prepayment.  Each such notice
shall specify the date of such prepayment and provide a reasonably detailed
calculation of the amount of such prepayment. The Administrative Agent will
promptly notify each Term Lender of the contents of the Company’s prepayment
notice and of such Term Lender’s Applicable Percentage of the prepayment.  Each
Term Lender may reject all or a portion of its Applicable Percentage of any
mandatory prepayment (such declined amounts, the “Declined Proceeds”) of Term
Loans required to be made pursuant to Section 2.11(d) or Section 2.11(e) by
providing written notice (each, a “Rejection Notice”) to the Administrative
Agent and the Company no later than 5:00 p.m., New York City time, three
(3) Business Days after the date of such Term Lender’s receipt of notice from
the Administrative Agent regarding such prepayment. Each Rejection Notice from a
given Term Lender shall specify the principal amount of the mandatory prepayment
of Term Loans to be rejected by such Term Lender. If a Term Lender fails to
deliver a Rejection Notice to the Administrative Agent within the time frame
specified above or such Rejection Notice fails to specify the principal amount
of the Term Loans to be rejected, any such failure will be deemed an acceptance
of the total amount of such mandatory repayment of Term Loans. Any Declined
Proceeds shall be retained by the Company (“Retained Declined Proceeds”).

 

SECTION 2.12.  Fees.  (a)  The Company agrees to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee, which shall accrue at
the Applicable Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which such Revolving Commitment terminates. 
Accrued commitment fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof; provided that any commitment fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand.  All commitment fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).  For purposes of computing commitment fees, the Revolving Commitment
of a Lender shall be deemed to be used to the extent of the outstanding
Revolving Loans and LC Exposure of such Lender.

 

67

--------------------------------------------------------------------------------


 

(b)  The Company agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue, in the case of commercial or
performance Letters of Credit, at the Applicable Rate and, in the case of
standby Letters of Credit, at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Revolving Loans on the average daily
Dollar Amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Revolving Lender’s Revolving Commitment terminates and the date on which
such Lender ceases to have any LC Exposure, and (ii) to the relevant Issuing
Bank for its own account a fronting fee, which shall accrue at the rate of
0.125% per annum on the average daily Dollar Amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
attributable to Letters of Credit issued by such Issuing Bank during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Revolving  Commitments and the date on which there ceases to
be any LC Exposure, as well as such Issuing Bank’s standard fees and commissions
(including, without limitation, standard commissions with respect to commercial
or performance Letters of Credit, payable at the time of invoice of such
amounts) with respect to the issuance, amendment, cancellation, negotiation,
transfer, presentment, renewal or extension of any Letter of Credit or
processing of drawings thereunder.  Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third (3rd) Business Day following such last
day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand.  Any other fees
payable to any Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). 
Participation fees and fronting fees in respect of Letters of Credit denominated
in Dollars shall be paid in Dollars, and participation fees and fronting fees in
respect of Letters of Credit denominated in a Foreign Currency shall be paid in
such Foreign Currency.

 

(c)  The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

 

(d)  All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to the relevant Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders.  Fees paid shall not be refundable
under any circumstances.

 

SECTION 2.13.  Interest.  (a)  The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.

 

(b)  The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

 

(c)  Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

68

--------------------------------------------------------------------------------


 

(d)  Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(e)  All interest hereunder shall be computed on the basis of a year of
360 days, except that interest (i) computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate or
computed by reference to the CDOR Rate, in each case shall be computed on the
basis of a year of 365 days (or 366 days in a leap year) and (ii) for Borrowings
denominated in Pounds Sterling shall be computed on the basis of a year of
365 days, and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

SECTION 2.14.  Alternate Rate of Interest.  (a)  If at the time that the
Administrative Agent shall seek to determine the applicable Screen Rate on the
Quotation Day for any Interest Period for a Eurocurrency Borrowing the
applicable Screen Rate shall not be available for such Interest Period and/or
for the applicable currency with respect to such Eurocurrency Borrowing for any
reason, and the Administrative Agent shall reasonably determine that it is not
possible to determine the Interpolated Rate (which conclusion shall be
conclusive and binding absent manifest error), then the Reference Bank Rate
shall be the LIBO Rate for such Interest Period for such Eurocurrency Borrowing;
provided that if the Reference Bank Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement;  provided, further,
however,  that if less than two Reference Banks shall supply a rate to the
Administrative Agent for purposes of determining the LIBO Rate for such
Eurocurrency Borrowing, (i) if such Borrowing shall be requested in Dollars,
then such Borrowing shall be made as an ABR Borrowing at the Alternate Base Rate
and (ii) if such Borrowing shall be requested in any Foreign Currency, the LIBO
Rate shall be equal to the rate determined by the Administrative Agent in its
reasonable discretion after consultation with the Company and consented to in
writing by the Required Lenders (the “Alternative Rate”); provided, however,
that until such time as the Alternative Rate shall be determined and so
consented to by the Required Lenders, Borrowings shall not be available in such
Foreign Currency.

 

(b)  If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

 

(i)   the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for a Loan in the applicable currency or for the applicable Interest
Period; or

 

(ii)   the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan in the applicable
currency or for the applicable Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies

 

69

--------------------------------------------------------------------------------


 

the applicable Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing in the applicable currency or for the applicable Interest
Period, as the case may be, shall be ineffective, (ii) if any Borrowing Request
requests a Eurocurrency Borrowing in Dollars, such Borrowing shall be made as an
ABR Borrowing and (iii) if any Borrowing Request requests a Eurocurrency
Borrowing in a Foreign Currency, then the LIBO Rate for such Eurocurrency
Borrowing shall be the Alternative Rate; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

 

SECTION 2.15.  Increased Costs.  (a)  If any Change in Law shall:

 

(i)   impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or any Issuing Bank;

 

(ii)   impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or

 

(iii)   subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder, whether of principal, interest or otherwise,
then the applicable Borrower will pay to such Lender, such Issuing Bank or such
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered as reasonably
determined by the Administrative Agent, such Lender or such Issuing Bank (which
determination shall be made in good faith (and not on an arbitrary or capricious
basis) and generally consistent with similarly situated customers of the
Administrative Agent, such Lender or such Issuing Bank, as applicable, under
agreements having provisions similar to this Section 2.15, after consideration
of such factors as the Administrative Agent, such Lender or such Issuing Bank,
as applicable, then reasonably determines to be relevant).

 

(b)  If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the applicable Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such

 

70

--------------------------------------------------------------------------------


 

reduction suffered, as reasonably determined by the Administrative Agent, such
Lender or such Issuing Bank (which determination shall be made in good faith
(and not on an arbitrary or capricious basis) and generally consistent with
similarly situated customers of the Administrative Agent, such Lender or such
Issuing Bank, as applicable, under agreements having provisions similar to this
Section 2.15, after consideration of such factors as the Administrative Agent,
such Lender or such Issuing Bank, as applicable, then reasonably determines to
be relevant).

 

(c)  A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error.  The Company shall pay, or cause the other Borrowers to pay,
such Lender or such Issuing Bank, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

(d)  Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

SECTION 2.16.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.19, then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event.  Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan (but not the Applicable Rate applicable
thereto), for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
relevant currency of a comparable amount and period from other banks in the
eurocurrency market.  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the applicable Borrower and shall be conclusive absent manifest
error.  The applicable Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

 

SECTION 2.17.  Taxes.  (a)  Payments Free of Taxes.  Any and all payments by or
on account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of

 

71

--------------------------------------------------------------------------------


 

any Tax from any such payment by a Withholding Agent, then the applicable
Withholding Agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.17) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

(b)  Payment of Other Taxes by the Borrowers.  The relevant Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for, Other
Taxes.

 

(c)  Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(d)  Indemnification by the Loan Parties.  The Loan Parties shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the relevant Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)  Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)  Status of Lenders.

 

(i)   Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably

 

72

--------------------------------------------------------------------------------


 

requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements and to comply with any
such information reporting requirements.  Notwithstanding anything to the
contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)   Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person:

 

(A)   any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. Federal backup withholding tax;

 

(B)   any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable;

 

(1)   in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E (or any applicable successor form) establishing an exemption from,
or reduction of, U.S. Federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E (or any applicable
successor form) establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)   in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed originals of IRS
Form W-8ECI;

 

(3)   in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E
(or any applicable successor form); or

 

(4)   to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit

 

73

--------------------------------------------------------------------------------


 

I-2 or Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable (including any applicable successor form);
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-4 on behalf of each such direct and
indirect partner;

 

(C)   any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)   if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

 

(g)  Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This

 

74

--------------------------------------------------------------------------------


 

paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(h)  Survival.  Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

(i)  Defined Terms.  For purposes of this Section 2.17, the term “Lender”
includes each Issuing Bank and the term “applicable law” includes FATCA.

 

SECTION 2.18.  Payments Generally; Allocation of Proceeds; Pro Rata Treatment;
Sharing of Set-offs.  (a)  Each Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to (i) in the case of payments denominated in Dollars, 12:00
noon, Chicago time and (ii) in the case of payments denominated in a Foreign
Currency, 12:00 noon, Local Time, in the city of the Administrative Agent’s
Eurocurrency Payment Office for such currency, in each case on the date when
due, in immediately available funds, without set-off or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made (i) in the same currency in which the applicable Credit Event was
made (or where such currency has been converted to euro, in euro) and (ii) to
the Administrative Agent at its offices at 10 South Dearborn Street,
Chicago, Illinois 60603 or, in the case of a Credit Event denominated in a
Foreign Currency, the Administrative Agent’s Eurocurrency Payment Office for
such currency, except payments to be made directly to an Issuing Bank or the
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
denominated in the same currency received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof.  If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.  Notwithstanding the foregoing provisions of this
Section, if, after the making of any Credit Event in any Foreign Currency,
currency control or exchange regulations are imposed in the country which issues
such currency with the result that the type of currency in which the Credit
Event was made (the “Original Currency”) no longer exists or any Borrower is not
able to make payment to the Administrative Agent for the account of the Lenders
in such Original Currency, then all payments to be made by such Borrower
hereunder in such currency shall instead be made when due in Dollars in an
amount equal to the Dollar Amount (as of the date of repayment) of such payment
due, it being the intention of the parties hereto that the Borrowers take all
risks of the imposition of any such currency control or exchange regulations.

 

(b)  Any proceeds of Collateral received by the Administrative Agent (i) not
constituting (A) a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Company) or (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.11) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, such funds shall be applied ratably first, to pay any fees, indemnities,
or expense reimbursements including amounts then due to the Administrative Agent
and the Issuing Bank from any Borrower, second, to pay any fees or expense
reimbursements then due to the Lenders from any Borrower (whether hereunder or
with respect to Qualified LC Obligations), third, to pay interest then due and
payable on the Loans and Qualified LC

 

75

--------------------------------------------------------------------------------


 

Obligations ratably, fourth, to prepay principal on the Loans and unreimbursed
LC Disbursements and any other amounts owing with respect to Banking Services
Obligations, Swap Obligations and Qualified LC Obligations ratably, fifth, to
pay an amount to the Administrative Agent equal to one hundred five percent
(105%) of the aggregate undrawn face amount of all outstanding Letters of Credit
and the aggregate amount of any unpaid LC Disbursements, to be held as cash
collateral for such Obligations and sixth, to the payment of any other Secured
Obligation due to the Administrative Agent or any Lender by any Borrower. 
Notwithstanding the foregoing, amounts received from any Loan Party shall not be
applied to any Excluded Swap Obligation of such Loan Party.  Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Company, or unless a Default is in existence, none of the Administrative Agent
or any Lender shall apply any payment which it receives to any Eurocurrency Loan
of a Class, except (a) on the expiration date of the Interest Period applicable
to any such Eurocurrency Loan or (b) in the event, and only to the extent, that
there are no outstanding ABR Loans of the same Class and, in any event, the
Borrowers shall pay the break funding payment required in accordance with
Section 2.16.  The Administrative Agent and the Lenders shall have the
continuing and exclusive right to apply and reverse and reapply any and all such
proceeds and payments to any portion of the Secured Obligations.

 

(c)  If, except as expressly provided herein, any Lender shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by all such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered,  such participations shall be rescinded and
the purchase price restored to the extent of such recovery, without interest,
and (ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the Company or any Subsidiary or Affiliate thereof
(excluding assignments to or purchases by a Purchasing Borrower Party in
accordance with Section 9.04(f)) (as to which the provisions of this paragraph
shall apply).  Each Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

 

(d)  Unless the Administrative Agent shall have received notice from the
relevant Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Banks, as the case may be, the amount due.  In such
event, if such Borrower has not in fact made such payment, then each of the
Lenders or each Issuing Bank, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective

 

76

--------------------------------------------------------------------------------


 

Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation (including without limitation
the Overnight Foreign Currency Rate in the case of Loans denominated in a
Foreign Currency).

 

(e)  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the relevant Issuing Bank to
satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid and/or (ii) hold any such amounts in a
segregated account over which the Administrative Agent shall have exclusive
control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section; in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

 

SECTION 2.19.  Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.15, or if any Borrower is required
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)  If (i) any Lender requests compensation under Section 2.15, (ii) any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then the Company
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent (and if a Revolving Commitment is being assigned, each Issuing Bank and
the Swingline Lender), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such 
assignment and delegation cease to apply.

 

77

--------------------------------------------------------------------------------


 

SECTION 2.20.  Incremental Facilities.

 

(a)  The Company may at any time or from time to time after the Effective Date,
by notice to the Administrative Agent, request one or more additional tranches
of Term Loans (which may take the form of an increase in the principal amount of
any existing tranche of Term Loans) (the “Incremental Term Loans”) or increases
in the aggregate amount of Revolving Commitments (each such increase a
“Incremental Revolving Commitment”; Incremental Term Loans and Incremental
Revolving Commitments are collectively referred to herein as the “Incremental
Facilities”); provided that, no Incremental Term Loans may be made and no
Incremental Revolving Commitments may become effective unless, (i) on the
proposed date of the making of such Incremental Term Loans or the effectiveness
of such Incremental Revolving Commitments, as applicable, (A) the conditions set
forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied or waived by
the Required Lenders and the Administrative Agent shall have received a
certificate on behalf of the Company to that effect dated such date and executed
by a Financial Officer of the Company and (B) the Company shall be in compliance
(on a pro forma basis, assuming full drawing under the applicable Incremental
Facility) with the covenants contained in Section 6.12 and (ii) to the extent
reasonably requested by the Administrative Agent, the Administrative Agent shall
have received (x) such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates and other documents as shall reasonably be
requested by the Administrative Agent in connection with any such transaction
and (y) such reaffirmation agreements and/or such amendments to the Collateral
Documents as may be reasonably requested by the Administrative Agent in order to
ensure that such Incremental Facilities are provided with the benefit of the
applicable Loan Documents.  Notwithstanding anything to the contrary herein, the
aggregate Dollar Amount (calculated based on the Exchange Rate in effect on the
date such Indebtedness was incurred, in the case of Incremental Term Loans, or
first committed, in the case of Incremental Revolving Commitments) of all
Incremental Facilities shall not exceed the sum of (A) $75,000,000 plus (B) an
unlimited additional amount such that, in the case of this clause (B) only,
after giving effect (including pro forma effect) thereto (assuming full drawing
under such Incremental Facilities), the Senior Secured Leverage Ratio calculated
on a pro forma basis for the period of four (4) consecutive fiscal quarters
ending on the most recent fiscal quarter of the Company for which Financials
have been delivered shall not exceed 3.25:1.00 (other than to the extent such
Incremental Facilities are incurred pursuant to this clause (B) concurrently
with the incurrence of Incremental Facilities in reliance on clause (A) above,
in which case the Senior Secured Leverage Ratio shall be permitted to exceed
3.25:1.00 to the extent of such Incremental Facilities incurred in reliance on
such clause (A)); provided that, for the avoidance of doubt, Incremental
Facilities may be incurred pursuant to this clause (B) prior to utilization of
the amount set forth in clause (A) above.  Each Incremental Facility shall be in
an integral multiple of $10,000,000 and be in an aggregate principal amount that
is not less than $10,000,000, provided that such amount may be less than the
applicable minimum amount if such amount represents all the remaining
availability hereunder as set forth above.  Each such notice shall specify
(A) the date on which the Company proposes that the Incremental Revolving
Commitments or the Incremental Term Loans, as applicable, shall be effective,
which shall be a date not less than ten (10) Business Days (or such shorter
period as may be agreed to by the Administrative Agent) after the date on which
such notice is delivered to the Administrative Agent and (B) the amount of the
Incremental Revolving Commitments or Incremental Term Loans, as applicable,
being requested.

 

(b)  Each Incremental Facility shall be secured by a pari passu Lien on the
Collateral (and no other property) on terms and pursuant to documentation
reasonably satisfactory to the Administrative Agent (and, in the case of
Incremental Revolving Commitments, on terms and conditions applicable to the
existing Revolving Commitments), the Company and the lenders providing such
Incremental Facility.  No Subsidiary shall be a borrower or a guarantor under
any Incremental Facility unless such Subsidiary is a Loan Party which shall have
previously or substantially concurrently guaranteed or borrowed, as applicable,
the Obligations.  Each Incremental Revolving Commitment shall be on terms and
pursuant to documentation applicable to the existing Revolving Commitments.  The
Incremental Term Loans (i) if made as an increase in the principal amount of any
existing tranche of Term Loans, shall have terms

 

78

--------------------------------------------------------------------------------


 

identical to those applicable to such Term Loans, (ii) shall rank pari passu or
junior in right of payment with the Revolving Loans, (iii) shall not mature
earlier than the Maturity Date applicable to the Revolving Commitments or to any
then existing Term Loans (but may have amortization and/or customary prepayments
prior to such date), (iv) shall have a Weighted Average Life to Maturity no
shorter than the Weighted Average Life to Maturity of any then existing Term
Loans, (v) except as set forth above, shall be treated substantially the same as
(and in any event, no more favorably than) the Term Loans and (vi) will accrue
interest at rates determined by the Company and the lenders providing such
Incremental Term Loans; provided that, in the event that the All-in Yield for
any Incremental Term Loans shall be more than 0.50% higher than the
corresponding All-in Yield for any then existing Term Loans, then the All-in
Yield with respect to the any then existing Term Loans shall be increased by the
amount necessary so that the difference between the All-in Yield with respect to
the Incremental Term Loans and the All-in Yield on any then existing Term Loans
is equal to 0.50%.  For the avoidance of doubt, upon the effectiveness of any
Incremental Revolving Commitment, the Revolving Credit  Exposure of the
Incremental Revolving Lender holding such Commitment, and the Applicable
Percentage of all the Revolving Lenders, shall automatically be adjusted to give
effect thereto.  On the date of effectiveness of any Incremental Revolving
Commitments, each Revolving Lender shall assign to each Incremental Revolving
Lender holding such Incremental Revolving Commitment, and each such Incremental
Revolving Lender shall purchase from each Revolving Lender, at the principal
amount thereof (together with accrued interest), such interests in the Revolving
Loans and participations in Letters of Credit and Swingline Loans outstanding on
such date as shall be necessary in order that, after giving effect to all such
assignments and purchases, such Revolving Loans and participations in Letters of
Credit and Swingline Loans will be held by all the Revolving Lenders (including
such Incremental Revolving Lenders) ratably in accordance with their Applicable
Percentages after giving effect to the effectiveness of such Incremental
Revolving Commitment.  The Administrative Agent shall notify the Lenders
promptly upon receipt by the Administrative Agent of any notice from the Company
referred to in this Section 2.21(a) and of the effectiveness of any Incremental
Commitments, in each case advising the Lenders of the details thereof and, in
the case of effectiveness of any Incremental Revolving Commitments, of the
Applicable Percentages of the Revolving Lenders after giving effect thereto and
of the assignments required to be made pursuant to this Section 2.21(a).

 

(c)  Incremental Facilities may be provided by any existing Lender (provided
that no existing Lender shall have (x) an obligation to provide all or any
portion of any Incremental Facility unless it so agrees in writing as provided
in this Section 2.21 or (y) the right to provide all or any portion of any
Incremental Facility) or by other bank, financial institution or other
institutional lender or investor (other than an Ineligible Institution) (any
such other bank, financial institution or other institutional lender or investor
being called an “Additional Lender”); provided that, the Administrative Agent,
each Issuing Bank and the Swingline Lender shall have consented (such consent
not to be unreasonably withheld) to such Lender or Additional Lender providing
such Incremental Facility, to the extent such consent would be required under
Section 9.04(b) for an assignment of Loans or Commitments to such Lender or
Additional Lender.  Commitments in respect of Incremental Facilities shall
become Commitments under this Agreement pursuant to an amendment or amendment
and restatement (each, an “Incremental Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Company, each Lender
agreeing to provide such Commitment, if any, each Additional Lender, if any, and
the Administrative Agent.  The Incremental Amendment may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Company, to effect the provisions of this Section. 
The effectiveness of any Incremental Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 and such other conditions as the parties thereto shall agree. The
Company will use the proceeds of the Incremental Facilities for any purpose not
prohibited by this Agreement.

 

79

--------------------------------------------------------------------------------


 

(d)   This Section 2.20 shall supersede any provisions in Section 2.18(c) or
Section 9.02 to the contrary.

 

SECTION 2.21.  Market Disruption.  Notwithstanding the satisfaction of all
conditions referred to in Article II and Article IV with respect to any Credit
Event to be effected in any Foreign Currency, if (i) there shall occur on or
prior to the date of such Credit Event any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which would in the reasonable opinion of the Administrative
Agent, the relevant Issuing Bank (if such Credit Event is a Letter of Credit) or
the Required Lenders make it impracticable for the Eurocurrency Borrowings or
Letters of Credit comprising such Credit Event to be denominated in the Agreed
Currency specified by the applicable Borrower or (ii) an Equivalent Amount of
such currency is not readily calculable, then the Administrative Agent shall
forthwith give notice thereof to such Borrower, the Lenders and, if such Credit
Event is a Letter of Credit, the relevant Issuing Bank, and such Credit Events
shall not be denominated in such Agreed Currency but shall, except as otherwise
set forth in Section 2.07, be made on the date of such Credit Event in Dollars,
(a) if such Credit Event is a Borrowing, in an aggregate principal amount equal
to the Dollar Amount of the aggregate principal amount specified in the related
request for a Credit Event or Interest Election Request, as the case may be, as
ABR Loans, unless such Borrower notifies the Administrative Agent at least one
Business Day before such date that (i) it elects not to borrow on such date or
(ii) it elects to borrow on such date in a different Agreed Currency, as the
case may be, in which the denomination of such Loans would in the reasonable
opinion of the Administrative Agent and the Required Lenders be practicable and
in an aggregate principal amount equal to the Dollar Amount of the aggregate
principal amount specified in the related request for a Credit Event or Interest
Election Request, as the case may be or (b) if such Credit Event is a Letter of
Credit, in a face amount equal to the Dollar Amount of the face amount specified
in the related request or application for such Letter of Credit, unless such
Borrower notifies the Administrative Agent at least one (1) Business Day before
such date that (i) it elects not to request the issuance of such Letter of
Credit on such date or (ii) it elects to have such Letter of Credit issued on
such date in a different Agreed Currency, as the case may be, in which the
denomination of such Letter of Credit would in the reasonable opinion of the
relevant Issuing Bank, the Administrative Agent and the Required Lenders be
practicable and in face amount equal to the Dollar Amount of the face amount
specified in the related request or application for such Letter of Credit, as
the case may be.

 

SECTION 2.22.  Judgment Currency.  If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given.  The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency.  If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a

 

80

--------------------------------------------------------------------------------


 

disproportionate payment to such Lender under Section 2.18, such Lender or the
Administrative Agent, as the case may be, agrees to remit such excess to such
Borrower.

 

SECTION 2.23.  Designation of Foreign Subsidiary Borrowers.  The Company may at
any time and from time to time designate any Eligible Foreign Subsidiary as a
Foreign Subsidiary Borrower by delivery to the Administrative Agent of a
Borrowing Subsidiary Agreement executed by such Subsidiary and the Company and
the satisfaction of the other conditions precedent set forth in Section 4.03,
and upon such delivery and satisfaction such Subsidiary shall for all purposes
of this Agreement be a Foreign Subsidiary Borrower and a party to this
Agreement.  Each Foreign Subsidiary Borrower shall remain a Foreign Subsidiary
Borrower until the Company shall have executed and delivered to the
Administrative Agent a Borrowing Subsidiary Termination with respect to such
Subsidiary, whereupon such Subsidiary shall cease to be a Foreign Subsidiary
Borrower and a party to this Agreement.  Notwithstanding the preceding sentence,
no Borrowing Subsidiary Termination will become effective as to any Foreign
Subsidiary Borrower at a time when any principal of or interest on any Loan to
such Borrower shall be outstanding hereunder, provided that such Borrowing
Subsidiary Termination shall be effective to terminate the right of such Foreign
Subsidiary Borrower to make further Borrowings under this Agreement.  As soon as
practicable upon receipt of a Borrowing Subsidiary Agreement, the Administrative
Agent shall furnish a copy thereof to each Lender.

 

SECTION 2.24.  Qualified LC Obligations.  The Qualified LC Issuer shall deliver
to the Administrative Agent, upon the Administrative Agent’s request therefor, a
summary of the Qualified LC Obligations due to the Qualified LC Issuer (which
shall not, in any event, exceed the Qualified LC Sublimit).  The most recent
information provided to the Administrative Agent pursuant to this Section 2.24
shall be used in determining the amounts to be applied in respect of the
Qualified LC Obligations pursuant to Section 2.18(b).

 

SECTION 2.25.  Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)   fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a);

 

(b)   the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or Required
Revolving Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to
Section 9.02); provided, that, except as otherwise provided in Section 9.02,
this clause (b) shall not apply to the vote of a Defaulting Lender in the case
of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender directly affected thereby;

 

(c)   if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

 

(i)  all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
that the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Commitments;

 

81

--------------------------------------------------------------------------------


 

(ii)  if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the relevant Issuing Banks
only the Borrowers’ obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to
clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;

 

(iii)  if the Company cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)  if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

 

(v)  if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the relevant
Issuing Banks until and to the extent that such LC Exposure is reallocated
and/or cash collateralized; and

 

(d)   so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Banks shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Company in
accordance with Section 2.25(c), and participating interests in any such newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.25(c)(i) (and such Defaulting Lender shall not participate therein).

 

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or any Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and no Issuing
Bank shall be required to issue, amend or increase any Letter of Credit, unless
the Swingline Lender or such Issuing Bank, as the case may be, shall have
entered into arrangements with the Company or such Lender, satisfactory to the
Swingline Lender or such Issuing Bank, as the case may be, to defease any risk
to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Company, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its

 

82

--------------------------------------------------------------------------------


 

Applicable Percentage, whereupon such Lender will cease to be a Defaulting
Lender; provided that, no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Company while that Lender
was a Defaulting Lender; provided, further, that, except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

SECTION 2.26.  Loan Modification Offers.

 

(a)  The Company may on one or more occasions, by written notice to the
Administrative Agent, make one or more offers (each, a “Loan Modification
Offer”) to all the Lenders of one or more Classes (each Class subject to such a
Loan Modification Offer, an “Affected Class”) to make one or more Permitted
Amendments pursuant to procedures reasonably specified by the Administrative
Agent and reasonably acceptable to the Company. Such notice shall set forth
(i) the terms and conditions of the requested Permitted Amendment and (ii) the
date on which such Permitted Amendment is requested to become effective (which
shall not be less than ten (10) Business Days nor more than thirty (30) Business
Days after the date of such notice, unless otherwise agreed to by the
Administrative Agent).  Permitted Amendments shall become effective only with
respect to the Loans and Commitments of the Lenders of the Affected Class that
accept the applicable Loan Modification Offer (such Lenders, the “Accepting
Lenders”) and, in the case of any Accepting Lender, only with respect to such
Lender’s Loans and Commitments of such Affected Class as to which such Lender’s
acceptance has been made.  With respect to all Permitted Amendments consummated
by the Company pursuant to this Section 2.26, (i) such Permitted Amendments
shall not constitute voluntary or mandatory payments or prepayments for purposes
of Section 2.11 and (ii) any Loan Modification Offer, unless contemplating a
Maturity Date already in effect hereunder pursuant to a previously consummated
Permitted Amendment, must be in a minimum amount of $25,000,000 (or such lesser
amount as may be approved by the Administrative Agent in its reasonable
discretion); provided that the Company may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Permitted
Amendment that a minimum amount (to be determined and specified in the relevant
Loan Modification Offer in the Company’s sole discretion and which may be waived
by the Company) of Commitments or Loans of any or all Affected Classes be
extended.

 

(b)  A Permitted Amendment shall be effected pursuant to a Loan Modification
Agreement executed and delivered by the Company, each applicable Accepting
Lender and the Administrative Agent; provided that, no Permitted Amendment shall
become effective unless (i) no Event of Default shall have occurred and be
continuing on the date of effectiveness thereof, (ii) on the date of
effectiveness thereof, the representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct (x) in the case of the
representations and warranties qualified as to materiality, in all respects and
(y) otherwise, in all material respects, in each case on and as of such date,
except in the case of any such representation and warranty that specifically
relates to an earlier date, in which case such representation and warranty shall
be so true and correct on and as of such earlier date, (iii) the Company shall
have delivered to the Administrative Agent (x) such legal opinions, board
resolutions, secretary’s certificates, officer’s certificates and other
documents as shall reasonably be requested by the Administrative Agent in
connection therewith and (y) such reaffirmation agreements and/or such
amendments to the Collateral Documents as may be reasonably requested by the
Administrative Agent in order to ensure that the Loans and Commitments subject
to such Loan Modification Offer are provided with the benefit of the applicable
Loan Documents and (iv) any applicable Minimum Extension Condition shall be
satisfied (unless waived by the Company). The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Loan Modification
Agreement. Each Loan Modification Agreement may, without the consent of any
Lender other than the applicable Accepting Lenders (and with the consent of the
Administrative Agent), effect such

 

83

--------------------------------------------------------------------------------


 

amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to give effect to the
provisions of this Section, including any amendments necessary to treat the
applicable Loans and/or Commitments of the Accepting Lenders as a new Class of
loans and/or commitments hereunder; provided that, in the case of any Loan
Modification Offer relating to Revolving Commitments or Revolving Loans, (i) all
Borrowings, all prepayments of Loans and all reductions of Commitments shall
continue to be made on a ratable basis among all Lenders, based on the relative
amounts of their Commitments (i.e., both extended and non-extended), until the
repayment of the Loans attributable to the non-extended Commitments (and the
termination of the non-extended Commitments) on the relevant Maturity Date,
(ii) except as otherwise agreed to by each Issuing Bank and the Swingline
Lender, the allocation of the participation exposure with respect to any
then-existing or subsequently issued or made Letter of Credit or Swingline Loan
as between the commitments of such new Class and the remaining Revolving
Commitments shall be made on a ratable basis as between the commitments of such
new Class and the remaining Revolving Commitments, (iii)  the Availability
Period and the Maturity Date, as such terms are used with reference to Letters
of Credit or Swingline Loans, may not be extended without the prior written
consent of each Issuing Bank or the Swingline Lender, as applicable and (iv) at
no time shall there be more than three (3) Classes of Revolving Commitments
hereunder, unless otherwise agreed by the Administrative Agent.

 

(c)  This Section 2.26 shall supersede any provisions in Section 2.18(c) or
Section 9.02 to the contrary.

 

SECTION 2.27.  Refinancing Amendments.

 

(a)  On one or more occasions after the Effective Date, the Company may obtain,
from any Lender or any other bank, financial institution or other institutional
lender or investor (other than an Ineligible Institution) that agrees to provide
any portion of any Refinancing Term Loan or Refinancing Revolving Commitment, in
each case consisting of Credit Agreement Refinancing Debt, pursuant to a
Refinancing Amendment in accordance with this Section 2.27 (each, an “Additional
Refinancing Lender”) (provided that the Administrative Agent, each Issuing Bank 
and the Swingline Lender shall have consented (not to be unreasonably withheld)
to such Lender or Additional Refinancing Lender making such Refinancing Term
Loans or providing such Refinancing Revolving Commitments, to the extent such
consent, if any, would be required under Section 9.04(b) for an assignment of
Loans or Commitments, as applicable, to such Lender or Additional Refinancing
Lender), in respect of all or any portion of any Class of Term Loans or
Revolving Loans (or unused Revolving Commitments (which, for purposes of this
Section, shall include Incremental Revolving Commitments, Other Revolving
Commitments and Refinancing Revolving Commitments)) then outstanding under this
Agreement, in the form of Refinancing Term Loans, Refinancing Term Commitments,
Refinancing Revolving Commitments or Refinancing Revolving Loans pursuant to a
Refinancing Amendment; provided that, notwithstanding anything to the contrary
in this Section 2.27 or otherwise:

 

(i)   subject to the provisions of Section 2.26(b) to the extent dealing with
Swingline Loans and Letters of Credit which mature or expire after a maturity
date when there exist Refinancing Revolving Commitments with a longer maturity
date, all Swingline Loans and Letters of Credit shall be participated on a pro
rata basis by all Lenders with Commitments in accordance with their percentage
of the Revolving Commitments (and except as provided in Section 2.26(b), without
giving effect to changes thereto on an earlier maturity date with respect to
Swingline Loans and Letters of Credit theretofore incurred or issued);

 

(ii)   in the case of any Refinancing Revolving Commitments, substantially
concurrently with the effectiveness thereof, all the Revolving Commitments then
in effect shall be terminated, and all the Revolving Loans then outstanding,
together with all interest thereon, and all other

 

84

--------------------------------------------------------------------------------


 

amounts accrued for the benefit of the Revolving Lenders, shall be repaid or
paid (it being understood, however, that any Letters of Credit may continue to
be outstanding hereunder), and the aggregate amount of such Refinancing
Revolving Commitments does not exceed the aggregate amount of the Revolving
Commitments so terminated; and

 

(iii)   assignments and participations of Refinancing Revolving Commitments and
Refinancing Revolving Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Commitments and Revolving
Loans.

 

(b)  The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) such legal opinions, board
resolutions, secretary’s certificates, officer’s certificates and other
documents as shall reasonably be requested by the Administrative Agent in
connection with any such transaction and (ii) reaffirmation agreements and/or
such amendments to the Collateral Documents as may be reasonably requested by
the Administrative Agent in order to ensure that such Credit Agreement
Refinancing Indebtedness is provided with the benefit of the applicable Loan
Documents.  Each issuance of Credit Agreement Refinancing Indebtedness under
Section 2.27(a) shall be in an aggregate principal amount that is (i) not less
than $25,000,000 and (ii) an integral multiple of $5,000,000 in excess thereof.

 

(c)  Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to a Refinancing Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto and (ii) effect such other amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Company, to effect
the provisions of this Section 2.27, including any amendments necessary to treat
the applicable Loans and/or Commitments established under the Refinancing
Amendment as a new Class of loans and/or commitments hereunder, and the Lenders
hereby expressly authorize the Administrative Agent to enter into any such
Refinancing Amendment.

 

(d)  This Section 2.27 shall supersede any provisions in Section 2.18(c) or
Section 9.02 to the contrary.

 

ARTICLE III

 

Representations and Warranties

 

Each Borrower represents and warrants to the Lenders that:

 

SECTION 3.01.  Organization; Powers; Subsidiaries.

 

(a)  Each of the Company and its Material Subsidiaries is duly organized,
validly existing and in good standing (to the extent such concept is applicable
in the relevant jurisdiction) under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing (to the extent
such concept is applicable) in, every jurisdiction where such qualification is
required.

 

(b)  Schedule 3.01 hereto (as supplemented from time to time) identifies each
Subsidiary, noting whether such Subsidiary is a Material Subsidiary, the
jurisdiction of its incorporation or organization, as the case may be, the
percentage of issued and outstanding shares of each class of its

 

85

--------------------------------------------------------------------------------


 

capital stock or other equity interests owned by the Company and the other
Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class issued and
outstanding.  All of the outstanding shares of capital stock and other equity
interests of each Subsidiary are validly issued and outstanding and fully paid
and nonassessable and all such shares and other equity interests indicated on
Schedule 3.01 as owned by the Company or another Subsidiary are owned,
beneficially and of record, by the Company or any Subsidiary free and clear of
all Liens, other than (i) Liens created under the Loan Documents and (ii) any
Lien that is permitted under Section 6.02.  Other than pursuant to employee
compensation plans or in connection with Permitted Acquisitions, there are no
outstanding commitments or other obligations of the Company or any Material
Subsidiary to issue, and no options, warrants or other rights of any Person to
acquire, any shares of any class of capital stock or other equity interests of
the Company or any Material Subsidiary.

 

SECTION 3.02.  Authorization; Enforceability.  The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders. 
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any material consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except for filings
necessary to perfect Liens created pursuant to the Loan Documents, (b) will not
violate in any material respect any applicable law or regulation or the charter,
by-laws or other organizational documents of any Borrower or any of the Material
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon any Borrower or any of the Material Subsidiaries or its assets, or give
rise to a right thereunder to require any payment to be made by any Borrower or
any of the Material Subsidiaries, except, in the case of this clause (c), that
could not reasonably be expected to result in a Material Adverse Effect, and
(d) will not result in the creation or imposition of any Lien on any asset of
any Borrower or any of the Material Subsidiaries, other than Liens created under
the Loan Documents.

 

SECTION 3.04.  Financial Condition; No Material Adverse Change.  (a)  The
Company has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal year ended October 3, 2015 reported on by KMPG LLP, independent
public accountants and (ii) as of and for the fiscal quarters and the portions
of the fiscal year ended January 2, 2016 and April 2, 2016, certified by its
chief financial officer.  Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Company and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in
clause (ii) above.

 

(b)  The Company has heretofore furnished to the Lenders its pro forma
consolidated balance sheet as of April 2, 2016, prepared giving effect to the
Transactions as if the Transactions had occurred on such date.  Such pro forma
consolidated balance sheet (i) has been prepared by the Company in good faith,
based on assumptions believed by the Company to be reasonable at the time such
assumptions were made and (iii) presents fairly, in all material respects, the
pro forma financial position of the Company and its consolidated Subsidiaries as
of such date as if the Transactions had occurred on such date.

 

86

--------------------------------------------------------------------------------


 

(c)  Since October 3, 2015, there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of the
Company and its Subsidiaries, taken as a whole.

 

SECTION 3.05.  Properties.  (a)  Except for Liens permitted pursuant to
Section 6.02, each of the Company and its Material Subsidiaries has good title
to, or (to the knowledge of the Company) valid leasehold interests in, all its
real and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.

 

(b)  Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and its
Subsidiaries does not, to their knowledge, infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.06.  Litigation and Environmental Matters.  (a)  There are no actions,
suits, proceedings or investigations by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Borrower, threatened
against or affecting the Company or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.  There are no labor controversies pending against
or, to the knowledge of the Company, threatened against or affecting the Company
or any of its Subsidiaries (i) which could reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect, or (ii) that
involve this Agreement or the Transactions.

 

(b)  Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Company nor any of its Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

 

SECTION 3.07.  Compliance with Laws and Agreements.  Each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 3.08.  Investment Company Status.  Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

SECTION 3.09.  Taxes.  Each of the Company and its Subsidiaries has timely filed
or caused to be filed all federal income Tax returns and all other material Tax
returns and reports required to have been filed and has paid or caused to be
paid or made a provision for the payment of all federal income Taxes and all
other material Taxes required to have been paid by it, except (a) Taxes that are
being contested in good faith by appropriate proceedings and for which the
Company or such Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.

 

87

--------------------------------------------------------------------------------


 

SECTION 3.10.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.11.  Disclosure.  As of the Effective Date, the Company has disclosed
to the Lenders all material agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  All written information
(including the information set forth in the Information Memorandum), other than
any projections, estimates, forecasts and other forward-looking information and
information of a general economic or industry-specific nature, furnished by or
on behalf of the Company or any Subsidiary to the Administrative Agent or any
Lender on or prior to the Effective Date, when taken as a whole and after giving
effect to all supplements and updates thereto, did not (when furnished) contain
any untrue statement of material fact or omit to state a material fact necessary
in order to make the statements contained therein not materially misleading
(when taken as a whole and after giving effect to all such supplements and
updates thereto) in light of the circumstances under which such statements were
made; provided that, with respect to the Projections furnished by or on behalf
of the Company or any Subsidiary to the Administrative Agent or any Lender on or
prior to the Effective Date pursuant to or in connection with the negotiation of
this Agreement or any other Loan Document or included therein (the
“Projections”), the Company represents only that such information was prepared
in good faith based upon assumptions believed by the Company to be reasonable at
the time prepared (it being understood by the Administrative Agent and the
Lenders that any such Projections are as to future events and are not to be
viewed as facts and are subject to significant uncertainties and contingencies,
many of which are beyond the control of the Company or the Subsidiaries, that no
assurances can be given that such Projections will be realized and that actual
results during the period or periods covered by any such Projections may differ
materially from the projected results contained therein and that such
differences may be material).

 

SECTION 3.12.  Federal Reserve Regulations.  No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

 

SECTION 3.13.  Liens.  There are no Liens on any of the real or personal
properties of the Company or any Subsidiary except for Liens permitted by
Section 6.02.

 

SECTION 3.14.  No Default.  Each Borrower is in full compliance with this
Agreement and no Default or Event of Default has occurred and is continuing.

 

SECTION 3.15.  No Burdensome Restrictions.  On the date hereof, no Borrower is
subject to any Burdensome Restrictions except Burdensome Restrictions permitted
under Section 6.11.

 

SECTION 3.16.  Solvency.

 

(a)  Immediately after the consummation of the Transactions to occur on the
Effective Date and the making of each Loan on the Effective Date and the
application of the proceeds of such Loans, (i) the sum of the liabilities of the
Company and its Subsidiaries, taken as a whole, shall not exceed the present
fair saleable value of the assets of the Company and its Subsidiaries, taken as
a whole; (ii) the capital of the Company and its Subsidiaries, taken as a whole,
shall not be unreasonably small in relation to the business of the Company and
its Subsidiaries, taken as a whole, contemplated on the date hereof and
(iii) the Company and its Subsidiaries, taken as a whole, do not intend to
incur, or believe that they will incur, debts including current obligations
beyond their ability to pay such debt as they mature in the ordinary course of
business.  For the purposes hereof, the amount of any contingent liability at
any

 

88

--------------------------------------------------------------------------------


 

time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

 

(b)  The Company does not intend to, nor will it permit any of its Subsidiaries
to, and the Company does not believe that it or any of its Subsidiaries will,
incur debts beyond its ability to pay such debts as they mature, taking into
account the timing of and amounts of cash to be received by it or any such
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Subsidiary.

 

SECTION 3.17.  Insurance.  The Company maintains, and has caused each Subsidiary
to maintain, with financially sound and reputable insurance companies, insurance
on all their real and personal property in such amounts, subject to such
deductibles and self-insurance retentions and covering such properties and risks
as are adequate and customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.

 

SECTION 3.18.  Security Interest in Collateral.  The Collateral Documents, upon
execution and delivery thereof by the parties thereto, will create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral covered thereby and (i) when the
Collateral constituting certificated securities (as defined in the UCC) is
delivered to the Administrative Agent, together with instruments of transfer
duly endorsed in blank, the Liens under the Collateral Documents will constitute
a fully perfected security interest in all right, title and interest of the
respective Loan Parties thereunder in such Collateral, prior and superior in
right to any other Person, except for Liens permitted by Section 6.02 and
(ii) when financing statements in appropriate form are filed in the applicable
filing offices, the security interest created under the Collateral Documents
will constitute a fully perfected security interest in all right, title and
interest of the respective Loan Parties in the remaining Collateral to the
extent perfection can be obtained by filing UCC financing statements, prior and
superior to the rights of any other Person, except for Liens permitted by
Section 6.02.

 

SECTION 3.19.  Anti-Corruption Laws and Sanctions.  The Company has implemented
and maintains in effect policies and procedures reasonably designed to ensure
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Company, its Subsidiaries and to the knowledge of the Company
its officers, directors, employees and agents that will act in any capacity in
connection with or benefit from the credit facilities established hereby, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and, in the case of any Foreign Subsidiary Borrower, is not knowingly
engaged in any activity that could reasonably be expected to result in such
Borrower being designated as a Sanctioned Person.  None of (a) the Company, any
Subsidiary or to the knowledge of the Company or such Subsidiary any of their
respective directors, officers or employees, or (b) to the knowledge of the
Company, any agent of the Company or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.  No Borrowing or Letter of Credit, use of
proceeds or other Transactions will violate any Anti-Corruption Law or
applicable Sanctions.

 

SECTION 3.20.  EEA Financial Institutions .  No Loan Party is an EEA Financial
Institution.

 

89

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Conditions

 

SECTION 4.01.  Effective Date.  Subject to the Limited Conditionality Provision,
the obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 9.02):

 

(a)   The Administrative Agent (or its counsel) shall have received
(i) from each party hereto either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence satisfactory to the Administrative
Agent (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) each of the other documents, instruments, legal opinions
and other agreements listed on Exhibit E that are required to be delivered on or
prior to the date hereof, all in form and substance satisfactory to the
Administrative Agent and its counsel.

 

(b)   The Administrative Agent shall have received evidence reasonably
satisfactory to it that the PCB Acquisition shall, substantially concurrently
with the initial funding of the Loans hereunder, be consummated pursuant to the
PCB Merger Agreement, as in effect on April 5, 2016, and no provision thereof
shall have been amended or waived, and no consent or request shall have been
given under the PCB Merger Agreement, in any way that is materially adverse to
the Lenders in their capacities as such (it being understood and agreed that
(i) amendments, waivers and other changes to the definition of “Material Adverse
Effect” (or other term of similar import), and consents and requests given or
made pursuant to such definition shall in each case be deemed to be materially
adverse to the Lenders, and (ii) any modification, amendment or express waiver
or consents by the Company that results in (x) an increase to the purchase price
shall be deemed to not be materially adverse to the Lenders so long as such
increase is funded solely with a public issuance of common equity of the Company
and (y) a decrease to the purchase price shall be deemed to not be materially
adverse to the Lenders so long as such reduction is allocated first, to reduce
commitments under the senior unsecured bridge facility, if any, provided to the
Company in connection with the PCB Acquisition pursuant to the Commitment Letter
and, second, to reduce the Tranche B Term Loan Commitments and the Revolving
Commitments on a pro rata basis).

 

(c)   All fees and expenses due and payable to the Administrative Agent, the
Lenders and their respective Affiliates and required to be paid on or prior to
the Effective Date shall have been paid or shall have been authorized to be
deducted from the proceeds of the initial Loans, so long as any such fees or
expenses not expressly set forth in the fee letters entered into by the Company
in connection with the Transactions have been invoiced not less than two
(2) Business Days prior to the Effective Date (except as otherwise reasonably
agreed by the Company).

 

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

SECTION 4.02.  Each Other Credit Event.  Other than with respect to any Credit
Events on the Effective Date (which shall only be subject to the conditions set
forth in Section 4.01 hereof), the obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

 

(a)   The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects (provided that any
representation or warranty that is qualified by materiality, Material Adverse
Effect or similar language shall be true and correct in all respects) on and as
of the date of such Borrowing or the date of issuance, amendment, renewal

 

90

--------------------------------------------------------------------------------


 

or extension of such Letter of Credit, as applicable, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects (provided
that any representation or warranty that is qualified by materiality, Material
Adverse Effect or similar language shall be true and correct in all respects) as
of such earlier date.

 

(b)   At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

SECTION 4.03.  Designation of a Foreign Subsidiary Borrower.  The designation of
a Foreign Subsidiary Borrower pursuant to Section 2.23 is subject to the
condition precedent that the Company or such proposed Foreign Subsidiary
Borrower shall have furnished or caused to be furnished to the Administrative
Agent:

 

(a)  Copies, certified by the Secretary or Assistant Secretary of such
Subsidiary, of its Board of Directors’ resolutions (and resolutions of other
bodies, if any are deemed necessary by counsel for the Administrative Agent)
approving the Borrowing Subsidiary Agreement and any other Loan Documents to
which such Subsidiary is becoming a party and such documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of such Subsidiary;

 

(b)  An incumbency certificate, executed by the Secretary or Assistant Secretary
of such Subsidiary, which shall identify by name and title and bear the
signature of the officers of such Subsidiary authorized to request Borrowings
hereunder and sign the Borrowing Subsidiary Agreement and the other Loan
Documents to which such Subsidiary is becoming a party, upon which certificate
the Administrative Agent and the Lenders shall be entitled to rely until
informed of any change in writing by the Company or such Subsidiary;

 

(c)  Opinions of counsel to such Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, with respect to the
laws of its jurisdiction of organization and such other matters as are
reasonably requested by counsel to the Administrative Agent and addressed to the
Administrative Agent and the Lenders; and

 

(d)  Any promissory notes requested by any Lender, and any other instruments and
documents reasonably requested by the Administrative Agent.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full (other than Obligations expressly stated to survive such payment and
termination) and all Letters of Credit shall have expired or terminated, in each
case, without any pending draw (or shall have been cash collateralized or
backstopped pursuant to arrangements reasonably satisfactory to the
Administrative Agent), and all LC Disbursements shall have been reimbursed, the
Company covenants and agrees with the Lenders that:

 

91

--------------------------------------------------------------------------------


 

SECTION 5.01.  Financial Statements and Other Information.  The Company will
furnish to the Administrative Agent for distribution to each Lender:

 

(a)  within ninety (90) days after the end of each fiscal year of the Company,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by KPMG LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;

 

(b)  within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Company, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

(c)  concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company substantially in
the form of Exhibit H hereto (i) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations (A) demonstrating compliance with Section 6.12
and (B) in the case of financial statements ending as of the end of any fiscal
year, of Excess Cash Flow, (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate and (iv) setting forth the amount of the Available Amount
utilized for Investments made pursuant to Section 6.04(t), Restricted Payments
made pursuant to clause (g)(ii)(C) of Section 6.09, or payments made of or in
respect of Subordinated Indebtedness pursuant to Section 6.10(a)(v), or required
repurchases of the Permitted TEU Notes made pursuant to clause (ii)(C) of the
second paragraph of Section 6.13, in each case, during the most recent fiscal
quarter included in such financial statements;

 

(d)  within ninety (90) days after the end of each fiscal year of the Company, a
copy of the plan and forecast of the Company in the form previously provided to,
and approved by, the Administrative Agent; and

 

(e)  promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of said Commission, or with any national securities
exchange, or distributed by the Company to its shareholders generally, as the
case may be; and

 

(f)  promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

 

92

--------------------------------------------------------------------------------


 

Documents required to be delivered pursuant to clauses (a), (b)  or (e) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System;
provided that the Company shall notify (which may be by facsimile or electronic
mail) the Administrative Agent of the filing of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Notwithstanding anything contained herein, in every
instance the Company shall be required to provide paper copies of the compliance
certificates required by clause (c) of this Section 5.01 to the Administrative
Agent.

 

SECTION 5.02.  Notices of Material Events.  The Company will furnish to the
Administrative Agent (for distribution to each Lender) written notice of the
following, promptly after a Responsible Officer of the Company obtains actual
knowledge thereof:

 

(a)  the occurrence of any Default;

 

(b)  the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Subsidiary thereof that, if adversely determined, could reasonably be expected
to result in a Material Adverse Effect;

 

(c)  the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

 

(d)  any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer or other executive officer of the Company setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.  Information required to be
delivered pursuant to clause (b), (c) and (d) of this Section shall be deemed to
have been delivered if such information, or one or more annual, quarterly,
current or other reports containing such information, is (i) filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval System,
(ii) posted on www.mts.com or at another website identified in a notice from the
Company and accessible by the Lenders without charge; or (iii) posted on the
Company’s behalf on an Internet or intranet website, if any, to which the
Administrative Agent and the Lenders have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent). 
Information required to be delivered pursuant to this Section may also be
delivered by electronic communications pursuant to procedures approved by the
Administrative Agent.

 

SECTION 5.03.  Existence; Conduct of Business.  The Company will, and will cause
each of its Material Subsidiaries to, (a) do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and (b) take, or cause to be taken, all reasonable actions to
preserve, renew and keep in full force and effect the rights, qualifications,
licenses, permits, privileges, franchises, governmental authorizations and
intellectual property rights material to the conduct of the business of the
Company and its Subsidiaries, taken as a whole, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except, in the case of this clause (b), to the extent failure to do
so could not reasonably be expected to result in a Material Adverse Effect;
provided that, the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03.

 

SECTION 5.04.  Payment of Obligations.  The Company will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material

 

93

--------------------------------------------------------------------------------


 

Adverse Effect before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Company or such Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 5.05.  Maintenance of Properties; Insurance.  The Company will, and will
cause each of its Material Subsidiaries to, (a) keep and maintain all tangible
property material to the conduct of the business of the Company and its
Subsidiaries (taken as a whole) in good working order and condition, ordinary
wear and tear and casualty and condemnation excepted, except as otherwise
permitted by Section 6.03 and (b) subject to the qualifications, if applicable,
in the definition of “Mortgage Instruments”, maintain, in all material respects,
with carriers reasonably believed by the Company to be financially sound and
reputable (i) insurance in such amounts (with no greater risk retention) (after
giving effect to any self-insurance reasonable and customary for similarly
situated Persons engaged in the same or similar businesses as the Company and
the applicable Material Subsidiaries) and against such risks as are customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations and (ii) all insurance
required pursuant to the Collateral Documents.  The Company will furnish to the
Administrative Agent, upon any reasonable request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained.  The Company
shall deliver to the Administrative Agent endorsements (x) to all “All Risk”
physical damage insurance policies on the Collateral of the Company and the
Subsidiary Guarantors naming the Administrative Agent as lender loss payee, and
(y) to all general liability and other liability policies of the Company and the
Subsidiary Guarantors naming the Administrative Agent an additional insured or
mortgagee (in the case of property insurance with respect to Collateral).  In
the event the Company or any of its Subsidiaries at any time or times hereafter
shall fail to obtain or maintain any of the policies or insurance required
herein or to pay any premium in whole or in part relating thereto, then the
Administrative Agent, without waiving or releasing any obligations or resulting
Default hereunder, may at any time or times thereafter (but shall be under no
obligation to do so) obtain and maintain such policies of insurance and pay such
premiums and take any other action with respect thereto which the Administrative
Agent reasonably deems advisable.  All sums so disbursed by the Administrative
Agent shall constitute part of the Obligations, payable as provided in this
Agreement.  Notwithstanding anything to the contrary herein, such endorsements
(and related insurance certificates) shall not be required to be delivered
hereunder until the date that is ninety (90) days (or such later date as may be
agreed upon by the Administrative Agent in its reasonable discretion) after the
Effective Date.

 

SECTION 5.06.  Books and Records; Inspection Rights.  The Company will, and will
cause each of its Material Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities in all material
respects.  The Company will, and will cause each of its Material Subsidiaries
to, permit any representatives designated by the Administrative Agent or any
Lender, upon reasonable prior notice and at reasonable times during normal
business hours, to visit and inspect its properties, to examine and make
extracts from its books and records, including environmental assessment reports
and Phase I or Phase II studies, and to discuss its affairs, finances and
condition with its officers and independent accountants, all at such reasonable
times and as often as reasonably requested; provided, however, that, excluding
any such visits and inspections during the continuation of an Event of Default,
(i) only the Administrative Agent, acting individually or on behalf of the
Lenders, may exercise rights under this Section 5.06 and (ii) the Administrative
Agent shall not exercise the rights under this Section 5.06 more often than one
time during any calendar year.  The Company acknowledges that the Administrative
Agent, after exercising its rights of inspection, may prepare and distribute to
the Lenders certain reports pertaining to the Company and its Subsidiaries’
assets for internal use by the Administrative Agent and the Lenders.
Notwithstanding anything to the contrary in this Section 5.06, neither the
Company nor any of its Subsidiaries will be

 

94

--------------------------------------------------------------------------------


 

required to disclose, permit the inspection, examination or making of extracts,
or discussion of, any documents, information or other matter that
(i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective or contractors representatives or contractors)
is then prohibited by law or any agreement binding on the Company or any of its
Subsidiaries or (iii) is subject to attorney-client or similar privilege or
constitutes attorney work-product.

 

SECTION 5.07.  Compliance with Laws and Material Contractual Obligations.  The
Company will, and will cause each of its Subsidiaries to, (i) comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including without limitation Environmental Laws) and
(ii) perform in all material respects its obligations under material agreements
to which it is a party, in each case except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.    The Company will maintain in effect and enforce
policies and procedures reasonably designed to ensure compliance in all material
respects by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

 

SECTION 5.08.  Use of Proceeds.  The proceeds of the Revolving Loans will be
used only to refinance existing Indebtedness and to finance the working capital
needs, and for general corporate purposes (including Restricted Payments and
Permitted Acquisitions as permitted hereunder), of the Company and its
Subsidiaries; provided that, notwithstanding the foregoing, (i) not more than
$15,000,000 of the Revolving Loans made on the Effective Date may be used to
finance the Transaction Costs and (ii) no proceeds from Revolving Loans or
Swingline Loans may be used to purchase any Loans.  The proceeds of the Tranche
B Term Loans will be used only to finance the PCB Acquisition and to pay
Transaction Costs.  No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.  No Borrower will
request any Borrowing or Letter of Credit, and no Borrower shall use, and the
Company shall ensure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing or Letter of Credit (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, business or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States or in
a European Union member state or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

 

SECTION 5.09.  Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances.

 

(a)  Subject to the Limited Conditionality Provision, within sixty (60) days (or
such later date as may be agreed upon by the Administrative Agent in its
reasonable discretion) after any wholly-owned Subsidiary qualifies as a Material
Domestic Subsidiary pursuant to the definition of “Material Domestic
Subsidiary”, the Company shall provide the Administrative Agent with written
notice thereof setting forth information in reasonable detail describing the
material assets of such Person and shall cause each such Subsidiary to deliver
to the Administrative Agent a joinder to the Subsidiary Guaranty and the
Security Agreement (in each case in the form contemplated thereby) pursuant to
which such Subsidiary agrees to be bound by the terms and provisions thereof,
such joinders to the Subsidiary Guaranty and the Security Agreement to be
accompanied by requisite resolutions, other organizational documentation and
legal opinions as may be reasonably requested by, and in form and substance
reasonably satisfactory to, the Administrative Agent and its counsel. 
Notwithstanding anything to the contrary in any Loan

 

95

--------------------------------------------------------------------------------


 

Document, (i) no Excluded Domestic Subsidiary or Excluded Foreign Subsidiary
shall be required to be a Subsidiary Guarantor and (ii) no Collateral
constituting fee-owned real property located in the State of New York shall
secure any Revolving Commitments, Revolving Loans, Incremental Revolving
Commitments, Other Revolving Commitments, Refinancing Revolving Commitments or
Revolving Credit Exposure.

 

(b)  Subject to the Limited Conditionality Provision and the terms, limitations
and exceptions set forth in the applicable Collateral Documents and this
Section 5.09(b), the Company will cause, and will cause each other Loan Party to
cause, all of its owned property (whether real, personal, tangible, intangible,
or mixed but excluding Excluded Assets and any real property that is not
Material Real Property) to be subject at all times to perfected Liens in favor
of the Administrative Agent for the benefit of the Secured Parties to secure the
Secured Obligations in accordance with the terms and conditions of the
Collateral Documents on a first priority basis, subject in any case to Liens
permitted by Section 6.02.  Without limiting the generality of the foregoing,
and subject to the Limited Conditionality Provision and the terms, limitations
and exceptions set forth in the applicable Collateral Documents, the Company
(i) will cause the Applicable Pledge Percentage of the issued and outstanding
Equity Interests of each Pledge Subsidiary directly owned by the Company or any
other Loan Party (other than Excluded Assets) to be subject at all times to a
first priority perfected (subject in any case to Liens permitted by
Section 6.02) Lien in favor of the Administrative Agent to secure the Secured
Obligations in accordance with the terms and conditions of the Collateral
Documents or such other pledge and security documents as the Administrative
Agent shall reasonably request and (ii) will, and will cause each Subsidiary
Guarantor to, deliver Mortgages and Mortgage Instruments with respect to
Material Real Property owned by the Company or such Subsidiary Guarantor to the
extent, and within such time period as is, reasonably required by the
Administrative Agent.  Notwithstanding the foregoing, (i) no such Mortgage or
Mortgage Instruments are required to be delivered hereunder until the date that
is ninety (90) days (or such later date as may be agreed upon by the
Administrative Agent in its reasonable discretion) after (A) the Effective Date,
with respect to Material Real Property owned by the Company or any Subsidiary
Guarantor on the Effective Date (after giving effect to the PCB Acquisition) or
(B) the date of acquisition thereof, with respect to Material Real Property
acquired by the Company or any Subsidiary Guarantor after the Effective Date,
(ii) without limiting the immediately preceding clause (i), no such Mortgages
and Mortgage Instruments shall be required in respect of real property located
in Depew, New York until after the date on which the Town of Lancaster
Industrial Development Agency provides any required consents in respect thereof
(and the Company shall, to the extent requested by the Administrative Agent,
make commercially reasonable efforts to obtain any such consents) and (iii) no
foreign pledge documentation in respect of the pledge of Equity Interests of a
Pledge Subsidiary that is a Material Foreign Subsidiary shall be required
hereunder (A) until the date that is ninety (90) days after the Effective Date
or such later date as the Administrative Agent may agree in the exercise of its
reasonable discretion with respect thereto, (B) to the extent the Administrative
Agent or its counsel determines that such pledge would not provide material
credit support for the benefit of the Secured Parties pursuant to legally valid,
binding and enforceable pledge agreements, and (C) to the extent the Company
reasonably determines in its good faith judgment that such pledge would result
in a material adverse tax consequence to the Company or any Subsidiary.

 

(c)  Without limiting the foregoing, the Company will, and will cause each other
Loan Party to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages, deeds of trust
and other documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, subject

 

96

--------------------------------------------------------------------------------


 

to the Limited Conditionality Provision and the terms, limitations and
exceptions set forth herein or in any Collateral Document, all at the expense of
the Company, in each case to the extent required by, and subject to the
limitations and exceptions of, this Agreement and the other Loan Documents;
provided that, with respect to the Material Real Property, such deliveries shall
be made to the extent required by Section 5.03(b) above.

 

(d)  If any material assets (excluding any Material Real Property as the same is
addressed in clause (c) above) are acquired by the Company or any Subsidiary
Guarantor after the Effective Date (other than (i) Excluded Assets or
(ii) assets of the type constituting Collateral under any Collateral Document
that either become subject to the Lien under such Collateral Document upon
acquisition thereof or with respect to which no notice or further action would
be required to create or perfect the Administrative Agent’s Lien in such
assets), the Company will notify the Administrative Agent thereof, and, if
requested by the Administrative Agent, the Company will cause such assets to be
subjected to a Lien securing the Secured Obligations and will take, and, as
applicable, cause any Subsidiary Guarantor to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (c) of this
Section, all at the expense of the Company, subject, however, to the Limited
Conditionality Provision and the terms, limitations and exceptions set forth
herein or in any Collateral Document, provided that with respect to any Material
Real Property acquired by the Company or any Subsidiary Guarantor after the
Effective Date, which property would not be automatically subject to another
Lien pursuant to an existing Collateral Document, no Mortgage or Mortgage
Instrument shall be required to be delivered hereunder prior to the date that is
ninety (90) days after the acquisition thereof as determined by the Borrower
(acting reasonably in good faith) (or such later date as may be agreed upon by
the Administrative Agent in its reasonable discretion).

 

(e)  Notwithstanding the foregoing, the Administrative Agent shall not require
the Company or any other Loan Party (1) to obtain or deliver any landlord
waivers, estoppels, collateral access agreements or any similar documents or
instruments or (2) to take any action with respect to any property (whether real
or personal and whether now owned or hereafter acquired) located outside of the
United States, and no Loan Party shall be required to enter into any collateral
documentation governed by or required by the laws of any jurisdiction outside
the United States in order to create or perfect any security interest in any
such property, whether or not located in any jurisdiction outside of the United
States (provided that, this clause (2) shall not apply to pledge documentation
in respect of the pledge of Equity Interests in any Material Foreign Subsidiary
that is a Pledge Subsidiary).  Neither any Loan Party nor any of their
respective Affiliates shall be required to enter into any collateral assignment
agreement with respect to interests in the PCB Merger Agreement (or any related
document, instrument or agreement) or any definitive acquisition documentation
for any other acquisition or investment.

 

SECTION 5.10.  Maintenance of Ratings. The Company shall make commercially
reasonable efforts to obtain and to maintain (a) public ratings from Moody’s and
S&P for the Term Loans and (b) public corporate credit ratings and corporate
family ratings, as applicable, from Moody’s and S&P, as applicable, in respect
of the Company; provided, however, in each case, that the Company and its
Subsidiaries shall not be required to obtain or maintain any specific rating.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full
(other than contingent Obligations not yet due and payable and Obligations
expressly stated to survive such payment and termination) and all Letters of
Credit have expired or terminated, in each case, without any pending draw (or
shall have been

 

97

--------------------------------------------------------------------------------


 

cash collateralized or backstopped pursuant to arrangements reasonably
satisfactory to the Administrative Agent), and all LC Disbursements shall have
been reimbursed, the Company covenants and agrees with the Lenders that:

 

SECTION 6.01.  Indebtedness.  The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a)  the Secured Obligations and any other Indebtedness created under the Loan
Documents;

 

(b)  Indebtedness existing on the Effective Date and set forth on Schedule 6.01
and Refinancing Indebtedness in respect of any of the foregoing;

 

(c)  Indebtedness of the Company or any Subsidiary to the Company or any
Subsidiary; provided that (A) any such Indebtedness owing by the Company or any
Subsidiary Guarantor shall be unsecured and shall be subordinated in right of
payment to the Secured Obligations on terms customary for intercompany
subordinated Indebtedness, as reasonably determined by the Administrative Agent,
(B) any such Indebtedness owing to the Company or any Subsidiary Guarantor shall
be evidenced by a promissory note which shall have been pledged pursuant to the
Security Agreement and (C) any such Indebtedness owing by any Subsidiary that is
not a Subsidiary Guarantor to any Subsidiary Guarantor shall be incurred in
compliance with Section 6.04(d);

 

(d)  Guarantees incurred in compliance with Section 6.04;

 

(e)  Permitted First Priority Refinancing Indebtedness, Permitted Second
Priority Refinancing Indebtedness and any Refinancing Indebtedness in respect of
any of the foregoing;

 

(f)  (i) Indebtedness of the Company or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, purchase money Indebtedness and any
Indebtedness assumed by the Company or any Subsidiary in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof and (ii) Refinancing Indebtedness in respect of
Indebtedness incurred or assumed pursuant to clause (i) above; provided that the
aggregate principal amount of Indebtedness permitted by this clause (f) shall
not exceed the greater of (x) $30,000,000 and (y) 3% of Consolidated Total
Assets (at the time of incurrence);

 

(g)  (i) Indebtedness of any Person that becomes a Subsidiary (or of any Person
not previously a Subsidiary that is merged or consolidated with or into a
Subsidiary in a transaction permitted hereunder) after the Effective Date, or
Indebtedness of any Person that is assumed by any Subsidiary in connection with
an acquisition of assets by such Subsidiary in a Permitted Acquisition; provided
that such Indebtedness exists at the time such Person becomes a Subsidiary (or
is so merged or consolidated) or such assets are acquired and is not created in
contemplation of or in connection with such Person becoming a Subsidiary (or
such merger or consolidation) or such assets being acquired, and
(ii) Refinancing Indebtedness in respect of Indebtedness assumed pursuant to
clause (i) above; provided further that the aggregate principal amount of
Indebtedness permitted by this clause (g) shall not exceed the greater of
(x) $50,000,000 and (y) 5% of Consolidated Total Assets (at the time of
incurrence);

 

(h)  Permitted Unsecured Indebtedness and Refinancing Indebtedness in respect
thereof; provided that, (i) immediately prior to and immediately after giving
effect (including pro forma effect) to the incurrence of any Permitted Unsecured
Indebtedness under this clause (h), no Default shall have occurred and be
continuing, (ii) immediately after giving effect (including pro forma effect) to
the

 

98

--------------------------------------------------------------------------------


 

incurrence of any Permitted Unsecured Indebtedness, the Total Leverage Ratio,
calculated on a pro forma basis for the period of four (4) consecutive fiscal
quarters ending on the most recent fiscal quarter of the Company for which
Financials have been delivered, shall not exceed the maximum Total Leverage
Ratio permitted pursuant to Section 6.12(a) less 0.25:1.00, and (iii) the
Company will, on the date of incurrence of such Indebtedness, deliver to the
Administrative Agent a certificate of a Financial Officer of the Company, dated
such date, confirming the satisfaction of the conditions set forth above and
attaching a reasonably detailed calculation evidencing compliance with the
condition set forth in the preceding clause (ii), identifying the Permitted
Unsecured Indebtedness being incurred and specifying that it is being incurred
pursuant to this clause (h); provided further that the aggregate amount of
Indebtedness incurred by a Subsidiary that is not a Subsidiary Guarantor under
this Section 6.01(h) shall not exceed the greater of (x) $25,000,000 and
(y) 2.5% of Consolidated Total Assets (at the time of incurrence);

 

(i)  Indebtedness incurred in the ordinary course of business and owed in
respect of any overdrafts and related liabilities arising from treasury,
depository and cash management services or in connection with any automated
clearing-house transfers of funds;

 

(j)  Indebtedness in respect of (1) letters of credit, bank guarantees and
similar instruments issued for the account of, and (2) lines of credit
established for the account of, the Company or any Subsidiary, in the case of
each of clauses (1) and (2) in the ordinary course of business supporting or
drawn to support, as applicable, obligations under (i) workers’ compensation,
health, disability or other employee benefits, casualty or liability insurance,
unemployment insurance and other social security laws and local state and
federal payroll taxes, (ii) obligations in connection with self-insurance
arrangements in the ordinary course of business and (iii) bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance and
reclamation bonds and obligations of a like nature;

 

(k)  Indebtedness consisting of client advances or deposits received in the
ordinary course of business;

 

(l)  Indebtedness of the Company or any Subsidiary in the form of purchase price
adjustments (including in respect of working capital), earnouts, deferred
compensation, indemnification or other arrangements representing acquisition
consideration or deferred payments of a similar nature incurred in connection
with any Permitted Acquisition or other Investments permitted under Section 6.04
or Dispositions permitted under Section 6.05;

 

(m)  Indebtedness of Foreign Subsidiaries and Refinancing Indebtedness in
respect thereof; provided that, the aggregate principal amount of Indebtedness
permitted by this clause (m) shall not exceed the greater of (x) $50,000,000 and
(y) 5% of Consolidated Total Assets (at the time of incurrence);

 

(n)  Indebtedness relating to premium financing arrangements for property and
casualty insurance plans and health and welfare benefit plans (including health
and workers compensation insurance, employment practices liability insurance and
directors and officers insurance), if incurred in the ordinary course of
business;

 

(o)  other unsecured and Subordinated Indebtedness not otherwise described
above, and Refinancing Indebtedness in respect thereof, in an aggregate
principal amount at any time outstanding not in excess of the greater of
$50,000,000 and (y) 5% of Consolidated Total Assets;

 

(p)  unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent they are permitted to remain unfunded under applicable
law;

 

99

--------------------------------------------------------------------------------


 

(q)  Indebtedness of the Company or any of its Subsidiaries in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business, including
guarantees or obligations with respect to letters of credit supporting such
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations;

 

(r)  Indebtedness in respect to judgments or awards under circumstances not
giving rise to an Event of Default;

 

(s)  Indebtedness in respect of obligations that are being contested in
accordance with Section 5.04;

 

(t)  Indebtedness representing deferred compensation, severance, pension, and
health and welfare retirement benefits or the equivalent to current and former
employees of the Company and its Subsidiaries incurred in the ordinary course of
business or existing on the Effective Date;

 

(u)  Permitted TEU Notes in an aggregate principal amount not exceeding
$27,385,640 at any time outstanding; and

 

(v)  Indebtedness consisting of promissory notes issued by the Company or any
Subsidiary to present or former employees, officers, directors or consultants
(or their estates or beneficiaries under their estates) to finance the purchase
or redemption of Equity Interests of the Company permitted by Section 6.09.

 

For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness (or any portion thereof) meets the criteria of more than
one of the categories of permitted Indebtedness described in clauses (a) through
(v) above, the Company, in its sole discretion, will be permitted to divide and
classify such item of Indebtedness (or any portion thereof) on the date of
incurrence, and at any time and from time to time may later reclassify all or
any portion of any item of Indebtedness as having been incurred under any
category of permitted Indebtedness described in clauses (a) through (v) above so
long as such Indebtedness is permitted to be incurred pursuant to such provision
at the time of reclassification.

 

SECTION 6.02.  Liens.  The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

(a)  Liens created under the Loan Documents;

 

(b)  Permitted Encumbrances;

 

(c)  any Lien on any asset of the Company or any Subsidiary existing on the
Effective Date and set forth on Schedule 6.02; provided that (i) such Lien shall
not apply to any other asset of the Company or any Subsidiary other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 6.01
and (B) proceeds and products thereof and (ii) such Lien shall secure only those
obligations that it secures on the Effective Date and extensions, renewals,
replacements and refinancings thereof so long as the principal amount of such
extensions, renewals, replacements and refinancings does not exceed the
principal amount of the obligations being extended, renewed, replaced or
refinanced or, in the case of any such obligations constituting Indebtedness,
that are permitted under Section 6.01(b) as Refinancing Indebtedness in respect
thereof;

 

100

--------------------------------------------------------------------------------


 

(d)  any Lien existing on any asset prior to the acquisition thereof by the
Company or any Subsidiary or existing on any asset of any Person that becomes a
Subsidiary (or of any Person not previously a Subsidiary that is merged or
consolidated with or into a Subsidiary in a transaction permitted hereunder)
after the Effective Date prior to the time such Person becomes a Subsidiary (or
is so merged or consolidated); provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary (or such merger or consolidation), (ii) such Lien shall not apply
to any other asset of the Company or any Subsidiary (other than (A) the proceeds
or products of such assets, (B) after-acquired property subjected to a Lien
securing Indebtedness and other obligations incurred prior to such time and
which Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property, it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition, and (C) in the case of any such merger or consolidation, the assets
of any Subsidiary without significant assets that was formed solely for the
purpose of effecting such acquisition) and (iii) such Lien shall secure only
those obligations that it secures on the date of such acquisition or the date
such Person becomes a Subsidiary (or is so merged or consolidated) and
extensions, renewals, replacements and refinancings thereof so long as the
principal amount of such extensions, renewals and replacements does not exceed
the principal amount of the obligations being extended, renewed or replaced or,
in the case of any such obligations constituting Indebtedness, that are
permitted under Section 6.01(g) as Refinancing Indebtedness in respect thereof;

 

(e)  Liens on fixed or capital assets acquired, constructed or improved
(including any such assets made the subject of a Capital Lease Obligation
incurred) by the Company or any Subsidiary; provided that (i) such Liens secure
Indebtedness incurred to finance such acquisition, construction or improvement
and permitted by clause (f)(i) of Section 6.01 or any Refinancing Indebtedness
in respect thereof permitted by clause (f)(ii) of Section 6.01, and (ii) such
Liens shall not apply to any other assets (except for replacements, additions
and accessions to such assets) of the Company or any Subsidiary, other than the
proceeds and products of such fixed or capital assets; provided that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender;

 

(f)  in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under Section 6.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;

 

(g)  in the case of (i) any Subsidiary that is not a wholly-owned Subsidiary or
(ii) the Equity Interests in any Person that is not a Subsidiary, any
encumbrance or restriction, including any put and call arrangements, related to
Equity Interests in such Subsidiary or such other Person set forth in the
organizational documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreement;

 

(h)  any Lien on assets of any Foreign Subsidiary; provided that (i) such Lien
shall not apply to any Collateral (including any Equity Interests in any
Subsidiary that constitute Collateral) or any other assets of the Company or any
Subsidiary Guarantor and (ii) such Lien shall secure only Indebtedness or other
obligations of such Foreign Subsidiary permitted hereunder;

 

(i)  Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Company or any Subsidiary in connection with
any letter of intent or purchase agreement for a Permitted Acquisition or other
transaction permitted hereunder;

 

101

--------------------------------------------------------------------------------


 

(j)  Liens granted (i) by a Subsidiary that is not a Loan Party in respect of
Indebtedness permitted to be incurred under Section 6.01(c) and (ii) by any
Subsidiary in favor of the Borrower or any Subsidiary Guarantor;

 

(k)  Liens securing judgments for the payment of money not constituting an Event
of Default under Article VII;

 

(l)  Liens on the Collateral securing (i) Permitted First Priority Refinancing
Indebtedness permitted under Section 6.01(e) on a pari passu basis with the
Liens on the Collateral securing the Obligations, and, if secured by the
Collateral, Refinancing Indebtedness in respect thereof; provided that a
trustee, collateral agent, security agent or other Person acting on behalf of
the holders of such Indebtedness has entered into an Intercreditor Agreement and
(ii) Permitted Second Priority Refinancing Indebtedness permitted under
Section 6.01(e) on a junior basis to the Liens on the Collateral securing the
Obligations and, if secured by the Collateral, Refinancing Indebtedness in
respect thereof; provided that a trustee, collateral agent, security agent or
other Person acting on behalf of the holders of such Indebtedness has entered
into an Intercreditor Agreement;

 

(m)  other Liens securing Indebtedness or other obligations in an aggregate
principal amount not to exceed the greater of (x) $25,000,000 (y) 2.5% of
Consolidated Total Assets at any time outstanding;

 

(n)  Liens arising out of any conditional sale, title retention, consignment or
other similar arrangements for the sale of goods entered into by the Company or
any Subsidiary in the ordinary course of business;

 

(o)  Liens securing Indebtedness permitted hereunder to finance insurance
premiums solely to the extent of such premiums;

 

(p)  statutory and common law rights of setoff and other Liens, similar rights
and remedies arising as a matter of law encumbering deposits of cash,
securities, commodities and other funds in favor of banks, financial
institutions, other depository institutions, securities or commodities
intermediaries or brokerage, and Liens of a collecting bank arising under
Section 4-208 or 4-210 of the UCC in effect in the relevant jurisdiction or any
similar law of any foreign jurisdiction on items in the course of collection;

 

(q)  Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

 

(r)  Liens that are contractual rights of set-off or rights of pledge
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness, (ii) relating to pooled deposit
or sweep accounts of the Company or any Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the or (3) relating to purchase orders and other agreements entered into with
customers of the Company or any of Subsidiary in the ordinary course of
business;

 

(s)  Liens deemed to exist in connection with Investments in repurchase
agreements under Section 6.04;

 

(t)  the modification, replacement, renewal or extension of any Lien permitted
by clauses (d) and (e) of this Section 6.02; provided that (i) the Lien does not
extend to any additional

 

102

--------------------------------------------------------------------------------


 

property, other than (A) after-acquired property that is affixed or incorporated
into the property covered by such Lien and (B) proceeds and products thereof,
and (ii) the renewal, extension or refinancing of the obligations secured or
benefited by such Liens is permitted by Section 6.01 (to the extent constituting
Indebtedness); and

 

(u)  (i) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business and (ii) Liens on specific items of
inventory or other goods and proceeds thereof of any Person securing such
Person’s obligations in respect of bankers’ acceptances or letters of credit
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods in the ordinary course of
business.

 

For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens (or any portion thereof) described in clauses
(a) through (u) but may be permitted in part under any combination thereof and
(B) in the event that a Lien securing an item of Indebtedness (or any portion
thereof) meets the criteria of one or more of the categories of permitted Liens
(or any portion thereof) described in clauses (a) through (u), the Company may,
in its sole discretion, classify or divide such Lien securing such item of
Indebtedness (or any portion thereof) in any manner that complies with this
Section 6.02 and will be entitled to only include the amount and type of such
Lien or such item of Indebtedness secured by such Lien (or any portion thereof)
in one of the above clauses and such Lien securing such item of Indebtedness (or
portion thereof) will be treated as being incurred or existing pursuant to only
such clause or clauses (or any portion thereof).

 

SECTION 6.03.  Fundamental Changes.

 

(a)  None of the Company or any Subsidiary will merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing:

 

(i)   any Person (other than the Company or any Subsidiary) may merge or
consolidate with the Company or any Subsidiary; provided that any such merger or
consolidation involving (A) the Company must result in the Company as the
surviving entity, (B) any Borrower must result in such Borrower as the surviving
entity and (C) a Subsidiary Guarantor must result in such Subsidiary Guarantor
as the surviving entity or, if such Subsidiary Guarantor is not the surviving
entity of such merger or consolidation, the Person surviving such merger or
consolidation becomes a Subsidiary Guarantor following the consummation of such
merger or consolidation in accordance with Section 5.09(a);

 

(ii)   any Subsidiary may merge into or consolidate with a Loan Party in a
transaction in which the surviving entity is such Loan Party (provided that any
such merger involving (A) the Company must result in the Company as the
surviving entity and (B) a Borrower must result in such Borrower as the
surviving entity);

 

(iii)   any Subsidiary that is not a Loan Party may merge into or consolidate
with another Subsidiary that is not a Loan Party;

 

(iv)   any Subsidiary that is not a Loan Party may liquidate, wind up or
dissolve if the Company determines in good faith that such liquidation, winding
up or dissolution is in the best

 

103

--------------------------------------------------------------------------------


 

interests of the Company and its Subsidiaries and is not materially
disadvantageous to the Lenders; and

 

(v)   any Subsidiary may liquidate, wind up or dissolve if its assets are
transferred to the Company or any Subsidiary Guarantor or, if such Subsidiary is
not a Subsidiary Guarantor, to any other Subsidiary.

 

(b)  The Company will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business substantially different from
businesses of the type conducted by the Company and its Subsidiaries (taken as a
whole) on the Effective Date and businesses reasonably related, ancillary,
similar, complementary or synergistic thereto or reasonable extensions,
development or expansion thereof.

 

(c)  The Company will not, nor will it permit any of its Subsidiaries to, change
its fiscal year from the basis in effect on the Effective Date.

 

(d)  The Company will not, nor will it permit any other Loan Party to, amend,
modify or waive any of its rights under its certificate of incorporation, bylaws
or other organizational documents, in each case to the extent such amendment,
modification or waiver would be materially adverse to the Lenders.

 

SECTION 6.04.  Investments, Loans, Advances, Guarantees and Acquisitions.  None
of the Company or any Subsidiary will purchase, hold, acquire (including
pursuant to any merger or consolidation with any Person that was not a
wholly-owned Subsidiary prior thereto), make or otherwise permit to exist any
Investment in any other Person, except:

 

(a)                                 the PCB Acquisition and, to the extent
constituting Investments, the Transactions;

 

(b)                                 cash and Permitted Investments;

 

(c)                                  (i) Investments existing on the Effective
Date in Subsidiaries and (ii) other Investments existing or contemplated on the
Effective Date and set forth on Schedule 6.04 and any modification, replacement,
renewal, reinvestment or extension thereof provided that the amount of any
Investment permitted pursuant to this Section 6.04(c) is not increased from the
amount of such Investment on the Effective Date except pursuant to the terms of
such Investment as of the Effective Date or as otherwise permitted by this
Section 6.04;

 

(d)                                 (i) additional Investments by the Company in
any Subsidiary Guarantor and by any Subsidiary Guarantor in the Company or in
another Subsidiary Guarantor, and (ii) Investments (including by way of capital
contributions) by the Company and the Subsidiaries in Equity Interests in their
Subsidiaries; provided, in the case of clause (ii), that (x) any such Equity
Interests held by the Company or any Subsidiary Guarantor shall be pledged in
accordance with the requirements of Section 5.09 and (y) the aggregate amount of
Investments made by the Company or any Subsidiary Guarantor in any Subsidiary
that is not a Subsidiary Guarantor in reliance on this clause (d), when combined
with the aggregate amount of Guarantees made by the Company or any Subsidiary
Guarantor of Indebtedness (excluding, for the avoidance of doubt, Guarantees of
obligations not constituting Indebtedness) of any Subsidiary that is not a
Subsidiary Guarantor in reliance on clause (e) below, shall not exceed the
greater of (x) $35,000,000 and (y) 3% of Consolidated Total Assets (at the time
made);

 

104

--------------------------------------------------------------------------------


 

(e)                                  Guarantees by the Company or any Subsidiary
of Indebtedness or other obligations of the Company or any Subsidiary (including
any such Guarantees arising as a result of any such Person being a joint and
several co-applicant with respect to any letter of credit or letter of
guaranty); provided that (i) any such Guarantee of Subordinated Indebtedness is
subordinated to the Secured Obligations on terms no less favorable to the
Lenders than those of the Subordinated Indebtedness, (ii) any such Guarantee
constituting Indebtedness is permitted by Section 6.01 (other than clause
(d) thereof) and (iii) the aggregate amount of Guarantees made by the Company or
any Subsidiary Guarantor of Indebtedness (excluding, for the avoidance of doubt,
Guarantees of obligations not constituting Indebtedness) of any Subsidiary that
is not a Subsidiary Guarantor in reliance on this clause (e), when combined with
the aggregate amount of Investments made by the Company or any Subsidiary
Guarantor in any Subsidiary that is not a Subsidiary Guarantor in reliance on
clause (d) above, shall not exceed the greater of (x) $35,000,000 and (y) 3% of
Consolidated Total Assets (at the time made);

 

(f)                                   loans, advances or other extensions of
credit to officers, directors and employees of the Company or any Subsidiary
(i) to finance the purchase of Equity Interests of the Company pursuant to
employee plans, (ii) for reasonable and customary business-related travel,
entertainment, and moving and relocation, business machines or supplies,
automobiles and other similar expenses and advances, in each case incurred in
the ordinary course of business, and (iii) for purposes not described in the
foregoing clauses (i) and (ii), in an aggregate principal amount outstanding at
any time under clause (iii) not to exceed $10,000,000;

 

(g)                                  Investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with, customers and suppliers, or consisting of securities acquired in
connection with the satisfaction or enforcement of claims due or owing to the
Company or any Subsidiary, in each case in the ordinary course of business or
upon the foreclosure with respect to any secured Investment or other transfer of
title with respect to any secured Investment;

 

(h)                                 Permitted Acquisitions (including any
intercompany investments, loans and advances used to consummate Permitted
Acquisitions);

 

(i)                                     Investments held by a Subsidiary
acquired after the Effective Date or of a Person merged or consolidated with or
into the Company or a Subsidiary after the Effective Date, in each case as
permitted hereunder, to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation;

 

(j)                                    Investments constituting, or made as a
result of the receipt of noncash consideration from a sale, transfer, lease or
other disposition of any asset in compliance with Section 6.05;

 

(k)                                 Investments by the Company or any Subsidiary
that result solely from the receipt by the Company or such Subsidiary from any
of its subsidiaries of a dividend or other Restricted Payment in the form of
Equity Interests, evidences of Indebtedness or other securities (but not any
additions thereto made after the date of the receipt thereof);

 

(l)                                     Investments in the form of Swap
Agreements permitted under Section 6.07;

 

105

--------------------------------------------------------------------------------


 

(m)                             Investments by Foreign Subsidiaries in other
Foreign Subsidiaries or by any Subsidiary that is not a Subsidiary Guarantor in
any other Subsidiary that is not a Subsidiary Guarantor;

 

(n)                                 Investments constituting deposits described
in clauses (c) and (d) of the definition of “Permitted Encumbrances”;

 

(o)                                 Investments consisting of (i) extensions of
trade credit, (ii) deposits made in connection with the purchase of goods or
services or the performance of leases, licenses or contracts, in each case, in
the ordinary course of business, (iii) notes receivable of, or prepaid royalties
and other extensions of credit to, customers and suppliers that are not
Affiliates of the Company and that are made in the ordinary course of business
and (iv) Guarantees made in the ordinary course of business in support of
obligations of the Company or any of its Subsidiaries not constituting
Indebtedness for borrowed money, including operating leases and obligations
owing to suppliers, customers and licensees;

 

(p)                                 mergers and consolidations permitted under
Section 6.03 that do not involve any Person other than the Company and
Subsidiaries that are wholly-owned Subsidiaries;

 

(q)                                 intercompany loans or other intercompany
Investments made by Loan Parties in the ordinary course of business to or in any
Foreign Subsidiary to provide funds as necessary to enable the applicable
Foreign Subsidiary to comply with changes in statutory or contractual capital
requirements (other than any contractual requirement that constitutes a
Guarantee);

 

(r)                                    Investments consisting of Guarantees in
the ordinary course of business to support the obligations of any Subsidiary
under its worker’s compensation and general insurance agreements;

 

(s)                                   the Company’s entry into (including
payments of premiums in connection therewith), and the performance of
obligations under, Permitted Call Spread Swap Agreements in accordance with
their terms;

 

(t)                                    other Investments, including Investments
in connection with the acquisition of Foreign Subsidiaries or other Persons that
will not be Subsidiary Guarantors, in an aggregate amount not in excess of
(i) $25,000,000 plus (ii) if the Total Leverage Ratio immediately after giving
effect (including pro forma effect) to any such Investment, calculated on a pro
forma basis for the period of four (4) consecutive fiscal quarters ending on the
most recent fiscal quarter of the Company for which Financials have been
delivered, is less than 4.75 to 1.00, in an amount not in excess of the
Available Amount at the time such Investment is made; provided, however, that at
the time any such Investment is made pursuant to this clause (t), no Default
shall have occurred and be continuing or would result after giving effect
(including pro forma effect) thereto;

 

(u)                                 other Investments, including Investments in
connection with the acquisition of Foreign Subsidiaries or other Persons that
will not be Subsidiary Guarantors; provided that (i) no Default or Event of
Default has occurred and is continuing prior to making such Investment or would
arise after giving effect (including pro forma effect) thereto and (ii) after
giving effect (including pro forma effect) to such Investment, the Total
Leverage Ratio, calculated on a pro forma basis for the period of four
(4) consecutive fiscal quarters ending on the most recent fiscal quarter of the
Company for which Financials have been delivered, shall not exceed 2.75:1.00;

 

106

--------------------------------------------------------------------------------


 

(v)                                 Investments in joint ventures of the Company
or any Subsidiary, taken together with all other Investments made pursuant to
this clause (v) that are at that time outstanding, not to exceed the greater of
(i) $20,000,000 and (ii) 2.00% of Consolidated Total Assets (in each case,
determined on the date such Investment is made, with the fair market value of
each Investment being measured at the time made and without giving effect to
subsequent changes in value) advances of payroll payments to employees in the
ordinary course of business;

 

(w)                               Investments to the extent that payment for
such Investments is made solely with Equity Interests (other than Disqualified
Equity Interests) of the Company;

 

(x)                                 the forgiveness or conversion to equity of
any Indebtedness owed by the Company or any Subsidiary and permitted by
Section 6.01;

 

(y)                                 Investments in any Term Loans in accordance
with Section 9.04(f)

 

(z)                                  to the extent that they constitute
Investments, purchases and acquisitions of inventory, supplies, materials or
equipment or purchases, acquisitions, licenses or leases of other
assets, Intellectual Property, or other rights, in each case in the ordinary
course of business; and

 

(aa)                          Investments arising as a result of Sale and
Leaseback Transactions; and

 

(bb)                          to the extent constituting Investments,
intercompany loans or other intercompany Investments made by Loan Parties in the
ordinary course of business to or in any Foreign Subsidiary to provide funds as
necessary to enable the applicable Foreign Subsidiary to comply with changes in
statutory or contractual capital requirements (other than any contractual
requirement that constitutes a Guarantee).

 

Notwithstanding anything contrary set forth above, if any Investment is
denominated in a foreign currency, no fluctuation in currency values shall
result in a breach of this Section 6.04.  For purposes of determining compliance
with this Section 6.04, in the event that an Investment (or any portion thereof)
(other than any Investment made pursuant to clause (t) above) meets the criteria
of more than one of the categories of permitted Investments described in clauses
(a) through (bb) (but excluding clause (t)) above, the Company, in its sole
discretion, will be permitted to divide and classify such Investment (or any
portion thereof) on the date of incurrence, and at any time and from time to
time may later reclassify all or any portion of any Investment as having been
incurred under any category of permitted Investments described in clauses
(a) through (bb) (but excluding clause (t)) above so long as such Investment is
permitted to be incurred pursuant to such provision at the time of
reclassification.

 

SECTION 6.05.  Asset Sales. None of the Company or any Subsidiary will sell,
transfer, lease or otherwise dispose of any asset, including any Equity Interest
owned by it, nor will any Subsidiary issue any additional Equity Interest in
such Subsidiary (other than issuing directors’ qualifying shares and other than
issuing Equity Interests to the Company or another Subsidiary in compliance with
Section 6.04(d)) (each, a “Disposition”), except:

 

(a)                                 Dispositions of (i) inventory or goods held
for sale (including, for the avoidance of doubt, such Dispositions made by the
Company or any Subsidiary Guarantor to Subsidiaries that are not Subsidiary
Guarantors, so long as such Dispositions are at prices and on terms and
conditions at least substantially as favorable to the Company or such Subsidiary
Guarantor as those that could be obtained at the time in a comparable
arm’s-length transaction with a Person that is not a Subsidiary),
(ii) immaterial assets (including allowing any registrations or any applications
for registration of any immaterial intellectual property to lapse or go
abandoned in

 

107

--------------------------------------------------------------------------------


 

the ordinary course of business), (iii) used, obsolete, damaged or surplus
property or equipment, whether now owned or hereafter acquired, and (iv) cash
and Permitted Investments, in each case in the ordinary course of business;

 

(b)                                 Dispositions to the Company or a Subsidiary;
provided that any such Disposition to a Subsidiary that is not a Subsidiary
Guarantor (i) shall be made in compliance with Sections 6.04 and 6.08 if and to
the extent applicable and (ii) shall not, in the case of any Disposition by the
Company or any Subsidiary Guarantor to Subsidiaries that are not Subsidiary
Guarantors in any fiscal year that are not made as Investments permitted by
Section 6.04, involve assets having an aggregate fair market value for all such
assets so Disposed in such fiscal year in excess of $10,000,000;

 

(c)                                  Dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof in the ordinary
course of business consistent with past practice and not as part of any accounts
receivables financing transaction;

 

(d)                                 (i) to the extent constituting Dispositions,
transactions permitted by Sections 6.01 and 6.03, (ii) Dispositions of assets to
the extent that such Disposition constitutes an Investment referred to in and
permitted by Section 6.04 and (iii) Dispositions of assets to the extent that
such Disposition constitute a Restricted Payment referred to in and permitted by
Section 6.09;

 

(e)                                  Sale and Leaseback Transactions permitted
by Section 6.06;

 

(f)                                   Licenses, leases or subleases entered into
in the ordinary course of business, including in connection with effectuating
any tax subsidy arrangement, including a payment-in-lieu of taxes arrangement,
to the extent that they do not materially interfere with the business of the
Company or any Subsidiary;

 

(g)                                  Licenses or sublicenses of intellectual
property in the ordinary course of business, to the extent that they do not
materially interfere with the business of the Company or any Subsidiary;

 

(h)                                 Dispositions resulting from any casualty or
other insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any asset of any of the Company or any
Subsidiary;

 

(i)                                     Dispositions of assets (including as a
result of like-kind exchanges) to the extent that (i) such assets are exchanged
for credit (on a fair market value basis) against the purchase price of similar
or replacement assets or (ii) such asset is Disposed of for fair market value
and the proceeds of such Disposition are promptly applied to the purchase price
of similar or replacement assets;

 

(j)                                    Dispositions of Investments in joint
ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements;

 

(k)                                 the abandonment, cancellation, non-renewal
or discontinuance of use or maintenance of non-material intellectual property or
rights relating thereto (including registrations and applications for
registration) that the Company determines in its reasonable judgment to be
desirable to the conduct of its business and not materially disadvantageous to
the interests of the Lenders;

 

108

--------------------------------------------------------------------------------


 

(l)                                     Dispositions of assets acquired pursuant
to or in order to effectuate a Permitted Acquisition which assets are not used
or useful to the core or principal business of the Company and its Subsidiaries
in an aggregate amount not to exceed 30% of the aggregate consideration in
respect of such Permitted Acquisition;

 

(m)                             Dispositions of assets that the Company
determines in its reasonable judgment to be no longer used or useful in the
conduct of the business of the Company or any Subsidiary outside the ordinary
course of business (and for consideration complying with the requirements
applicable to Dispositions pursuant to clause (n) below) in an aggregate amount
not to exceed $20,000,000;

 

(n)                                 any swap of assets in exchange for services
or other assets of comparable or greater value or usefulness to the business of
the Company and the Subsidiaries as a whole, as determined in good faith by the
Company;

 

(o)                                 Dispositions of Investments in joint
ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

 

(p)                                 the unwinding of any Swap Contract pursuant
to its terms;

 

(q)                                 Dispositions contemplated as of the
Effective Date and listed on Schedule 6.05; and

 

(r)                                    any other Disposition of assets
(including Equity Interests); provided that (i) if the total fair market value
of the assets subject to any such Disposition or series of related Dispositions
is in excess of $10,000,000, it shall be for fair market value (or if not for
fair market value, the shortfall is permitted as and treated as an Investment
under Section 6.04), (ii) at least 75% of the total consideration for any such
Disposition in excess of $10,000,000 received by the Company and its
Subsidiaries is in the form of cash or Permitted Investments, (iii) no Default
or Event of Default then exists or would result after giving effect (including
pro forma effect) thereto (except if such Disposition is made pursuant to an
agreement entered into at a time when no Default or Event of Default exists) and
(iv) the requirements of Section 2.11(d), to the extent applicable, are complied
with in connection therewith; provided, however, that for purposes of clause
(ii) above, the following shall be deemed to be cash:  (A) any liabilities (as
shown on the Company’s or such Subsidiary’s most recent balance sheet provided
hereunder or in the footnotes thereto) of the Company or such Subsidiary (other
than liabilities that are by their terms subordinated to the Obligations) that
are assumed by the transferee with respect to the applicable Disposition and for
which the Company and its Subsidiaries shall have been validly released by all
applicable creditors in writing, (B) any securities received by the Company or
such Subsidiary from such transferee that are converted by the Company or such
Subsidiary into cash or Permitted Investments (to the extent of the cash or
Permitted Investments received in the conversion) within one hundred eighty
(180) days following the closing of the applicable Disposition and (C) aggregate
non-cash consideration received by the Company or such Subsidiary having an
aggregate fair market value (determined in good faith by the Company as of the
closing of the applicable Disposition for which such non-cash consideration is
received and without giving effect to subsequent changes in value) not to exceed
the greater of $20,000,000 and 2.00% of Total Assets at any time since the
Effective Date (net of any non-cash consideration converted into cash and Cash
Equivalents).

 

109

--------------------------------------------------------------------------------


 

SECTION 6.06.  Sale and Leaseback Transactions.  None of the Company or any
Subsidiary will enter into any Sale and Leaseback Transaction unless (a) any
Capital Lease Obligations arising in connection therewith are permitted under
Section 6.01 and (b) any Liens arising in connection therewith (including Liens
deemed to arise in connection with any such Capital Lease Obligations) are
permitted under Section 6.02.

 

SECTION 6.07.  Swap Agreements.  None of the Company or any Subsidiary will
enter into any Swap Agreement, except (a) Swap Agreements entered into to hedge
or mitigate risks to which the Company or any Subsidiary has actual exposure
(other than those in respect of the Equity Interests or Indebtedness of the
Company or any Subsidiary), (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Company or any
Subsidiary, (c) Permitted Call Spread Swap Agreements and (d) any Permitted TEU
Capped Call Transaction.

 

SECTION 6.08.  Transactions with Affiliates.  None of the Company or any
Subsidiary will sell, lease or otherwise transfer any assets to, or purchase,
lease or otherwise acquire any assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except:

 

(a)                                 transactions that are at prices and on terms
and conditions at least substantially as favorable to the Company or such
Subsidiary (or, in the case of a transaction between a Loan Party and a non-Loan
Party, at least substantially as favorable to such Loan Party) as those that
could be obtained at the time in a comparable arm’s-length transaction with a
Person that is not an Affiliate;

 

(b)                                 transactions between or among the Company
and the Subsidiary Guarantors or any Person that becomes a Subsidiary Guarantor
as a result of or in connection with such loan or other transaction to the
extent permitted hereunder and not involving any other Affiliate;

 

(c)                                  (i) transactions between or among
Subsidiaries that are not Subsidiary Guarantors and not involving any other
Affiliate and (ii) transactions between any Loan Party and any Subsidiary that
is not a Subsidiary Guarantor to the extent permitted hereunder;

 

(d)                                 any Investment (including loans or advances
to employees) permitted under Section 6.04;

 

(e)                                  the payment of reasonable fees to directors
of the Company or any Subsidiary who are not employees of the Company or any
Subsidiary;

 

(f)                                   compensation, expense reimbursement and
indemnification of, and other employment arrangements (including severance
arrangements and health, disability and similar insurance or benefit plans)
with, directors, officers, managers, employees and consultants of the Company or
any Subsidiary entered into in the ordinary course of business and transactions
pursuant to equity-based plans and employee benefit plans and arrangements in
the ordinary course of business;

 

(g)                                  any Restricted Payment permitted by
Section 6.09;

 

(h)                                 any issuance or sale of Equity Interests to,
and any repurchase, retirement, redemption or other acquisition or retirement of
Equity Interests owned by, Affiliates to the extent not prohibited under this
Agreement;

 

110

--------------------------------------------------------------------------------


 

(i)                                     any payments or other transactions
pursuant to any tax sharing agreement among the Loan Parties and their
subsidiaries; provided that, any such tax sharing agreement is on arm’s-length
terms usual and customary for agreements of that type;

 

(j)                                    the consummation of the Transactions and
the payment of the Transaction Costs;

 

(k)                                 the payment of customary fees and reasonable
out of pocket costs to, and indemnities provided on behalf of, directors,
officers, managers, employees and consultants of the Company or any Subsidiary
in the ordinary course of business to the extent attributable to the ownership
or operation of the Company and its Subsidiaries;

 

(l)                                     transactions pursuant to agreements in
existence on the Effective Date and set forth on Schedule 6.08 or any amendment
thereto to the extent such an amendment is not adverse to the Lenders in any
material respect;

 

(m)                             a joint venture which would constitute a
transaction with an Affiliate solely as a result of the Company or any
Subsidiary owning an equity interest or otherwise controlling such joint venture
or similar entity;

 

(n)                                 transactions with joint ventures, customers,
suppliers, contractors, joint venture partners (including physicians) or
purchasers or sellers of goods or services, in each case which are in the
ordinary course of business (including pursuant to joint venture agreements) and
otherwise in compliance with the terms of the Loan Documents, and which are fair
to the Company or its applicable Subsidiaries in the reasonable determination of
the board of directors, chief executive officer or chief financial officer of
the Borrower or its Subsidiaries, as applicable, or are on terms at least as
favorable as might reasonably have been obtained at such time from an
unaffiliated party;

 

(o)                                 existing Indebtedness and any other
obligations otherwise permitted hereunder pursuant to an agreement existing on
the Effective Date as set forth on Schedule 6.01, as such agreement may be
amended pursuant to Section 6.01; and

 

(p)                                 any lease or sublease entered into between
the Company or any Subsidiary, as lessee, and any Affiliate of the Company, as
lessor or sublessor, which is approved by a majority of the disinterested
members of the board of directors of the Company in good faith.

 

SECTION 6.09.  Restricted Payments.  None of the Company or any Subsidiary will
declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

 

(a)  any Subsidiary may declare and pay dividends or make other distributions
with respect to its Equity Interests, in each case ratably to the holders of
such Equity Interests (or if not ratably, on a basis more favorable to the
Company and the Subsidiary Guarantors);

 

(b)  the Company may declare and pay dividends with respect to its Equity
Interests payable solely in shares of Qualified Equity Interests of the Company;

 

(c)  the Company may repurchase, purchase, acquire, cancel or retire for value
Equity Interests of the Company from present or former employees, officers,
directors or consultants (or their estates or beneficiaries under their estates)
of the Company or any Subsidiary upon the death, disability, retirement or
termination of employment or service of such employees, officers, directors or
consultants,

 

111

--------------------------------------------------------------------------------


 

or to the extent required, pursuant to employee benefit plans, employment
agreements, stock purchase agreements or stock purchase plans, or other benefit
plans; provided that the aggregate amount of Restricted Payments made pursuant
to this Section 6.09(c) shall not exceed $5,000,000 in any fiscal year (with
unused amounts in any calendar year being carried over to succeeding calendar
years subject to a maximum of $10,000,000; provided, further, that such amount
in any calendar year may be increased by an amount not to exceed:

 

(i)   the net cash proceeds from the sale of Equity Interests (other than
Disqualified Equity Interests) of the Company or any Subsidiary to members of
management, managers, directors or consultants of the Company or any Subsidiary
that occurs after the Effective Date, to the extent net cash proceeds from the
sale of such Equity Interests have not otherwise been applied to the payment of
Restricted Payments by virtue of clause Section 6.09(b) or this Section 6.09(c).

 

(ii)   the net cash proceeds of key man life insurance policies received by the
Company or any Subsidiary; less

 

(iii)   the amount of any Restricted Payments previously made with the cash
proceeds described in clauses (i) and (ii) of this Section 6.09(c);

 

(d)  the Company may make cash payments in lieu of the issuance of fractional
shares representing insignificant interests in the Company in connection with
(i) the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests in the Company and (ii) any dividend, split or
combination thereof or any Permitted Acquisition;

 

(e)  the Company may acquire Equity Interests of the Company upon the exercise
of stock options for such Equity Interests of the Company if such Equity
Interests represent a portion of the exercise price of such stock options or in
connection with tax withholding obligations arising in connection with the
exercise of options by, or the vesting of restricted Equity Interests held by,
any current or former director, officer or employee of the Company or its
Subsidiaries;

 

(f)  the Company may convert or exchange any Equity Interests of the Company for
or into Qualified Equity Interests of the Company;

 

(g)  the Company and its Subsidiaries may make any other Restricted Payment so
long as (i) no Default or Event of Default has occurred and is continuing prior
to making such Restricted Payment or would arise after giving effect (including
pro forma effect) thereto and (ii) any of the following conditions are satisfied
after giving effect (including pro forma effect) to such Restricted Payments:
(A) the aggregate amount of such Restricted Payments (when combined with the
aggregate amount of required repurchases made during such fiscal year of
Permitted TEU Notes in connection with the exercise by the Company of its right
to require the early mandatory settlement (other than pursuant to a Merger
Termination Redemption) of the Permitted TEU Purchase Contracts) made in
reliance on this clause (A) during the term of this Agreement shall not exceed
$30,000,000, (B) the Total Leverage Ratio, calculated on a pro forma basis for
the period of four (4) consecutive fiscal quarters ending on the most recent
fiscal quarter of the Company for which Financials have been delivered, shall
not exceed 2.50:1.00 or (C) both (1) the Total Leverage Ratio, calculated on a
pro forma basis for the period of four (4) consecutive fiscal quarters ending on
the most recent fiscal quarter of the Company for which Financials have been
delivered, shall not exceed 4.50:1.00 and (2) the aggregate amount of such
Restricted Payments made in reliance on this clause (C) during the term of this
Agreement shall not exceed the Available Amount;

 

112

--------------------------------------------------------------------------------


 

(h)  the Company may make Restricted Payments within sixty (60) days after the
date of declaration thereof, if at the date of declaration of such Restricted
Payments, such Restricted Payments would have been permitted pursuant to another
clause of this Section 6.09; and

 

(i)  the Company and its Subsidiaries may make Restricted Payments to effect the
Transactions.

 

Notwithstanding the foregoing, the Company may also repurchase, exchange or
induce the conversion of Permitted Convertible Notes by delivery of shares of
the Company’s common stock and/or a different series of Permitted Convertible
Notes (which series (x) matures after, and does not require any scheduled
amortization or other scheduled payments of principal prior to, the analogous
date under the indenture governing the Permitted Convertible Notes that are so
repurchased, exchanged or converted and (y) has terms, conditions and covenants
that are no less favorable to the Company than the Permitted Convertible Notes
that are so repurchased, exchanged or converted (as determined by the board of
directors of the Company, or a committee thereof, in good faith)) (any such
series of Permitted Convertible Notes, “Refinancing Convertible Notes”) and/or
by payment of cash (in an amount that does not exceed the proceeds received by
the Company from the substantially concurrent issuance of shares of the
Company’s common stock and/or a Refinancing Convertible Notes plus the net cash
proceeds, if any, received by the Company pursuant to the related exercise or
early unwind or termination of the related Permitted Call Spread Swap Agreements
pursuant to the immediately following proviso); provided that, substantially
concurrently with, or a commercially reasonable period of time before or after,
the related settlement date for the Permitted Convertible Notes that are so
repurchased, exchanged or converted, the Company shall (and, for the avoidance
of doubt, shall be permitted under this Section 6.09 to) exercise or unwind or
terminate early (whether in cash, shares or any combination thereof) the portion
of the Permitted Call Spread Swap Agreements, if any, corresponding to such
Permitted Convertible Notes that are so repurchased, exchanged or converted.

 

Notwithstanding the foregoing, and for the avoidance of doubt, (i) the
settlement by the Company (by delivery of the Company’s common stock or other
securities or property following a merger event or other change in the common
stock of the Company, and including any payment of cash in lieu of a fractional
share and cash included in the purchase obligation upon the Merger Termination
Redemption) of any Permitted TEU Purchase Contracts in accordance with the terms
of the purchase contract agreement governing such Permitted TEU Purchase
Contracts shall not constitute a Restricted Payment; provided that, to the
extent that the amount of cash included in the Company’s repurchase obligation
per Permitted Tangible Equity Unit (including, for the avoidance of doubt, the
cash redemption amount of each Permitted TEU Purchase Contract and the
repurchase price of each Permitted TEU Note; and determined for such purpose as
if any separate Permitted TEU Purchase Contracts and any separate Permitted TEU
Note were recreated as Permitted Tangible Equity Units) in respect of the Merger
Termination Redemption exceeds $100.00, such excess will be deemed to be a
Restricted Payment notwithstanding this clause (i); provided that, the Company
will not exercise any right to require the early mandatory settlement of the
Permitted TEU Purchase Contracts unless such exercise satisfies the requirements
of Section 6.13; and (ii) any required payment with respect to, or required
early unwind or settlement of, any Permitted TEU Capped Call Transaction, in
each case, in accordance with the terms of the agreement governing such
Permitted TEU Capped Call Transaction shall not constitute a Restricted Payment.

 

SECTION 6.10.  Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents.

 

(a)  The Company will not, and will not permit any Subsidiary to, directly or
indirectly voluntarily prepay, defease or in substance defease, purchase,
redeem, retire or otherwise acquire, any

 

113

--------------------------------------------------------------------------------


 

Subordinated Indebtedness or any Indebtedness from time to time outstanding
under the Subordinated Indebtedness Documents, except:

 

(i)                                     regularly scheduled interest and
principal payments as and when due in respect of any Subordinated Indebtedness,
other than payments prohibited by the subordination provisions thereof;

 

(ii)                                  refinancings of Subordinated Indebtedness
with the proceeds of Refinancing Indebtedness permitted in respect thereof under
Section 6.01;

 

(iii)                               payments of or in respect of Subordinated
Indebtedness made solely with Qualified Equity Interests in the Company or the
conversion of any Subordinated Indebtedness into Qualified Equity Interests of
the Company;

 

(iv)                              prepayments of intercompany Subordinated
Indebtedness permitted hereby owed by the Company or any Subsidiary to the
Company or any Subsidiary, other than prepayments prohibited by the
subordination provisions governing such Subordinated Indebtedness; provided
that, for the avoidance of doubt, the prepayment of any Subordinated
Indebtedness owed by the Company or any Subsidiary Guarantor to any Subsidiary
that is not a Subsidiary Guarantor shall be permitted so long as no Default
shall have occurred and be continuing or would result after giving effect
(including pro forma effect) thereto;

 

(v)                                 so long as no Default shall have occurred
and be continuing or would result therefrom, the Company may on any date make
payments of or in respect of Subordinated Indebtedness in an amount equal to
(A) $25,000,000 plus (B) the Available Amount on such date; provided, however,
that at the time of the making of such payments and immediately after giving
effect to such payments made in reliance on subclause (v)(B), the Total Leverage
Ratio on such date, calculated on a pro forma basis for the period of four
(4) consecutive fiscal quarters ending on the most recent fiscal quarter of the
Company for which Financials have been delivered, is not in excess of 4.75 to
1.00; and

 

(vi)                              so long as no Default shall have occurred and
be continuing or would result therefrom, the Company may on any date make
additional payments of or in respect of Subordinated Indebtedness; provided that
the Total Leverage Ratio immediately after giving effect to any such payment,
calculated on a pro forma basis for the period of four (4) consecutive fiscal
quarters ending on the most recent fiscal quarter of the Company for which
Financials have been delivered, is less than 2.75 to 1.00.

 

(b)  Furthermore, the Company will not, and will not permit any Subsidiary to,
amend the Subordinated Indebtedness Documents relating to any Subordinated
Indebtedness or any document, agreement or instrument evidencing any
Indebtedness incurred pursuant to the Subordinated Indebtedness Documents (or
any replacements, substitutions, extensions or renewals thereof) or pursuant to
which such Indebtedness is issued where such amendment, modification or
supplement amends, modifies or adds any provision thereof in a manner which
(i) when taken as a whole, is materially adverse the Lenders or (ii) is more
onerous than the applicable provision in this Agreement (except in each case to
the extent permitted under the applicable subordination agreement governing such
Subordinated Indebtedness).

 

SECTION 6.11.  Restrictive Agreements.  None of the Company or any Subsidiary
will, directly or indirectly, enter into, incur or permit to exist any agreement
or other arrangement that restricts or imposes any condition upon (a) the
ability of the Company or any Subsidiary to create, incur or permit to exist any
Lien upon any of its assets to secure the Secured Obligations or (b) the ability
of any

 

114

--------------------------------------------------------------------------------


 

Subsidiary to pay dividends or other distributions with respect to any of its
Equity Interests or to make or repay loans or advances to the Company or any
Subsidiary; provided that (i) the foregoing shall not apply to (A) restrictions
and conditions imposed by law or by this Agreement or any other Loan Document,
any purchase contract agreement governing any Permitted TEU Purchase Contracts,
or any documentation evidencing any Qualified LC Obligations, (B) restrictions
and conditions contained in any agreement or document governing or evidencing
Refinancing Indebtedness in respect of Indebtedness referred to in clause
(A) (including, for the avoidance of doubt, Permitted First Priority Refinancing
Indebtedness or Permitted Second Priority Refinancing Indebtedness) or
Refinancing Indebtedness in respect thereof; provided that the restrictions and
conditions contained in any such agreement or document referred to in this
clause (B) are not less favorable in any material respect to the Lenders than
the restrictions and conditions imposed by this Agreement, (C) restrictions and
conditions existing on the date hereof identified on Schedule 6.11, and
restrictions and conditions contained in any agreement evidencing any renewal,
extension or refinancing permitted hereunder of any agreement identified on
Schedule 6.11 so long as such renewal, extension or refinancing does not expand
the scope of such restrictions or conditions, (D) in the case of any Subsidiary
that is not a wholly-owned Subsidiary, restrictions and conditions imposed by
its organizational documents or any related joint venture or similar agreements;
provided that such restrictions and conditions apply only to such Subsidiary and
to the Equity Interests of such Subsidiary, (E) restrictions imposed by any
agreement governing Indebtedness incurred by any Loan Party after the Effective
Date and permitted under Section 6.01 that are, taken as a whole, in the good
faith judgment of the Company, no more restrictive with respect to the Company
or any Subsidiary than those contained in this Agreement, (F) customary
restrictions and conditions contained in agreements relating to the sale,
transfer, lease or other Disposition of a Subsidiary or any assets of the
Company or any Subsidiary, in each case pending such transaction; provided that,
such restrictions and conditions apply only to such Subsidiary or the assets
that are to be sold, leased or otherwise transferred and, in each case, such
transaction is permitted hereunder, (G) restrictions relating to assets
encumbered by a Lien permitted by Section 6.02, (H) restrictions or conditions
set forth in any agreement governing Indebtedness permitted by Section 6.01;
provided that such restrictions and conditions are no more restrictive, taken as
a whole, than the comparable restrictions and conditions set forth in this
Agreement as determined in the good faith judgment of the Company,
(I) restrictions imposed by any agreement governing Indebtedness of a Subsidiary
which is not a Subsidiary Guarantor to the extent such Indebtedness is permitted
by Section 6.01, and (J) restrictions or conditions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business; and (ii) clause (a) of this Section 6.11 shall not apply to
(A) restrictions and conditions imposed by any agreement relating to secured
Indebtedness permitted by clause (f), (g), (h), (j), (k), (m) and (n) of
Section 6.01 if such restrictions and conditions apply only to the assets
securing such Indebtedness, (B) customary provisions in leases, subleases,
licenses and other agreements restricting the assignment thereof and
(C) restrictions imposed by agreements relating to Indebtedness of any
Subsidiary in existence at the time such Subsidiary became a Subsidiary and
otherwise permitted by Section 6.01(g); provided that such restrictions apply
only to such Subsidiary and its assets (or any special purpose acquisition
Subsidiary without material assets acquiring such Subsidiary pursuant to a
merger).  Nothing in this paragraph shall be deemed to modify the obligations of
the Loan Parties under Section 5.09 or under the Collateral Documents.

 

SECTION 6.12.  Financial Covenants.

 

(a)  Maximum Total Leverage Ratio.  Except with the written consent of the
Required Revolving Lenders, the Company will not permit the ratio (the “Total
Leverage Ratio”), determined as of the end of each of its fiscal quarters ending
on and after October 1, 2016, of (i) Consolidated Total Indebtedness to
(ii) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all calculated for the Company and
its Subsidiaries on a consolidated

 

115

--------------------------------------------------------------------------------


 

basis, to be greater than the ratio set forth below opposite the day or the
period in which such fiscal quarter ends:

 

Day or Period

 

Ratio

 

October 1, 2016

 

5.25:1.00

 

December 31, 2016 through July 1, 2017

 

4.75:1.00

 

September 30, 2017

 

4.50:1.00

 

December 30, 2017

 

4.25:1.00

 

March 31, 2018

 

4.00:1.00

 

June 30, 2018 through December 29, 2018

 

3.75:1.00

 

March 30, 2019 and thereafter

 

3.50:1.00

 

 

(b)  Minimum Interest Coverage Ratio.  Except with the written consent of the
Required Revolving Lenders, the Company will not permit the ratio (the “Interest
Coverage Ratio”), determined as of the end of each of its fiscal quarters ending
on and after September 30, 2016, of (i) Consolidated EBITDA to (ii) Consolidated
Interest Expense, in each case for the period of four (4) consecutive fiscal
quarters ending with the end of such fiscal quarter, all calculated for the
Company and its Subsidiaries on a consolidated basis, to be less than 3.50 to
1.00.

 

The provisions of Section 6.12 are solely for the benefit of Revolving Lenders
and, notwithstanding the provisions of Section 9.02, or any other
Section herein, the Required Revolving Lenders may (i) amend or otherwise modify
Section 6.12 or, solely for purposes of Section 6.12, the defined terms used,
directly or indirectly, therein, or (ii) waive any noncompliance with
Section 6.12 or any Event of Default resulting from any such noncompliance, in
each case without the consent of any other Lenders.

 

SECTION 6.13.  Material TEU Amendments; Early Mandatory Settlement. No Loan
Party will, nor will it permit any Subsidiary to, amend, modify or waive any of
its rights under any agreement relating to any Permitted Tangible Equity Units,
Permitted TEU Purchase Contracts or Permitted TEU Notes, in each case, except
(a) to the extent any such amendment, modification or waiver is expressly
required pursuant to the terms of the purchase contract agreement and/or
indenture, as applicable, governing such Permitted Tangible Equity Units,
Permitted TEU Purchase Contracts or Permitted TEU Notes (as in effect on the
first original issuance date of such Permitted Tangible Equity Units, Permitted
TEU Purchase Contracts or Permitted TEU Notes) or (b) to the extent any such
amendment, modification or waiver does not amend, modify or waive the purchase
contract agreement and/or indenture, as applicable, governing such Permitted
Tangible Equity Units, Permitted TEU Purchase Contracts or Permitted TEU Notes
in a manner that would be materially adverse to the Lenders.

 

In addition, the Company will not exercise any right to require the early
mandatory settlement of the Permitted TEU Purchase Contracts unless (other than
pursuant to a Merger Termination Redemption): (i) no Default or Event of Default
has occurred and is continuing prior to making such exercise or would arise
after giving effect (including pro forma effect) thereto (including the
resulting settlement of the Permitted TEU Purchase Contracts and the maximum
required repurchase of the Permitted TEU Notes) and (ii) any of the following
conditions are satisfied after giving effect (including pro forma effect)
thereto (including the resulting settlement of the Permitted TEU Purchase
Contracts and the maximum required repurchase of the Permitted TEU Notes):
(A) the aggregate amount of required repurchases of the Permitted TEU Notes in
connection with such exercise by the Company of its right to require the early
mandatory settlement (when combined with the aggregate amount of Restricted
Payments made in reliance on Section 6.09(g)(ii)(A)) made in reliance on this
clause (A) during the term of this Agreement shall not exceed $30,000,000,
(B) the Total Leverage Ratio, calculated on a pro forma basis for the period of
four (4) consecutive fiscal quarters ending on the most recent fiscal quarter of
the Company for which

 

116

--------------------------------------------------------------------------------


 

Financials have been delivered, shall not exceed 2.50:1.00 or (C) both (1) the
Total Leverage Ratio, calculated on a pro forma basis for the period of four
(4) consecutive fiscal quarters ending on the most recent fiscal quarter of the
Company for which Financials have been delivered, shall not exceed 4.50:1.00 and
(2) the aggregate amount of such required repurchases made in reliance on this
clause (C) during the term of this Agreement shall not exceed the Available
Amount.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)  any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)  any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) Business Days;

 

(c)  any representation or warranty made or deemed made by or on behalf of any
Borrower or any other Loan Party in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

 

(d)  any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in (i) Section 5.02(a), 5.03 (with respect to any Borrower’s
existence), 5.08 or 5.09, in Article VI (other than Section 6.12) or in
Article X or (ii) Section 6.12; provided that, any failure to comply with
Section 6.12 shall not constitute an Event of Default with respect to any Term
Loans unless and until the Administrative Agent or the Required Revolving
Lenders shall have terminated the Revolving Commitments or exercised remedies
with respect to outstanding Revolving Loans and Letters of Credit pursuant to
clauses (i) and/or (ii) of the last paragraph of this Article VII;

 

(e)  any Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after notice thereof from the Administrative Agent to
the Company (which notice will be given at the request of any Lender);

 

(f)  any Loan Party or any Material Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness of such Loan Party or Material Subsidiary, as applicable,
when and as the same shall become due and payable, which is not cured within any
applicable grace period therefor;

 

(g)  any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits, after
giving effect to the expiration of any applicable grace period, and delivery of
any applicable required notice, provided in the applicable agreement or
instrument under which such Indebtedness was created, the holder or holders of
such

 

117

--------------------------------------------------------------------------------


 

Material Indebtedness or any trustee or agent on its or their behalf to cause
such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (i) secured Material
Indebtedness that becomes due as a result of the sale, transfer or other
disposition (including as a result of a casualty or condemnation event) of the
property or assets securing such Indebtedness (to the extent such sale, transfer
or other disposition is not prohibited under this Agreement), (ii) any Material
Indebtedness that becomes due as a result of a refinancing thereof permitted by
Section 6.01, (iii) any reimbursement obligation in respect of a letter of
credit, bankers acceptance or similar obligation as a result of a drawing
thereunder by a beneficiary thereunder in accordance with its terms, (iv) any
such Material Indebtedness that is mandatorily prepayable prior to the scheduled
maturity thereof with the proceeds of the issuance of capital stock, the
incurrence of other Indebtedness or the sale or other disposition of any assets,
so long as such Material Indebtedness that has become due is so prepaid in full
with such net proceeds required to be used to prepay such Material Indebtedness
when due (or within any applicable grace period) and such event shall not have
otherwise resulted in an event of default with respect to such Material
Indebtedness, (v) any redemption, exchange, repurchase, conversion or settlement
with respect to any Permitted Convertible Notes, or satisfaction of any
condition giving rise to or permitting the foregoing, pursuant to their terms
unless such redemption, repurchase, conversion or settlement results from a
default thereunder or an event of the type that constitutes an Event of Default,
(vi) any early payment requirement or unwinding or termination with respect to
any Permitted Call Spread Swap Agreement, or satisfaction of any condition
giving rise to or permitting the foregoing, in accordance with the terms thereof
where neither the Company nor any of its Affiliates is the “defaulting party”
(or substantially equivalent term) under the terms of such Permitted Call Spread
Swap Agreement, (vii) any early payment requirement or unwinding or termination
with respect to any Permitted TEU Capped Call Transaction, or satisfaction of
any condition giving rise to or permitting the foregoing, in accordance with the
terms thereof where neither the Borrowers nor any of their respective Affiliates
are the “defaulting party” (or substantially equivalent term) under the terms of
such Permitted TEU Capped Call Transaction, (viii) any right of the holders of
Permitted TEU Notes to require the repurchase by the Company thereof as a result
of a Merger Termination Redemption or an exercise by the Company of its right to
require the early mandatory settlement of the Permitted TEU Purchase Contracts,
which exercise satisfies the requirements of Section 6.13, or (ix) any such
event or condition that has been (1) remedied by the Company or any of its
Subsidiaries or (2) waived (including in the form of amendment) by the requisite
holders of the applicable Material Indebtedness, in either case, prior to
acceleration of the Loans pursuant to this Article VII;

 

(h)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;

 

(i)  any Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

118

--------------------------------------------------------------------------------


 

(j)  any Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

 

(k)  one or more judgments for the payment of money in an aggregate amount in
excess of $15,000,000 (to the extent not paid, fully bonded or covered by a
solvent and unaffiliated insurer that has not denied coverage) shall be rendered
against any Loan Party or any Material Subsidiary or any combination thereof and
the same shall remain undischarged for a period of sixty (60) consecutive days
during which execution shall not be effectively stayed (by reason of pending
appeal or otherwise), or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of any Loan Party or any Material
Subsidiary to enforce any such judgment and such action shall not have been
stayed;

 

(l)  an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

 

(m)  a Change in Control shall occur;

 

(n)  the Company or any of its Affiliates shall fail to comply with the “market
flex” provisions of the Arranger Fee Letter or the marketing or information
provisions of the Commitment Letter (including, without limitation, implementing
amendments to the Loan Documents to reflect the terms of the “market flex”
provisions of the Arranger Fee Letter);

 

(o)  any Loan Document, after execution thereof and for any reason other than as
expressly permitted hereunder or thereunder or in satisfaction in full of the
Obligations, ceases to be valid, binding and enforceable against the Company or
any other Loan Party party thereto in accordance with its terms in all material
respects (or any Loan Party shall challenge the enforceability of any Loan
Document or shall assert in writing, or engage in any action or inaction based
on any such assertion, that any material provision of any of the Loan Documents
has ceased to be or otherwise is not valid, binding and enforceable in
accordance with its terms in any material respect, other than as expressly
permitted hereunder or thereunder or the satisfaction in full in cash of the
Obligations then due and payable); or

 

(p)  any Collateral Document, after execution thereof, shall for any reason fail
to create a valid and perfected security interest in any material portion of the
Collateral purported to be covered thereby, except (i) as permitted by the terms
of any Loan Document or (ii) as a result of the gross negligence or willful
misconduct of the Administrative Agent so long as not resulting from the breach
or non-compliance with any Loan Document by any Loan Party;

 

then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments (and the Letter of Credit Commitments), and thereupon the
Commitments (and the Letter of Credit Commitments) shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Secured Obligations of the Borrowers accrued
hereunder and under the other Loan Documents, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers and (iii) require cash
collateral for the LC Exposure in accordance with Section 2.06(j); and in case
of any event with respect to any Borrower described in clause (h) or (i) of this
Article, the Commitments (and the Letter of Credit Commitments) shall
automatically terminate and the principal of the Loans then outstanding and the
cash collateral for the LC Exposure, together with accrued interest

 

119

--------------------------------------------------------------------------------


 

thereon and all fees and other Secured Obligations accrued hereunder and under
the other Loan Documents, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; provided, however, that upon the occurrence and
during the continuance of any Event of Default attributable to a failure to
comply with Section 6.12, (x) actions pursuant to clause (i) or (ii) may be
taken by the Required Revolving Lenders with respect to the Revolving Loans only
(without the requirement for Required Lender action) or by the Administrative
Agent at the direction of such Lenders, and (y) only if action has been taken in
respect of such Event of Default under clause (i) or (ii) (with respect to the
Revolving Loans) by the Required Revolving Lenders or by the Administrative
Agent at the direction of such Lenders, then such Event of Default will be
deemed to be an Event of Default with respect to all Lenders hereunder and the
remedies set forth above can be exercised in respect of all Loans.  Upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent may, and at the request of the Required Lenders shall, exercise any rights
and remedies provided to the Administrative Agent under the Loan Documents or at
law or equity, including all remedies provided under the UCC.

 

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders, on behalf of itself and any of its Affiliates that are
Secured Parties, and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.  In furtherance of the foregoing, and not
in limitation, each of the Lenders authorizes the Administrative Agent to enter
into one or more Intercreditor Agreements reasonably acceptable to the
Administrative Agent in connection with any Permitted First Priority Refinancing
Indebtedness or Permitted Second Priority Refinancing Indebtedness.  In
addition, to the extent required under the laws of any jurisdiction other than
the United States of America, each of the Lenders, on behalf of itself and any
of its Affiliates that are Secured Parties, and the Issuing Bank hereby grants
to the Administrative Agent any required powers of attorney to execute any
Collateral Document governed by the laws of such jurisdiction on such Lender’s
or Issuing Bank’s behalf.  The provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders (including the Swingline
Lender and the Issuing Bank), and neither the Company nor any other Loan Party
shall have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” as used herein or in any
other Loan Documents (or any similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law.  Instead, such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between independent contracting parties.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly

 

120

--------------------------------------------------------------------------------


 

contemplated by the Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Company or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity. 
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct as determined by a final nonappealable judgment
of a court of competent jurisdiction.  The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Company or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Company.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by any Borrower to a successor Administrative Agent
shall be the same as those payable to its

 

121

--------------------------------------------------------------------------------


 

predecessor unless otherwise agreed between such Borrower and such successor. 
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

 

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities.  Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder.  Each
Lender shall, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information (which may
contain MNPI) as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder and in deciding whether or to the extent to which it will continue as
a lender or assign or otherwise transfer its rights, interests and obligations
hereunder.

 

None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.  Without limiting the foregoing, none of such Lenders shall
have or be deemed to have a fiduciary relationship with any Lender.  Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Co-Documentation Agents, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

 

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender.  The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

 

In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the UCC. 
Each Lender authorizes the Administrative Agent to enter into each of the
Collateral Documents to which it is a party and to take all action contemplated
by such documents.  Each Lender agrees that no Secured Party (other than the
Administrative Agent) shall have the right individually to seek to realize upon
the security granted by any Collateral Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Administrative
Agent for the benefit of the Secured Parties upon the terms of the Collateral
Documents.  In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Secured Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Administrative Agent on behalf of the Secured Parties.  The Lenders hereby
authorize the Administrative Agent, at its option and in its discretion, to
release any Lien granted to or held by the Administrative Agent upon any
Collateral (i) as described in Section 9.02(d); (ii) as permitted by, but only
in accordance with, the terms of the applicable Loan Document; or (iii) if
approved, authorized or ratified in writing by the Required Lenders, unless such
release is required to be approved by all of the Lenders hereunder.  Upon
request by the Administrative Agent at any time, the Lenders will confirm in
writing the Administrative Agent’s authority to release particular types or
items of Collateral pursuant hereto.  Upon any sale, transfer or

 

122

--------------------------------------------------------------------------------


 

other Disposition of assets constituting Collateral which is permitted pursuant
to the terms of any Loan Document, or consented to in writing by the Required
Lenders or all of the Lenders, as applicable, and upon three (3) Business Days’
(or such shorter period as is acceptable to the Administrative Agent) prior
written request by the Company to the Administrative Agent, the Administrative
Agent shall (and is hereby irrevocably authorized by the Lenders to) execute
such documents as may be necessary to evidence the release of the Liens granted
to the Administrative Agent for the benefit of the Secured Parties herein or
pursuant hereto upon the Collateral that was sold or transferred; provided,
however, that (i) the Administrative Agent shall not be required to execute any
such document on terms which, in the Administrative Agent’s opinion, would
expose the Administrative Agent to liability or create any obligation or entail
any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Secured Obligations or any Liens upon (or obligations of the Company
or any Subsidiary in respect of) all interests retained by the Company or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral.  Any execution and
delivery by the Administrative Agent of documents in connection with any such
release shall be without recourse to or warranty by the Administrative Agent.

 

In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any LC Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Company)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank and the Administrative Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.16, 2.17 and 9.03) allowed in such judicial proceeding; and

 

(b) collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, the Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing Bank
or the other Secured Parties, to pay to the Administrative Agent any amount due
to it, in its capacity as the Administrative Agent, under the Loan Documents
(including under Section 9.03).

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Secured Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Credit Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law.  In connection with any such credit bid and purchase,
the Secured Obligations owed to the Secured

 

123

--------------------------------------------------------------------------------


 

Parties shall be entitled to be, and shall be, credit bid by the Administrative
Agent at the direction of the Required Lenders on a ratable basis (with Secured
Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that shall vest
upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) for the asset or assets so purchased (or for the equity interests or
debt instruments of the acquisition vehicle or vehicles that are issued in
connection with such purchase).  In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles, (ii) each of the Secured Parties’ ratable interests in the Secured
Obligations which were credit bid shall be deemed without any further action
under this Agreement to be assigned to such vehicle or vehicles for the purpose
of closing such sale, (iii) the Administrative Agent shall be authorized to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Administrative Agent with respect to
such acquisition vehicle or vehicles, including any disposition of the assets or
equity interests thereof, shall be governed, directly or indirectly, by, and the
governing documents shall provide for, control by the vote of the Required
Lenders or their permitted assignees under the terms of this Agreement or the
governing documents of the applicable acquisition vehicle or vehicles, as the
case may be, irrespective of the termination of this Agreement and without
giving effect to the limitations on actions by the Required Lenders contained in
Section 9.02 of this Agreement), (iv) the Administrative Agent on behalf of such
acquisition vehicle or vehicles shall be authorized to issue to each of the
Secured Parties, ratably on account of the relevant Secured Obligations which
were credit bid, interests, whether as equity, partnership, limited partnership
interests or membership interests, in any such acquisition vehicle and/or debt
instruments issued by such acquisition vehicle, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (v) to the
extent that Secured Obligations that are assigned to an acquisition vehicle are
not used to acquire Collateral for any reason (as a result of another bid being
higher or better, because the amount of Secured Obligations assigned to the
acquisition vehicle exceeds the amount of Secured Obligations credit bid by the
acquisition vehicle or otherwise), such Secured Obligations shall automatically
be reassigned to the Secured Parties pro rata and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such Secured
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action.  Notwithstanding
that the ratable portion of the Secured Obligations of each Secured Party are
deemed assigned to the acquisition vehicle or vehicles as set forth in clause
(ii) above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

 

Each Borrower, on its behalf and on behalf of its Subsidiaries, and each Lender,
on its behalf and on the behalf of its affiliated Secured Parties, hereby
irrevocably constitute the Administrative Agent as the holder of an irrevocable
power of attorney (fondé de pouvoir within the meaning of Article 2692 of the
Civil Code of Québec) in order to hold hypothecs and security granted by each
Borrower or any Subsidiary on property pursuant to the laws of the Province of
Québec to secure obligations of any Borrower or any Subsidiary under any bond,
debenture or similar title of indebtedness issued by any Borrower or any
Subsidiary in connection with this Agreement, and agree that the Administrative
Agent may act as the bondholder and mandatary with respect to any bond,
debenture or similar title of indebtedness that may be issued by any Borrower or
any Subsidiary and pledged in favor of the Secured Parties in connection with
this Agreement.  Notwithstanding the provisions of Section 32 of the An Act
respecting the special powers of legal persons (Québec), JPMorgan Chase Bank,
N.A. as Administrative Agent may acquire and be the holder of any bond issued by
any Borrower or any Subsidiary in connection with this Agreement (i.e., the
fondé de pouvoir may acquire and hold the first bond issued under any deed of
hypothec by any Borrower or any Subsidiary).

 

124

--------------------------------------------------------------------------------


 

The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Secured Parties including a right of pledge with respect
to the entitlements to profits, the balance left after winding up and the voting
rights of the Borrower as ultimate parent of any subsidiary of the Borrower
which is organized under the laws of the Netherlands and the Equity Interests of
which are pledged in connection herewith (a “Dutch Pledge”).  Without prejudice
to the provisions of this Agreement and the other Loan Documents, the parties
hereto acknowledge and agree with the creation of parallel debt obligations of
the Borrower or any relevant Subsidiary as will be described in any Dutch Pledge
(the “Parallel Debt”), including that any payment received by the Administrative
Agent in respect of the Parallel Debt will - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the Secured Obligations, and any payment to the Secured
Parties in satisfaction of the Secured Obligations shall - conditionally upon
such payment not subsequently being avoided or reduced by virtue of any
provisions or enactments relating to bankruptcy, insolvency, preference,
liquidation or similar laws of general application - be deemed as satisfaction
of the corresponding amount of the Parallel Debt.  The parties hereto
acknowledge and agree that, for purposes of a Dutch Pledge, any resignation by
the Administrative Agent is not effective until its rights under the Parallel
Debt are assigned to the successor Administrative Agent.

 

The parties hereto acknowledge and agree for the purposes of taking and ensuring
the continuing validity of German law governed pledges (Pfandrechte) with the
creation of parallel debt obligations of the Borrower and its Subsidiaries as
will be further described in a separate German law governed parallel debt
undertaking.  The Administrative Agent shall (i) hold such parallel debt
undertaking as fiduciary agent (Treuhaender) and (ii) administer and hold as
fiduciary agent (Treuhaender) any pledge created under a German law governed
Collateral Document which is created in favor of any Secured Party or
transferred to any Secured Party due to its accessory nature (Akzessorietaet),
in each case of (i) and (ii) in its own name and for the account of the Secured
Parties.  Each Lender, on its own behalf and on behalf of its affiliated Secured
Parties, hereby authorizes the Administrative Agent to enter as its agent
(Vertreter) in its name and on its behalf into any German law governed
Collateral Document, to accept as its agent in its name and on its behalf any
pledge under such Collateral Document and to agree to and execute as agent in
its name and on its behalf any amendments, supplements and other alterations to
any such Collateral Document and to release any such Collateral Document and any
pledge created under any such Collateral Document in accordance with the
provisions herein and/or the provisions in any such Collateral Document.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.  Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i)   if to any Borrower, to it c/o MTS Systems Corporation, 14000 Technology
Drive, Eden Prairie, Minnesota 55344, Attention of Andy Cebulla, Treasurer
(Telecopy No. (952) 937-4515; Telephone No. (952) 937-4020);

 

(ii)   if to the Administrative Agent, (A) in the case of Borrowings denominated
in Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn Street, Floor L2,
Chicago, Illinois 60603, Attention of Katy Tyler (Telecopy No. (844) 490-5663),
(B) in the case

 

125

--------------------------------------------------------------------------------


 

of Borrowings denominated in Foreign Currencies, to J.P. Morgan Europe Limited,
25 Bank Street, Canary Wharf, London E14 5JP, Attention of The Manager, Loan &
Agency Services (Telecopy No. 44 207 777 2360; Email address:
loan_and_agency_london@jpmorgan.com), and in each case of the foregoing clauses
(A) and (B), with a copy to JPMorgan Chase Bank, N.A., 10 South Dearborn Street,
Chicago, Illinois 60603, Attention of Krys Szremski (Telecopy
No. (312) 325-3239) and (C) in the case of a notification of the DQ List, to
JPMDQ_Contact@jpmorgan.com;

 

(iii)   if to JPMorgan Chase Bank, N.A., in its capacity as an Issuing Bank, to
it at (A) JPMorgan Chase Bank, N.A., 10 South Dearborn Street, Floor L2,
Chicago, Illinois 60603, Attention of Katy Tyler (Telecopy No. (844) 490-5663)
and (B) in the case of any other Issuing Bank, to it at the address and telecopy
number specified from time to time by such Issuing Bank to the Company and the
Administrative Agent;

 

(iv)   if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Floor L2, Chicago, Illinois 60603, Attention of Katy Tyler
(Telecopy No. (844) 490-5663); and

 

(v)   if to any other Lender or Issuing Bank, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)  Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)  Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

126

--------------------------------------------------------------------------------


 

(d)  Electronic Systems.

 

(i)   The Company agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak, ClearPar or a substantially similar Electronic
System.

 

(ii)   Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.”  The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications.  No warranty of any kind, express, implied
or statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System.  In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the Issuing Bank or
any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of Communications
through an Electronic System, except with respect to actual or direct damages to
the extent determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the willful misconduct or gross
negligence of any Agent Party; provided that any Communication to any Lenders,
prospective Lenders, Participants or prospective Participants or, to the extent
such disclosure is otherwise permitted, to any other Person through an
Electronic System shall be made subject to the acknowledgement and acceptance by
such Person that such Communication is being disseminated or disclosed on a
confidential basis (on terms substantially the same as set forth in Section 9.12
or otherwise reasonably acceptable to the Administrative Agent and the Company),
which shall in any event require “click through” or other affirmative actions on
the part of the recipient to access such Communication.  “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or the Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.

 

SECTION 9.02.  Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Borrower therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.

 

(b)  Except as provided in Section 2.20 with respect to an Incremental
Amendment, Section 2.26 with respect to Loan Modification Agreements and
Section 2.27 with respect to a

 

127

--------------------------------------------------------------------------------


 

Refinancing Amendment, or pursuant to the Arranger Fee Letter, neither this
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrowers
and the Required Lenders or by the Borrowers and the Administrative Agent with
the consent of the Required Lenders; provided that no such agreement shall:

 

(i) increase the Commitment of any Lender without the written consent of such
Lender (it being understood that a waiver of any condition precedent set forth
in Section 4.02 or the waiver of any Default or mandatory prepayment shall not
constitute an increase of any Commitment of any Lender);

 

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly affected thereby; provided that (x) any
amendment or modification of the financial covenants in this Agreement (or
defined terms used in the financial covenants in this Agreement) shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (ii) and (y) only the consent of the Required Lenders shall be necessary
to reduce or waive any obligation of the Borrowers to pay interest or any other
amount at the applicable default rate set forth in Section 2.13(c) or to amend
Section 2.13(c);

 

(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby (other than (x) any reduction of the
amount of, or any extension of the payment date for, the mandatory prepayments
required under Section 2.11 and (y) with respect to the matters set forth in
clauses (ii)(x) and (ii)(y) above);

 

(iv) change Section 2.18(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender;

 

(v) change any of the provisions of this Section 9.02 or the definition of
“Required Lenders,” “Required Revolving Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;

 

(vi) amend the definition of “Secured Obligations” to remove the Qualified LC
Obligations or amend the definition of “Secured Parties” to remove the Qualified
LC Issuer, in each case without the written consent of the Qualified LC Issuer;

 

(vii) (x) release the Company from its obligations under Article X or
(y) release all or substantially all of the Subsidiary Guarantors from their
obligations under the Subsidiary Guaranty, in each case, without the written
consent of each Lender; or

 

(viii) except as provided in clause (d) of this Section or in any Collateral
Document, release all or substantially all of the Collateral, without the
written consent of each Lender;

 

provided further that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any Issuing Bank or the
Swingline Lender hereunder without the prior

 

128

--------------------------------------------------------------------------------


 

written consent of the Administrative Agent, such Issuing Bank or the Swingline
Lender, as the case may be (it being understood that any change to Section 2.25
shall require the consent of the Administrative Agent, each Issuing Bank and the
Swingline Lender), (B) any amendment or waiver that by its terms affects the
rights or duties of Lenders holding Loans or Commitments of a particular
Class (but not the Lenders holding Loans or Commitments of any other Class) will
require only the requisite percentage in interest of the affected Class of
Lenders that would be required to consent thereto if such Class of Lenders were
the only Class of Lenders; and (C) the Required Revolving Lenders may (x) amend
or otherwise modify Section 6.12 or, solely for purposes of Section 6.12, the
defined terms used, directly or indirectly, therein, or (y) waive any
noncompliance with Section 6.12 or any Event of Default resulting from any such
noncompliance, in each case without the consent of any other Lenders. 
Notwithstanding the foregoing, no consent with respect to any amendment, waiver
or other modification of this Agreement shall be required of any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (i), (ii), (iii) or (iv) of the first proviso of this
paragraph and then only in the event such Defaulting Lender shall be directly
affected by such amendment, waiver or other modification.

 

(c)  Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and each Borrower (x) to add one or
more credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Amendment) to this Agreement and to permit extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Revolving Loans, the Tranche B Term Loans, Incremental Term
Loans and the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.

 

(d)  The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
the Administrative Agent, (ii) constituting property being sold, transferred or
otherwise disposed of (including by distribution or assignment) if the Company
certifies to the Administrative Agent that such sale, transfer or other
disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to the Company or any
Subsidiary under a lease which has expired or been terminated in a transaction
permitted under this Agreement, (iv) of any Subsidiary Guarantor released from
its obligations under the Loan Documents pursuant to Section 9.14(a) or 9.14(b),
(v) on any Equity Interests of a Subsidiary that no longer constitutes a Pledge
Subsidiary, (vi) on any Excluded Assets or (vii) as required to effect any sale
or other disposition of such Collateral in connection with any exercise of
remedies of the Administrative Agent and the Lenders pursuant to Article VII. 
Any such release shall not in any manner discharge, affect, or impair the
Secured Obligations or any Liens (other than those expressly being released)
upon (or obligations of the Loan Parties in respect of) all interests retained
by the Loan Parties, including the proceeds of any sale, all of which shall
continue to constitute part of the Collateral (except to the extent any of the
foregoing constitutes Excluded Assets).  In addition, each of the Lenders, on
behalf of itself and any of its Affiliates that are Secured Parties, irrevocably
authorizes the Administrative Agent, at its option and in its discretion, (i) to
subordinate any Lien on any assets granted to or held by the Administrative
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 6.02(e) or (ii) in the event that the Company shall have
advised the Administrative Agent that, notwithstanding the use by the Company of
commercially reasonable efforts to obtain the consent of such holder (but
without the requirement to pay any sums to obtain such consent) to permit the
Administrative Agent to retain its liens

 

129

--------------------------------------------------------------------------------


 

(on a subordinated basis as contemplated by clause (i) above), the holder of
such other Indebtedness requires, as a condition to the extension of such
credit, that the Liens on such assets granted to or held by the Administrative
Agent under any Loan Document be released, to release the Administrative Agent’s
Liens on such assets.

 

(e)  If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Company may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Company and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) such Non-Consenting Lender shall have received in same
day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by such Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and
(2) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.

 

(f)  Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents (i) to correct, amend, resolve or
cure any ambiguity, omission, mistake, defect or inconsistency or correct any
typographical error or other manifest error in any Loan Document, (ii) to comply
with local law or advice of local counsel in any jurisdiction the laws of which
govern any Collateral Document or that are relevant to the creation, perfection,
protection and/or priority of any Lien in favor of the Administrative Agent,
(iii) to effect the granting, perfection, protection, expansion or enhancement
of any security interest in any Collateral or additional property to become
Collateral for the benefit of the Secured Parties, (iv) to make administrative
or operational changes not adverse to any Lender or (v) to add a guarantor or
collateral or otherwise enhance the rights and benefits of the Lenders.

 

SECTION 9.03.  Expenses; Indemnity; Damage Waiver.  (a)  The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and the Lead Arrangers and their respective Affiliates (including the reasonable
and documented fees, disbursements and other charges of one primary counsel and
one local counsel in each applicable jurisdiction for the Administrative Agent
and the Lead Arrangers and their respective Affiliates, in each case, for all
such parties taken together) in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, any Issuing Bank or any Lender (including the
reasonable and documented fees, disbursements and other charges of one primary
counsel and one local counsel in each applicable jurisdiction for the
Administrative Agent, the Issuing Banks and the Lenders taken as a whole (and,
in light of actual or potential conflicts of interest or the availability of
different claims or defenses (as reasonably determined by the affected party),
one additional firm of counsel to each group of similarly affected parties)) in

 

130

--------------------------------------------------------------------------------


 

connection with the enforcement or protection of its rights in connection with
this Agreement and any other Loan Document, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)  The Company shall indemnify the Administrative Agent, each Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the reasonable and documented fees, disbursements and other charges
of (x) one primary counsel and one local counsel in each applicable
jurisdiction, in each case for the Indemnitees taken as a whole and (y) one
additional counsel for each affected Indemnitee in light of actual or potential
conflicts of interest or the availability of different claims or defenses)
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
any Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Company or any of its Subsidiaries, or any Environmental Liability related in
any way to the Company or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether or not such claim, litigation, investigation or
proceeding is brought by the Company or any other Loan Party or its or their
respective equity holders, Affiliates, creditors or any other third Person and
whether based on contract, tort or any other theory, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
gross negligence or willful misconduct of such Indemnitee or (y) the material
breach in bad faith by such Indemnitee of its express obligations under this
Agreement pursuant to a claim initiated by the Company.  This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.

 

(c)  To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, and each Revolving Lender severally agrees to pay
to the relevant Issuing Bank or the Swingline Lender, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Company’s failure to pay any such amount shall not
relieve the Company of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, any Issuing Bank or the Swingline Lender in its capacity
as such.

 

(d)  To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet) other than actual or direct
damages that are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or any of its Related Parties.  To the extent
permitted by applicable law, no Indemnitee shall assert against any Loan Party
or its Related

 

131

--------------------------------------------------------------------------------


 

Parties and no Loan Party shall assert against any Indemnitee, and each
Indemnitee and Loan Party hereby waives, any claim, or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that, nothing contained in this
sentence shall limit the Company’s indemnity obligations to the extent set forth
in Section 9.03(b).

 

(e)  All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.

 

SECTION 9.04.  Successors and Assigns.

 

(a)  The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the relevant Issuing Bank that
issues any Letter of Credit), except that (i) no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by any
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.  Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the relevant Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)  (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

 

(A)   the Company; provided that, (i) no consent of the Company shall be
required for an assignment during the primary syndication of the Tranche B Term
Loans, (ii) the Company shall be deemed to have consented to any assignment
unless it shall object thereto by written notice to the Administrative Agent
within five (5) Business Days after having received notice thereof and (iii) no
consent of the Company shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other assignee;

 

(B)   the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund;

 

(C)   each Issuing Bank; provided that no consent of any Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan; and

 

(D)   the Swingline Lender; provided that no consent of the Swingline Lender
shall be required for an assignment of all or any portion of a Term Loan.

 

(ii)   Assignments shall be subject to the following additional conditions:

 

132

--------------------------------------------------------------------------------


 

(A)   except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of Revolving Commitments and Revolving Loans) or
$1,000,000 (in the case of a Term Loan) unless each of the Company and the
Administrative Agent otherwise consent, provided that no such consent of the
Company shall be required if an Event of Default has occurred and is continuing;

 

(B)   each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

 

(C)   the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500 (unless waived by the Administrative Agent), such fee
to be paid by either the assigning Lender or the assignee Lender or shared
between such Lenders; provided that (1) only one such processing and recordation
fee shall be payable in the event of simultaneous assignments and delegations
from any Lender or its Approved Funds to one or more other Approved Funds of
such Lender and (2) with respect to any assignment and delegation pursuant to
Section 2.19(b) or 9.02(e), the parties hereto agree that such assignment and
delegation may be effected pursuant to an Assignment and Assumption executed by
the Company, the Administrative Agent and the assignee and that the Lender
required to make such assignment and delegation need not be a party thereto;

 

(D)   the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI about the Company and its affiliates and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the assignee’s compliance procedures
and applicable laws, including Federal and state securities laws; and

 

(E)   any Loans assigned to the Company or any of its Subsidiaries shall be
cancelled immediately upon such assignment.

 

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof or
(d) a Disqualified Lender.

 

133

--------------------------------------------------------------------------------


 

(iii)   Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)   The Administrative Agent, acting for this purpose as a non-fiduciary
agent of each Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Company, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(v)   Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(c)  Any Lender may, without the consent of any Borrower, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrowers,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any

 

134

--------------------------------------------------------------------------------


 

amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  Each Lender that sells a participation agrees, at any Borrower’s
request and expense, to use reasonable efforts to cooperate with such Borrower
to effectuate the provisions of Section 2.19 with respect to any Participant. 
Each Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(c) as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(e)  Disqualified Lenders.

 

(i)                                     No assignment or participation shall be
made to any Person that was a Disqualified Lender as of the date (the “Trade
Date”) on which the assigning Lender entered into a binding agreement to sell
and assign or grant a participation in all or a portion of its rights and
obligations under this Agreement to such Person (unless the Company has
consented to such assignment or participation in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Lender for the purpose of such assignment or participation). For
the avoidance of doubt, with respect to any assignee or Participant that becomes
a Disqualified Lender after the applicable Trade Date (including as a result of
the delivery of a written supplement to the list of “Disqualified Lenders”
referred to in, the definition of “Disqualified Lender”), (x) such assignee or
Participant shall not retroactively be disqualified from becoming a Lender or
Participant and (y) the execution by the Company of an Assignment

 

135

--------------------------------------------------------------------------------


 

and Assumption with respect to such assignee will not by itself result in such
assignee no longer being considered a Disqualified Lender. Any assignment or
participation in violation of this clause (e)(i) shall not be void, but the
other provisions of this clause (e) shall apply.

 

(ii)                                  If any assignment or participation is made
to any Disqualified Lender without the Company’s prior written consent in
violation of clause (i) above, or if any Person becomes a Disqualified Lender
after the applicable Trade Date, the Company may, at its sole expense and
effort, upon notice to the applicable Disqualified Lender and the Administrative
Agent, require such Disqualified Lender to assign, without recourse (in
accordance with and subject to the restrictions contained in this Section 9.04),
all of its interest, rights and obligations under this Agreement to one or more
Persons (other than an Ineligible Institution) at the lesser of (x) the
principal amount thereof and (y) the amount that such Disqualified Lender paid
to acquire such interests, rights and obligations in each case plus accrued
interest, accrued fees and all other amounts (other than principal amounts)
payable to it hereunder.

 

(iii)                               Notwithstanding anything to the contrary
contained in this Agreement, Disqualified Lenders to whom an assignment or
participation is made in violation of clause (i) above (A) will not have the
right to (x) receive information, reports or other materials provided to Lenders
by the Company, the Administrative Agent or any other Lender, (y) attend or
participate in meetings attended by the Lenders and the Administrative Agent, or
(z) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) for purposes of any consent to any amendment, waiver or
modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Lender will be deemed to have consented in the same proportion as
the Lenders that are not Disqualified Lenders consented to such matter.

 

(iv)                              The Administrative Agent shall have the right,
and the Company hereby expressly authorizes the Administrative Agent, to
(A) post the list of Disqualified Lenders provided by the Company and any
updates thereto from time to time (collectively, the “DQ List”) on a Platform,
including that portion of such Platform that is designated for “public side”
Lenders and/or (B) provide the DQ List to each Lender or potential Lender
requesting the same.

 

(v)                                 The Administrative Agent and the Lenders
shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Lenders.  Without limiting the generality of the
foregoing, neither the Administrative Agent nor any Lender shall (x) be
obligated to ascertain, monitor or inquire as to whether any other Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, by any other
Person to any Disqualified Lender.

 

(f)  Purchasing Borrower Parties.

 

(i)   Notwithstanding anything else to the contrary contained in this Agreement,
any Lender may assign all or a portion of its Term Loans to the Company or any
Subsidiary (each, a “Purchasing Borrower Party”) in accordance with this
Section 9.04(f) (which assignment will not constitute a prepayment of Loans for
any purposes of this Agreement and the other Loan Documents); provided that:

 

136

--------------------------------------------------------------------------------


 

(A) no Default or Event of Default has occurred or is continuing or would result
therefrom;

 

(B) each Auction Purchase Offer shall be conducted in accordance with the
procedures, terms and conditions set forth in this Section 9.04(f) and the
Auction Procedures;

 

(C) the assigning Lender and Purchasing Borrower Party purchasing such Lender’s
Term Loans, as applicable, shall execute and deliver to the Administrative Agent
an assignment agreement substantially in the form of Exhibit G-2 hereto (an
“Affiliated Lender Assignment and Assumption”) in lieu of an Assignment and
Assumption;

 

(D) for the avoidance of doubt, the Lenders shall not be permitted to assign
Revolving Commitments or Revolving Loans to any Purchasing Borrower Party;

 

(E) any Term Loans assigned to any Purchasing Borrower Party shall, without
further action by any Person, be immediately deemed permanently cancelled for
all purposes and no longer outstanding (and may not be resold by any Purchasing
Borrower Party), and the principal amount of the Term Loans so assigned shall be
applied on a pro rata basis to reduce the scheduled remaining installments of
principal on such Class of Term Loans, it being understood and agreed that any
gains or losses by any Purchasing Borrower Party upon purchase or acquisition
and cancellation of such Term Loans shall not be taken into account in the
calculation of Excess Cash Flow, Consolidated Net Income or Consolidated EBITDA;

 

(F) in no event shall any Purchasing Borrower Party be entitled to vote
hereunder in connection with the assigned Term Loans;

 

(G) no more than one (1) Auction Purchase Offer with respect to any Class may be
ongoing at any one time, no more than four (4) Auction Purchase Offers
(regardless of Class) may be made in any one year and any Auction Purchase Offer
with respect to any Class shall be offered to all Term Lenders holding Term
Loans of such Class on a pro rata basis;

 

(H) the Purchasing Borrower Party shall not have any MNPI with respect to any
Loan Parties that either (a) has not been disclosed to the Lenders (other than
Lenders that do not wish to receive MNPI with respect to any of the Loan
Parties) on or prior to the date of any initiation of an Auction by such
Purchasing Borrower Party or (b) if not disclosed to the Lenders, could
reasonably be expected to have a material effect upon, or otherwise be material
to, (x) a Lender’s decision to participate in any such Auction or (y) the market
price of the Term Loans; and

 

(I) no Purchasing Borrower Party may use the proceeds from Revolving Loans or
Swingline Loans to purchase any Term Loans.

 

(ii)   In connection with any Term Loans assigned and cancelled pursuant to this
Section 9.04(f), the Administrative Agent is authorized to make appropriate
entries in the Register to reflect any such cancellation. Any payment made by
any Purchasing Borrower Party in connection with an assignment permitted by this
Section 9.04(f) shall not be subject to any of the pro rata payment or sharing
requirements of this Agreement.

 

137

--------------------------------------------------------------------------------


 

(iii)   Notwithstanding anything to the contrary in this Agreement, no
Purchasing Borrower Party shall have any right to (A) attend (including by
telephone) any meeting or discussions (or portion thereof) among the
Administrative Agent or any Lender to which representatives of the Company and
its Subsidiaries are not invited, (B) receive any information or material
prepared by the Administrative Agent or any Lender or any communication by or
among the Administrative Agent and/or one or more Lenders, except to the extent
such information or materials have been made available to the Company, any
Subsidiary or their respective representatives or (C) make or bring any claim,
in its capacity as a Lender, against the Administrative Agent with respect to
any duties or obligations or alleged duties or obligations of such agent under
the Loan Documents.

 

SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid (except for
Unliquidated Obligations) or any Letter of Credit is outstanding (unless such
Letter of Credit has been cash collateralized or backstopped pursuant to
arrangements reasonably satisfactory to the Administrative Agent) and so long as
the Commitments have not expired or terminated.  The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.

 

SECTION 9.06.  Counterparts; Integration; Effectiveness; Electronic Execution. 
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents, the Arranger Fee Letter and any separate
letter agreements with respect to (i) fees payable to the Administrative Agent
and (ii) reductions of the Letter of Credit Commitment of any Issuing Bank
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy, e-mailed .pdf or any other electronic means
that reproduces an image of the actual executed signature page shall be
effective as delivery of a manually executed counterpart of this Agreement.  The
words “execution,” “signed,” “signature,” “delivery,” and words of like import
in or relating to any document to be signed in connection with this Agreement
and the transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act;

 

138

--------------------------------------------------------------------------------


 

provided that nothing herein shall require the Administrative Agent to accept
electronic signatures in any form or format without its prior written consent.

 

SECTION 9.07.  Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of any Borrower or any Subsidiary Guarantor against any of
and all of the Secured Obligations held by such Lender, irrespective of whether
or not such Lender shall have made any demand under the Loan Documents and
although such obligations may be unmatured.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

 

SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process. 
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

 

(b)  Each Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in the Borough of Manhattan, and of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.

 

(c)  Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Each Foreign Subsidiary
Borrower irrevocably designates and appoints the Company, as its authorized
agent, to accept and acknowledge on its behalf, service of any and all process
which may be served in any suit, action or proceeding of the nature referred to
in Section 9.09(b) in any federal or New York State court sitting in New York
City.  The Company hereby represents, warrants and confirms that the Company has
agreed to accept such appointment (and any similar appointment by a Subsidiary
Guarantor which is a Foreign Subsidiary).  Said designation and

 

139

--------------------------------------------------------------------------------


 

appointment shall be irrevocable by each such Foreign Subsidiary Borrower until
all Loans, all reimbursement obligations, interest thereon and all other amounts
payable by such Foreign Subsidiary Borrower hereunder and under the other Loan
Documents shall have been paid in full in accordance with the provisions hereof
and thereof and such Foreign Subsidiary Borrower shall have been terminated as a
Borrower hereunder pursuant to Section 2.23.  Each Foreign Subsidiary Borrower
hereby consents to process being served in any suit, action or proceeding of the
nature referred to in Section 9.09(b) in any federal or New York State court
sitting in New York City by service of process upon the Company as provided in
this Section 9.09(d); provided that, to the extent lawful and possible, notice
of said service upon such agent shall be mailed by registered or certified air
mail, postage prepaid, return receipt requested, to the Company and (if
applicable to) such Foreign Subsidiary Borrower at its address set forth in the
Borrowing Subsidiary Agreement to which it is a party or to any other address of
which such Foreign Subsidiary Borrower shall have given written notice to the
Administrative Agent (with a copy thereof to the Company).  Each Foreign
Subsidiary Borrower irrevocably waives, to the fullest extent permitted by law,
all claim of error by reason of any such service in such manner and agrees that
such service shall be deemed in every respect effective service of process upon
such Foreign Subsidiary Borrower in any such suit, action or proceeding and
shall, to the fullest extent permitted by law, be taken and held to be valid and
personal service upon and personal delivery to such Foreign Subsidiary
Borrower.  To the extent any Foreign Subsidiary Borrower has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether from service or notice, attachment prior to judgment, attachment in aid
of execution of a judgment, execution or otherwise), each Foreign Subsidiary
Borrower hereby irrevocably waives such immunity in respect of its obligations
under the Loan Documents.  Nothing in this Agreement or any other Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

 

SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12.  Confidentiality.  Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or

 

140

--------------------------------------------------------------------------------


 

any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (1) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement (and such actual or prospective assignee or Participant
shall also be permitted to receive the DQ List so long as such Person is not
identified by name on such DQ List) or (2) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (g) on a confidential basis to (1) any rating
agency in connection with rating the Company or its Subsidiaries or the credit
facilities provided for herein or (2) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the credit facilities provided for herein, (h) with the consent of
the Company or (i) to the extent such Information (1) becomes publicly available
other than as a result of a breach of this Section or (2) becomes available to
the Administrative Agent, the Issuing Banks or any Lender on a nonconfidential
basis from a source other than the Company.  For the purposes of this Section,
“Information” means all information received from the Company relating to the
Company or its business, whether or not identified at the time of delivery as
confidential, other than (x) any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Company, (y) any such information that is
independently developed, discovered or arrived at by the Administrative Agent,
any Issuing Bank or any Lender and (z) information pertaining to this Agreement
routinely provided by arrangers to data service providers, including league
table providers, that serve the lending industry; provided that, in the case of
information received from the Company after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MNPI
CONCERNING THE COMPANY AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MNPI AND THAT IT WILL HANDLE SUCH MNPI IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH
MAY CONTAIN MNPI ABOUT THE COMPANY, THE OTHER LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO
THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MNPI IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE
LAW.

 

SECTION 9.13.  USA PATRIOT Act.  Each Lender that is subject to the requirements
of the Patriot Act hereby notifies each Loan Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act.

 

141

--------------------------------------------------------------------------------


 

SECTION 9.14.  Releases of Subsidiary Guarantors.  (a)  A Subsidiary Guarantor
shall automatically be released from its obligations under the Subsidiary
Guaranty upon the consummation of any transaction permitted by this Agreement as
a result of which such Subsidiary Guarantor ceases to be a Subsidiary; provided
that, if so required by this Agreement, the Required Lenders shall have
consented to such transaction and the terms of such consent shall not have
provided otherwise.  In connection with any termination or release pursuant to
this Section, the Administrative Agent shall (and is hereby irrevocably
authorized by each Lender to) execute and deliver to any Loan Party, at such
Loan Party’s expense, all documents that such Loan Party shall reasonably
request to evidence such termination or release.  Any execution and delivery of
documents pursuant to this Section shall be without recourse to or warranty by
the Administrative Agent.

 

(b)  Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Lender to), upon the request of the Company, release any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty if (i) such
Subsidiary Guarantor is no longer a Material Domestic Subsidiary or is otherwise
not required pursuant to the terms of this Agreement to provide a Subsidiary
Guaranty or (ii) such release is approved, authorized or ratified by the
requisite Lenders pursuant to Section 9.02.

 

(c)  At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Secured Obligations (other than Swap Obligations not due
and payable, Banking Services Obligations not due and payable, and other
Obligations expressly stated to survive such payment and termination) shall have
been paid in full in cash, the Commitments shall have been terminated and all
Letters of Credit and Qualified LCs have expired or terminated (or have been
cash collateralized in accordance with (or, in the case of Qualified LCs, in a
manner consistent with) Section 2.06(j)) or backstopped pursuant to arrangements
reasonably satisfactory to the Administrative Agent (and, in the case of any
Qualified LCs, the Qualified LC Issuer)), the Subsidiary Guaranty and all
obligations (other than those expressly stated to survive such termination) of
each Subsidiary Guarantor thereunder shall automatically terminate, all without
delivery of any instrument or performance of any act by any Person.

 

SECTION 9.15.  Appointment for Perfection.  Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control.  Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

 

SECTION 9.16.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

142

--------------------------------------------------------------------------------


 

SECTION 9.17.  No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that:  (i) (A) the arranging
and other services regarding this Agreement provided by the Lenders are
arm’s-length commercial transactions between such Borrower and its Affiliates,
on the one hand, and the Lenders and their Affiliates, on the other hand,
(B) such Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) such Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Lenders and their Affiliates is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for such Borrower or any of its Affiliates, or any other
Person and (B) no Lender or any of its Affiliates has any obligation to such
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except, in the case of a Lender, those obligations expressly set forth
herein and in the other Loan Documents; and (iii) each of the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Borrower and its Affiliates,
and no Lender or any of its Affiliates has any obligation to disclose any of
such interests to such Borrower or its Affiliates.  To the fullest extent
permitted by law, each Borrower hereby waives and releases any claims that it
may have against each of the Lenders and their Affiliates with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

SECTION 9.18.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)  the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)  the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)   a reduction in full or in part or cancellation of any such liability;

 

(ii)   a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

(iii)   the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

ARTICLE X

 

Company Guarantee

 

In order to induce the Lenders to extend credit to the Borrowers hereunder and
for other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), the

 

143

--------------------------------------------------------------------------------


 

Company hereby absolutely and irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the payment when and as due of
(i) the Obligations of the Foreign Subsidiary Borrowers and (ii) the Specified
Ancillary Obligations (collectively, the “Guaranteed Obligations”).  The Company
further agrees that the due and punctual payment of such Guaranteed Obligations
may be extended or renewed, in whole or in part, without notice to or further
assent from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any such Guaranteed Obligation.

 

The Company waives presentment to, demand of payment from and protest to any
Subsidiary of any of the Guaranteed Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment.  The
obligations of the Company hereunder shall not be affected by (a) the failure of
the Administrative Agent, the Issuing Bank or any Lender (or any of its
Affiliates) to assert any claim or demand or to enforce any right or remedy
against any Subsidiary under the provisions of this Agreement, any other Loan
Document, any Swap Agreement, any Banking Services Agreement or otherwise;
(b) any extension or renewal of any of the Guaranteed Obligations; (c) any
rescission, waiver, amendment or modification of, or release from, any of the
terms or provisions of this Agreement, any other Loan Document, any Swap
Agreement, any Banking Services Agreement or any other agreement; (d) any
default, failure or delay, willful or otherwise, in the performance of any of
the Guaranteed Obligations; (e) the failure of the Administrative Agent (or any
applicable Lender (or any of its Affiliates)) to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any; (f) any change in the
corporate, partnership or other existence, structure or ownership of any
Subsidiary or any other guarantor of any of the Guaranteed Obligations; (g) the
enforceability or validity of the Guaranteed Obligations or any part thereof or
the genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral securing the Guaranteed Obligations or any part
thereof, or any other invalidity or unenforceability relating to or against any
Subsidiary or any other guarantor of any of the Guaranteed Obligations, for any
reason related to this Agreement, any other Loan Document, any Swap Agreement,
any Banking Services Agreement, or any provision of applicable law, decree,
order or regulation of any jurisdiction purporting to prohibit the payment by
such Subsidiary or any other guarantor of the Guaranteed Obligations, of any of
the Guaranteed Obligations or otherwise affecting any term of any of the
Guaranteed Obligations; or (h) any other act, omission or delay to do any other
act which may or might in any manner or to any extent vary the risk of the
Company or otherwise operate as a discharge of a guarantor as a matter of law or
equity or which would impair or eliminate any right of the Company to
subrogation.

 

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Guaranteed Obligations or
operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent, the Issuing
Bank or any Lender (or any of its Affiliates) to any balance of any deposit
account or credit on the books of the Administrative Agent, the Issuing Bank or
any Lender in favor of any Subsidiary or any other Person.

 

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Guaranteed Obligations, any impossibility in the performance of any of the
Guaranteed Obligations or otherwise.

 

The Company further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Guaranteed Obligations now or
hereafter existing and shall continue to be

 

144

--------------------------------------------------------------------------------


 

effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Guaranteed Obligation (including a payment effected through
exercise of a right of setoff) is rescinded, or is or must otherwise be restored
or returned by the Administrative Agent, the Issuing Bank or any Lender (or any
of its Affiliates) upon the insolvency, bankruptcy or reorganization of any
Subsidiary or otherwise (including pursuant to any settlement entered into by a
holder of Guaranteed Obligations in its discretion).

 

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, the Issuing Bank or any Lender (or any of its
Affiliates) may have at law or in equity against the Company by virtue hereof,
upon the failure of any Subsidiary to pay any Guaranteed Obligation when and as
the same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, the Company hereby promises to and will, upon receipt
of written demand by the Administrative Agent, the Issuing Bank or any Lender
(or any of its Affiliates), forthwith pay, or cause to be paid, to the
Administrative Agent, the Issuing Bank or such Lender (or any of such Lender’s
Affiliates) in cash an amount equal to the unpaid principal amount of the
Guaranteed Obligations then due, together with accrued and unpaid interest
thereon.  The Company further agrees that if payment in respect of any
Guaranteed Obligation shall be due in a currency other than Dollars and/or at a
place of payment other than New York, Chicago or any other Eurocurrency Payment
Office and if, by reason of any Change in Law, disruption of currency or foreign
exchange markets, war or civil disturbance or other event, payment of such
Guaranteed Obligation in such currency or at such place of payment shall be
impossible or, in the reasonable judgment of the Administrative Agent, the
Issuing Bank or any Lender (or any of its Affiliates), disadvantageous to the
Administrative Agent, the Issuing Bank or such Lender (or any of such Lender’s
Affiliates) in any material respect, then, at the election of the Administrative
Agent or such Lender, the Company shall make payment of such Guaranteed
Obligation in Dollars (based upon the applicable Equivalent Amount in effect on
the date of payment) and/or in New York, Chicago or such other Eurocurrency
Payment Office as is designated by the Administrative Agent or such Lender and,
as a separate and independent obligation, shall indemnify the Administrative
Agent, the Issuing Bank and such Lender (and such Lender’s Affiliates), as
applicable, against any losses or reasonable out-of-pocket expenses that it
shall sustain as a result of such alternative payment.

 

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Subsidiary arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Guaranteed Obligations owed by such Subsidiary.

 

The Company hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
Subsidiary Guarantor to honor all of its obligations under the Subsidiary
Guaranty in respect of Specified Swap Obligations (provided, however, that the
Company shall only be liable under this paragraph for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this paragraph or otherwise under this Article X voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The Company intends that this paragraph constitute, and this
paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Subsidiary Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment in cash of the Guaranteed Obligations.

 

[Signature Pages Follow]

 

145

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

MTS SYSTEMS CORPORATION, as the Company

 

 

 

By

/s/ Jeffrey Graves

 

 

Name: Jeffrey Graves

 

 

Title:   President and Chief Executive Officer

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., individually as a Lender, as Swingline Lender, as an
Issuing Bank and as Administrative Agent

 

 

 

By

/s/ Sabir Hashmy

 

 

Name: Sabir Hashmy

 

 

Title:   Managing Director

 

 

 

 

 

WELLS FARGO BANK, N.A., individually as a Lender and as Syndication Agent

 

 

 

By

/s/ Sharlyn Rekenthaler

 

 

Name: Sharlyn Rekenthaler

 

 

Title:   Vice President

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, individually as a Lender and as a
Co-Documentation Agent

 

 

 

By

/s/ Andrew Beckman

 

 

Name: Andrew Beckman

 

 

Title:   Vice President

 

 

 

 

 

HSBC BANK USA, N.A., individually as a Lender and as a Co-Documentation Agent

 

 

 

By

/s/ Fik Durmus

 

 

Name: Fik Durmus

 

 

Title:   Senior Vice President

 

Signature Page to Credit Agreement

MTS Systems Corporation

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01A

 

REVOLVING COMMITMENTS

 

LENDER

 

REVOLVING COMMITMENT

 

JPMORGAN CHASE BANK, N.A.

 

$

35,000,000

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

$

25,000,000

 

U.S. BANK NATIONAL ASSOCIATION

 

$

20,000,000

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

$

20,000,000

 

AGGREGATE REVOLVING COMMITMENTS

 

$

100,000,000

 

 

TERM LOAN COMMITMENTS

 

LENDER

 

TERM LOAN COMMITMENT

 

JPMORGAN CHASE BANK, N.A.

 

$

460,000,000

 

AGGREGATE TERM LOAN COMMITMENTS

 

$

460,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01B

 

LETTER OF CREDIT COMMITMENTS

 

LENDER

 

LETTER OF CREDIT COMMITMENT

 

JPMORGAN CHASE BANK, N.A.

 

$

50,000,000

 

LETTER OF CREDIT COMMITMENTS

 

$

50,000,000

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

Assignor:

 

 

 

 

2.

Assignee:

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

3.

Borrowers:

MTS Systems Corporation and certain Foreign Subsidiary Borrowers

 

 

 

4.

Administrative Agent:

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

 

 

5.

Credit Agreement:

The Credit Agreement dated as of July 5, 2016 among MTS Systems Corporation, the
Foreign Subsidiary Borrowers from time to time parties thereto, the Lenders
parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the
other agents parties thereto

 

 

 

6.

Assigned Interest:

 

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

1

--------------------------------------------------------------------------------


 

Facility Assigned(2)

 

Aggregate Amount of 
Commitment/Loans for all 
Lenders

 

Amount of
Commitment/
Loans Assigned

 

Percentage Assigned
of
Commitment/Loans(3)

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                   , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

Consented to and Accepted:

 

JPMORGAN CHASE BANK, N.A., as

Administrative Agent, an Issuing Bank and Swingline Lender

 

By:

 

 

 

Title:

 

 

 

[                 ], as

 

an Issuing Bank

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(2)  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment”, “Term Loan Commitment”, etc.).

(3)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

2

--------------------------------------------------------------------------------


 

[Consented to:](4)

 

 

 

 

 

MTS SYSTEMS CORPORATION

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(4)  To be added only if the consent of the Company is required by the terms of
the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

ANNEX I

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1.  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v)  attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually

 

1

--------------------------------------------------------------------------------


 

executed counterpart of this Assignment and Assumption.  This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[INTENTIONALLY OMITTED]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[INTENTIONALLY OMITTED]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[INTENTIONALLY OMITTED]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

LIST OF CLOSING DOCUMENTS

 

MTS SYSTEMS CORPORATION
CERTAIN FOREIGN SUBSIDIARY BORROWERS

 

CREDIT FACILITIES

 

July 5, 2016

 

LIST OF CLOSING DOCUMENTS(1)

 

A.                                    LOAN DOCUMENTS

 

1.                                      Credit Agreement (the “Credit
Agreement”) by and among MTS Systems Corporation, a Minnesota corporation (the
“Company”), the Foreign Subsidiary Borrowers from time to time parties thereto
(collectively with the Company, the “Borrowers”), the institutions from time to
time parties thereto as Lenders (the “Lenders”) and JPMorgan Chase Bank, N.A.,
in its capacity as Administrative Agent for itself and the other Lenders (the
“Administrative Agent”), evidencing a revolving credit facility to the Borrowers
from the Revolving Lenders in an initial aggregate principal amount of
$100,000,000 and a tranche B term loan facility to the Company from the Tranche
B Term Lenders in an aggregate principal amount of $460,000,000.

 

SCHEDULES

 

Schedule 2.01A

—

Commitments

Schedule 2.01B

—

Letter of Credit Commitments

Schedule 2.06

—

Existing Letters of Credit

Schedule 3.01

—

Subsidiaries

Schedule 6.01

—

Existing Indebtedness

Schedule 6.02

—

Existing Liens

Schedule 6.04

—

Existing Investments

Schedule 6.11

—

Restrictive Agreements

 

EXHIBITS

 

Exhibit A

—

Form of Assignment and Assumption

Exhibit B

—

[Intentionally Omitted]

Exhibit C

—

[Intentionally Omitted]

Exhibit D

—

[Intentionally Omitted]

Exhibit E

—

List of Closing Documents

Exhibit F-1

—

Form of Borrowing Subsidiary Agreement

Exhibit F-2

—

Form of Borrowing Subsidiary Termination

Exhibit G-1

—

Auction Procedures

Exhibit G-2

—

Affiliated Lender Assignment Assumption

Exhibit H

—

Form of Compliance Certificate

 

--------------------------------------------------------------------------------

(1)  Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement.  Items
appearing in bold and italics shall be prepared and/or provided by the Company
and/or Company’s counsel.

 

--------------------------------------------------------------------------------


 

Exhibit I-1

—

Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)

Exhibit I-2

—

Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)

Exhibit I-3

—

Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)

Exhibit I-4

—

Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)

Exhibit J-1

—

Form of Borrowing Request

Exhibit J-2

—

Form of Interest Election Request

 

2.                                      Notes executed by the initial Borrowers
in favor of each of the Lenders, if any, which has requested a note pursuant to
Section 2.10(e) of the Credit Agreement.

 

3.                                      Guaranty executed by the initial
Subsidiary Guarantors (collectively with the Borrowers, the “Loan Parties”) in
favor of the Administrative Agent.

 

4.                                      Pledge and Security Agreement executed
by the Loan Parties in favor of the Administrative Agent, together with pledged
instruments and allonges, stock certificates, stock powers executed in blank,
pledge instructions and acknowledgments, as appropriate.

 

5.                                      Confirmatory Grant of Security Interest
in United States Patents made by certain of the Loan Parties in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

Schedule A

—

Registered Patents; Patent Applications; Other Patents

 

6.                                      Confirmatory Grant of Security Interest
in United States Trademarks made by certain of the Loan Parties in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

Schedule A

—

Registered Trademarks; Trademark and Service Mark Applications; Other Trademarks

 

7.                                      Confirmatory Grant of Security Interest
in United States Copyrights made by certain of the Loan Parties in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

Schedule A

—

Registered Copyrights; Copyright Applications; Other Copyrights

 

B.                                    UCC DOCUMENTS

 

8.                                      UCC, tax lien and name variation search
reports naming each Loan Party from the appropriate offices in relevant
jurisdictions.

 

9.                                      UCC financing statements naming each
Loan Party as debtor and the Administrative Agent as secured party as filed with
the appropriate offices in applicable jurisdictions.

 

C.                                    CORPORATE DOCUMENTS

 

10.                               Certificate of the Secretary or an Assistant
Secretary of each Loan Party certifying (i) that there have been no changes in
the Certificate of Incorporation or other charter document of such Loan Party,
as attached thereto and as certified as of a recent date by the Secretary of
State (or analogous governmental entity) of the jurisdiction of its
organization, since the date

 

2

--------------------------------------------------------------------------------


 

of the certification thereof by such governmental entity, (ii) the By-Laws or
other applicable organizational document, as attached thereto, of such Loan
Party as in effect on the date of such certification, (iii) resolutions of the
Board of Directors or other governing body of such Loan Party authorizing the
execution, delivery and performance of each Loan Document to which it is a party
and (iv) the names and true signatures of the incumbent officers of each Loan
Party authorized to sign the Loan Documents to which it is a party, and (in the
case of each Borrower) authorized to request a Borrowing or the issuance of a
Letter of Credit under the Credit Agreement.

 

11.                               Good Standing Certificate (or analogous
documentation if applicable) for each Loan Party from the Secretary of State (or
analogous governmental entity) of the jurisdiction of its organization, to the
extent generally available in such jurisdiction.

 

D.                                    OPINIONS

 

12.                               Favorable written opinion (addressed to the
Administrative Agent and the Lenders and dated the Effective Date) of Simpson
Thacher & Bartlett LLP, special counsel for the Loan Parties, covering such
matters relating to the Loan Parties, the Loan Documents or the Transactions as
the Administrative Agent shall reasonably request.  The Company hereby requests
such counsel to deliver such opinion.

 

13.                               Favorable written opinion (addressed to the
Administrative Agent and the Lenders and dated the Effective Date) of Faegre
Baker Daniels LLP, special Minnesota counsel for the Loan Parties, covering such
matters relating to the Loan Parties, the Loan Documents or the Transactions as
the Administrative Agent shall reasonably request.  The Company hereby requests
such counsel to deliver such opinion.

 

E.                                     CLOSING CERTIFICATES AND MISCELLANEOUS

 

14.                               A Certificate signed by the President, a Vice
President or a Financial Officer of the Company certifying that:

 

(i) the Specified Representations are true and correct in all material respects
(provided that any representation or warranty that is qualified by materiality,
Material Adverse Effect or similar language are true and correct in all
respects) on and as of the Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (provided that any
representation or warranty that is qualified by materiality, Material Adverse
Effect or similar language are true and correct in all respects) as of such
earlier date;

 

(ii) the PCB Merger Agreement Representations are true and correct in all
material respects (provided that any such representation or warranty that is
qualified by “materiality,” “Material Adverse Effect,” or similar language shall
be true and correct in all respects) on and as of the Effective Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
(provided that any representation or warranty that is qualified by
“materiality,” “Material Adverse Effect,” or similar language shall be true and
correct in all respects) as of such earlier date;

 

(iii) after giving effect to the Transactions, neither the Company nor any of
its Subsidiaries (including, for the avoidance of doubt, the Target and its
subsidiaries) shall have any

 

3

--------------------------------------------------------------------------------


 

Indebtedness outstanding other than the Permitted Surviving Debt and the
Indebtedness permitted pursuant to Section 6.01 of the Credit Agreement;

 

(iv) except as set forth in the “Schedules,” and except for any transactions
contemplated by the PCB Merger Agreement, as in effect on April 5, 2016, and the
other “Covered Agreements,” since the date of the “Reference Balance Sheet”
there shall not have been any “Material Adverse Effect” (as each such quoted
term is defined in the PCB Merger Agreement as in effect on April 5, 2016); and

 

(v) the PCB Acquisition shall, substantially concurrently with the initial
funding of the Loans hereunder, be consummated pursuant to the PCB Merger
Agreement, as in effect on April 5, 2016, and no provision thereof shall have
been amended or waived, and no consent or request shall have been given under
the PCB Merger Agreement, in any way that is materially adverse to the Lenders
in their capacities as such.

 

15.                               A Solvency Certificate of the chief financial
officer of the Company substantially in the form of Annex I hereto, certifying
that the Company and its Subsidiaries, on a consolidated basis after giving
effect to the Transactions, are solvent.

 

16.                               Payoff documentation providing evidence
satisfactory to the Administrative Agent that the Existing Credit Agreement has
been terminated and cancelled (along with all of the agreements, documents and
instruments delivered in connection therewith) and all Indebtedness owing
thereunder has been repaid.

 

17.                               The following financial statements:
(i) audited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of each of the Company and its Subsidiaries
and PCB and its subsidiaries, for the three most recently completed fiscal years
ended at least ninety (90) days prior to the Effective Date and (ii) unaudited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of each of the Company and its Subsidiaries and PCB and
its subsidiaries, for each subsequent fiscal quarter ended at least sixty (60)
days before the Effective Date (or the filing of the required financial
statements on Form 10-K and/or Form 10-Q by the Company or PCB).

 

18.                               Pro forma consolidated balance sheet and
related pro forma consolidated statement of income of the Company and its
Subsidiaries as of and for the twelve-month period ending on the last day of the
most recently completed four-fiscal quarter period ended at least sixty (60)
days prior to the Effective Date, prepared after giving effect to the
Transactions (including the PCB Acquisition) as if the Transactions had occurred
as of such date (in the case of such balance sheet) or at the beginning of such
period (in the case of such statement of income).

 

19.                               At least two (2) Business Days prior to the
Effective Date, all documentation and other information about the Company and
the Subsidiary Guarantors as shall have been reasonably requested in writing by
either the Administrative Agent or by the Lead Arrangers at least ten (10) days
prior to the Effective Date and required by U.S. regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.

 

4

--------------------------------------------------------------------------------


 

Annex I to Exhibit E

 

FORM OF SOLVENCY CERTIFICATE

 

[          ], 20[  ]

 

This Solvency Certificate is being executed and delivered pursuant to
Section 4.01(a) of the Credit Agreement (the “Credit Agreement”), dated as of
July 5, 2016, among MTS Systems Corporation (the “Company”), the lenders party
thereto from time to time and JPMorgan Chase Bank, N.A., as the administrative
agent; the terms defined therein being used herein as therein defined.

 

I, [          ], the chief financial officer of the Company, solely in such
capacity and not in an individual capacity, hereby certify that I am the chief
financial officer of the Company and that I am generally familiar with the
businesses and assets of the Company and its Subsidiaries (taken as a whole), I
have made such other investigations and inquiries as I have deemed appropriate
and I am duly authorized to execute this Solvency Certificate on behalf of the
Company pursuant to the Credit Agreement.

 

I further certify, solely in my capacity as chief financial officer of the
Company, and not in my individual capacity, as of the date hereof and after
giving effect to the Transactions and the incurrence of the indebtedness and
obligations being incurred in connection with the Credit Agreement and the
Transactions on the date hereof, that, with respect to the Company and its
Subsidiaries on a consolidated basis, (a) the sum of the liabilities of the
Company and its Subsidiaries, taken as a whole, does not exceed the present fair
saleable value of the assets of the Company and its Subsidiaries, taken as a
whole; (b) the capital of the Company and its Subsidiaries, taken as a whole, is
not unreasonably small in relation to the business of the Company and its
Subsidiaries, taken as a whole, contemplated on the date hereof and (c) the
Company and its Subsidiaries, taken as a whole, do not intend to incur, or
believe that they will incur, debts including current obligations beyond their
ability to pay such debt as they mature in the ordinary course of business.  For
the purposes hereof, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5).

 

[Remainder of page intentionally left blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

 

 

By:

 

 

Name:

 

Title: Chief Financial Officer

 

6

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

[FORM OF]

 

BORROWING SUBSIDIARY AGREEMENT

 

BORROWING SUBSIDIARY AGREEMENT dated as of [     ], among MTS Systems
Corporation, a Minnesota corporation (the “Company”), [Name of Foreign
Subsidiary Borrower], a [          ] (the “New Borrowing Subsidiary”), and
JPMorgan Chase Bank, N.A. as Administrative Agent (the “Administrative Agent”).

 

Reference is hereby made to the Credit Agreement dated as of July 5, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Foreign Subsidiary Borrowers from time to
time party thereto, the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A. as Administrative Agent.  Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.  Under the Credit Agreement, the Lenders have agreed, upon the
terms and subject to the conditions therein set forth, to make Loans to certain
Foreign Subsidiary Borrowers (collectively with the Company, the “Borrowers”),
and the Company and the New Borrowing Subsidiary desire that the New Borrowing
Subsidiary become a Foreign Subsidiary Borrower.  In addition, the New Borrowing
Subsidiary hereby authorizes the Company to act on its behalf as and to the
extent provided for in Article II of the Credit Agreement.  [Notwithstanding the
preceding sentence, the New Borrowing Subsidiary hereby designates the following
officers as being authorized to request Borrowings under the Credit Agreement on
behalf of the New Subsidiary Borrower and sign this Borrowing Subsidiary
Agreement and the other Loan Documents to which the New Borrowing Subsidiary is,
or may from time to time become, a party:  [              ].]

 

Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are true and correct
on and as of the date hereof, other than representations given as of a
particular date, in which case they shall be true and correct as of that date. 
[The Company and the New Borrowing Subsidiary further represent and warrant that
the execution, delivery and performance by the New Borrowing Subsidiary of the
transactions contemplated under this Agreement and the use of any of the
proceeds raised in connection with this Agreement will not contravene or
conflict with , or otherwise constitute unlawful financial assistance under,
Sections 677 to 683 (inclusive) of the United Kingdom Companies Act 2006 of
England and Wales (as amended).](1) [INSERT OTHER PROVISIONS REASONABLY
REQUESTED BY ADMINISTRATIVE AGENT OR ITS COUNSELS]  The Company agrees that the
Guarantee of the Company contained in the Credit Agreement will apply to the
Obligations of the New Borrowing Subsidiary.  Upon execution of this Agreement
by each of the Company, the New Borrowing Subsidiary and the Administrative
Agent, the New Borrowing Subsidiary shall be a party to the Credit Agreement and
shall constitute a “Foreign Subsidiary Borrower” for all purposes thereof, and
the New Borrowing Subsidiary hereby agrees to be bound by all provisions of the
Credit Agreement.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

 

--------------------------------------------------------------------------------

(1)  To be included only if a New Borrowing Subsidiary will be a Borrower
organized under the laws of England and Wales.

 

--------------------------------------------------------------------------------


 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

 

MTS SYSTEMS CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NAME OF NEW BORROWING SUBSIDIARY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

[FORM OF]

 

BORROWING SUBSIDIARY TERMINATION

 

JPMorgan Chase Bank, N.A.
as Administrative Agent
for the Lenders referred to below
10 South Dearborn Street
Chicago, Illinois 60603
Attention:  [          ]

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, MTS Systems Corporation (the “Company”), refers to the Credit
Agreement dated as of July 5, 2016 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Company, the
Foreign Subsidiary Borrowers from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent.  Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

 

The Company hereby terminates the status of [              ] (the “Terminated
Borrowing Subsidiary”) as a Foreign Subsidiary Borrower under the Credit
Agreement.  [The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.]
[The Company acknowledges that the Terminated Borrowing Subsidiary shall
continue to be a Borrower until such time as all Loans made to the Terminated
Borrowing Subsidiary shall have been prepaid and all amounts payable by the
Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement) pursuant to the Credit Agreement shall have
been paid in full, provided that the Terminated Borrowing Subsidiary shall not
have the right to make further Borrowings under the Credit Agreement.]

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

 

Very truly yours,

 

 

 

 

 

MTS SYSTEMS CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Copy to:            JPMorgan Chase Bank, N.A.

270 Park Avenue

New York, New York 10017

 

2

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

[FORM OF] AUCTION PROCEDURES

 

This Exhibit G-1 is intended to summarize certain basic terms of the reverse
Dutch auction procedures pursuant to and in accordance with the terms and
conditions of Section 9.04(f) of the Credit Agreement, of which this Exhibit G-1
is a part.  It is not intended to be a definitive statement of all of the terms
and conditions of a reverse Dutch auction, the definitive terms and conditions
for which shall be set forth in the applicable offering document.  None of the
Administrative Agent, the Auction Manager or any of their respective Affiliates
makes any recommendation pursuant to any offering document as to whether or not
any Lender should sell its Term Loans to a Purchasing Borrower Party pursuant to
any offering documents, nor shall the decision by the Administrative Agent or
the Auction Manager (or any of their respective Affiliates) in its capacity as a
Lender to sell its Term Loans to a Purchasing Borrower Party be deemed to
constitute such a recommendation.  Each Lender should make its own decision as
to whether to sell any of its Term Loans and as to the price to be sought for
such Term Loans.  In addition, each Lender should consult its own attorney,
business advisor or tax advisor as to legal, business, tax and related matters
concerning each Auction Purchase Offer and the relevant offering documents.
Capitalized terms not otherwise defined in this Exhibit G-1 have the meanings
assigned to them in the Credit Agreement.

 

Notice Procedures. In connection with each Auction Purchase Offer, a Purchasing
Borrower Party will provide notification to the Auction Manager (for
distribution to the Lenders) of the Class or Classes of Term Loans (as
determined by such Purchasing Borrower Party in its sole discretion) that will
be the subject of such Auction Purchase Offer (each, an “Auction Notice”).  Each
Auction Notice shall contain (i) the maximum principal amount (calculated on the
face amount thereof) of each Class or Classes of Term Loans that the applicable
Purchasing Borrower Party offers to purchase in such Auction Purchase Offer (the
“Auction Amount “), which shall be no less than $15,000,000 (across all such
Classes); (ii) the range of discounts to par (the “Discount Range”), expressed
as a range of prices (in increments of $25) per $1,000, at which such Purchasing
Borrower Party would be willing to purchase Term Loans of each applicable
Class in such Auction Purchase Offer; and (iii) the date on which such Auction
Purchase Offer will conclude (which date shall not be less than three Business
Days following the distribution of the Auction Notice to the Lenders of the
applicable Class(es)), on which date Return Bids (as defined below) will be due
by 1:00 p.m., New York City time (as such date and time may be extended by the
Auction Manager, the “Expiration Time”). Such Expiration Time may be extended
for a period not exceeding three (3) Business Days upon notice by the applicable
Purchasing Borrower Party to the Auction Manager received not less than 24 hours
before the original Expiration Time; provided that, only two (2) extensions per
offer shall be permitted.  An Auction Purchase Offer shall be regarded as a
“failed Auction Purchase Offer” in the event that either (x) the applicable
Purchasing Borrower Party withdraws such Auction Purchase Offer in accordance
with the terms hereof or (y) the Expiration Time occurs with no Qualifying Bids
(as defined below) having been received. In the event of a failed Auction
Purchase Offer, no Purchasing Borrower Party shall be permitted to deliver a new
Auction Notice prior to the date occurring three (3) Business Days after such
withdrawal or Expiration Time, as the case may be. Notwithstanding anything to
the contrary contained herein, the applicable Purchasing Borrower Party shall
not initiate any Auction Purchase Offer by delivering an Auction Notice to the
Auction Manager until after the conclusion (whether successful or failed) of the
previous Auction Purchase Offer (if any), whether such conclusion occurs by
withdrawal of such previous Auction Purchase Offer or the occurrence of the
Expiration Time of such previous Auction Purchase Offer.

 

Reply Procedures.  In connection with any Auction Purchase Offer, each Lender of
the applicable Class(es) wishing to participate in such Auction Purchase Offer
shall, prior to the Expiration Time,

 

--------------------------------------------------------------------------------


 

provide the Auction Manager with a notice of participation, in the form included
in the applicable offering document (each, a “Return Bid”) which shall specify
(i) a discount to par that must be expressed as a price (in increments of $25)
per $1,000 in principal amount of Term Loans (the “Reply Price”) of the
applicable Class(es) within the Discount Range and (ii) the principal amount of
Term Loans of the applicable Class(es), in an amount not less than $1,000,000 or
an integral multiple of $1,000 in excess thereof, that such Lender offers for
sale at its Reply Price (the “Reply Amount”). A Lender may submit a Reply Amount
that is less than the minimum amount and incremental amount requirements
described above only if the Reply Amount comprises the entire amount of the Term
Loans of the applicable Class(es) held by such Lender. Lenders may only submit
one Return Bid per Class per Auction Purchase Offer, but each Return Bid may
contain up to three component bids, each of which may result in a separate
Qualifying Bid and each of which will not be contingent on any other component
bid submitted by such Lender resulting in a Qualifying Bid. In addition to the
Return Bid, the participating Lender must execute and deliver, to be held in
escrow by the Auction Manager, an Affiliated Lender Assignment and Assumption.
No Purchasing Borrower Party will purchase any Term Loans at a price that is
outside of the applicable Discount Range, nor will any Return Bids (including
any component bids specified therein) submitted at a price that is outside such
applicable Discount Range be considered in any calculation of the Applicable
Threshold Price (as defined below).

 

Acceptance Procedures. Based on the Reply Prices and Reply Amounts received by
the Auction Manager, the Auction Manager, in consultation with the applicable
Purchasing Borrower Party, will determine the applicable discounted price (the
“Applicable Discounted Price”) for the Auction, which will be (i) the lowest
Reply Price for which such Purchasing Borrower Party can complete the Auction
Purchase Offer at the Auction Amount or (ii) in the event that the aggregate
amount of the Reply Amounts relating to such Auction Notice is insufficient to
allow such Purchasing Borrower Party to purchase the entire Auction Amount, the
highest Reply Price that is within the Discounted Range, so that such Purchasing
Borrower Party can complete the purchase at such aggregate amount of Reply
Amounts. Subject to the conditions contained in the Auction Notice, the
applicable Purchasing Borrower Party shall purchase the Term Loans (or the
respective portions thereof) from each Lender with a Reply Price that is equal
to or less than the Applicable Discounted Price (“Qualifying Bids”) at the
Applicable Discounted Price; provided that if the aggregate amount required to
pay the Qualifying Bids would exceed the Auction Amount for such Auction
Purchase Offer, such Purchasing Borrower Party shall pay such Qualifying Bids at
the Applicable Discounted Price ratably based on the respective principal
amounts of such Qualifying Bids (subject to rounding requirements specified by
the Auction Manager). Each participating Term Lender shall be given notice as to
whether its bid is a Qualifying Bid as soon as reasonably practicable but in no
case later than five (5) Business Days from the date the Return Bid was due.

 

Notification Procedures. The Auction Manager will calculate the Applicable
Discounted Price and will cause the Administrative Agent to post the Applicable
Discounted Price and proration factor, if applicable, onto an internet or
intranet site (including an IntraLinks, SyndTrak or other electronic workspace)
in accordance with the Auction Manager’s standard dissemination practices by
4:00 p.m., New York City time, on the Business Day during which the Expiration
Time occurs. The Auction Manager will insert the principal amount of Term Loans
of the applicable Class(es) to be assigned and the applicable settlement date
into each applicable Auction Assignment and Assumption received in connection
with a Qualifying Bid. Upon the request of any submitting Lender, the Auction
Manager will promptly return any Auction Assignment and Assumption received in
connection with a Return Bid that is not a Qualifying Bid.

 

Additional Procedures. After delivery of an Auction Notice, the applicable
Purchasing Borrower Party may withdraw an Auction Purchase Offer only if no
Qualifying Bid has been received by the Auction Manager at the time of
withdrawal. Any Return Bid (including any component bid thereof)

 

2

--------------------------------------------------------------------------------


 

delivered to the Auction Manager may not be withdrawn, modified, revoked,
terminated or cancelled by a Lender. However, an Auction Purchase Offer may
become void if the conditions to the purchase set forth in Section 9.04(f) of
the Credit Agreement are not met. The purchase price in respect of each
Qualifying Bid for which purchase by the applicable Purchasing Borrower Party is
required in accordance with the foregoing provisions shall be paid directly by
such Purchasing Borrower Party to the respective assigning Lender on a
settlement date as determined jointly by such Purchasing Borrower Party and the
Auction Manager (which shall be not later than ten Business Days after the date
Return Bids are due). The applicable Purchasing Borrower Party shall execute
each applicable Affiliated Lender Assignment and Assumption received in
connection with a Qualifying Bid. All questions as to the form of documents and
eligibility of Term Loans that are the subject of an Auction Purchase Offer will
be determined by the Auction Manager, in consultation with the applicable
Purchasing Borrower Party, and their determination will be final and binding so
long as such determination is not inconsistent with the terms of
Section 9.04(f) of the Credit Agreement or this Exhibit G-1. The Auction
Manager’s interpretation of the terms and conditions of the offering document,
in consultation with the applicable Purchasing Borrower Party, will be final and
binding so long as such interpretation is not inconsistent with the terms of
Section 9.04(f) of the Credit Agreement or this Exhibit G-1. None of the
Administrative Agent, the Auction Manager or any of their respective Affiliates
assumes any responsibility for the accuracy or completeness of the information
concerning the applicable Purchasing Borrower Party, the Loan Parties or any of
their respective Affiliates (whether contained in an offering document or
otherwise) or for any failure to disclose events that may have occurred and may
affect the significance or accuracy of such information. This Exhibit G-1 shall
not require any Purchasing Borrower Party to initiate any Auction Purchase
Offer.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

[FORM OF]

AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

2.

Assignee:

 

 

 

 

3.

Borrower:

MTS Systems Corporation

 

 

 

4.

Administrative Agent:

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

 

 

5.

Credit Agreement:

The Credit Agreement dated as of July 5, 2016 among MTS Systems Corporation, the
Foreign Subsidiary Borrowers from time to time parties thereto, the Lenders
parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the
other agents parties thereto

 

 

 

6.

Assigned Interest:

 

 

2

--------------------------------------------------------------------------------


 

Facility Assigned

 

Aggregate Amount of Loans 
for all Lenders

 

Amount of
Loans Assigned

 

Percentage Assigned
of
Loans(7)

 

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                   , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(7)  Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders thereunder.

 

3

--------------------------------------------------------------------------------


 

ANNEX I

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1.  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) it is a Purchasing Borrower Party (as defined in the Credit Agreement);
(iv) as of the date hereof the Assignee does not have any MNPI with respect to
any Loan Party that either (A) has not been disclosed to the Lenders or (B) if
not disclosed to the Lenders, could reasonably be expected to have a material
effect upon, or otherwise be material (1) to a Lender’s decision to assign its
Term Loans to the Assignee or (2) to the market price of the Term Loans;
(v) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (vi) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (vii) attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

1

--------------------------------------------------------------------------------


 

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption.  This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF COMPLIANCE CERTIFICATE

 

MTS SYSTEMS CORPORATION

 

COMPLIANCE CERTIFICATE

 

I, the undersigned, [Name of Officer], [Title of Officer] of MTS SYSTEMS
CORPORATION (the “Company”), a Minnesota corporation, do hereby certify, solely
in my capacity as an officer of the Company and not in my individual capacity,
on behalf of the Company, that:

 

1.                                      This Certificate is furnished pursuant
to the Credit Agreement, dated as of July 5, 2016, among MTS Systems
Corporation, the Foreign Subsidiary Borrowers party thereto, the Lenders and
agents party thereto, and JPMorgan Chase Bank, N.A. as Administrative Agent (as
the same may be amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”).  Unless otherwise defined herein, capitalized terms
used in this Certificate shall have the meanings set forth in the Credit
Agreement.

 

2.                                      I have reviewed the terms of the Credit
Agreement and I have made, or have caused to be made under my supervision, a
detailed review of the transactions and conditions of the Company and its
Subsidiaries during the accounting period covered by the attached financial
statements [for quarterly financial statements add:  and such financial
statements present fairly in all material respects the financial condition and
results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes];

 

3.                                      The examinations described in paragraph
2 did not disclose, except as set forth below, and I have no knowledge of
(i) the existence of any condition or event which constitutes a Default at the
end of the accounting period covered by the attached financial statements or as
of the date of this Certificate or (ii) any change in GAAP or in the application
thereof that has occurred since the date of the audited financial statements
referred to in Section 3.04 of the Credit Agreement; and

 

4.                                      Exhibit A attached hereto sets forth
financial data and computations evidencing the Company’s compliance with the
financial covenants set forth in Section 6.12 of the Credit Agreement, all of
which data and computations are true, complete and correct.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Company has taken, is taking, or proposes to
take with respect to each such condition or event or (i) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:

 

[           ]

 

(signature page follows)

 

--------------------------------------------------------------------------------


 

The foregoing certifications, together with the computations set forth in
Exhibit A hereto and the financial statements delivered with this Certificate in
support hereof, are made and delivered this       day of           , 20   .

 

 

MTS SYSTEMS CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT I-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of July 5, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among MTS Systems Corporation (the “Company”), the Foreign
Subsidiary Borrowers from time to time party thereto (collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:           , 20[  ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of July 5, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among MTS Systems Corporation (the “Company”), the Foreign
Subsidiary Borrowers from time to time party thereto (collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:           , 20[  ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of July 5, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among MTS Systems Corporation (the “Company”), the Foreign
Subsidiary Borrowers from time to time party thereto (collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:           , 20[  ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of July 5, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among MTS Systems Corporation (the “Company”), the Foreign
Subsidiary Borrowers from time to time party thereto (collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption:  (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers and the Administrative Agent, and (2) the undersigned shall have
at all times furnished the Borrowers and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:           , 20[  ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT J-1

 

FORM OF BORROWING REQUEST

 

JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below

 

[10 South Dearborn
Chicago, Illinois 60603
Attention:  [          ]
Facsimile:  [          ]] (1)

 

With a copy to:

 

[          ]
[          ]
Attention:  [          ]
Facsimile:  [          ]

 

Re:  MTS Systems Corporation

 

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement dated as of July 5, 2016 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among MTS Systems Corporation (the “Company”),
the Foreign Subsidiary Borrowers from time to time party thereto, the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).  Capitalized terms used
but not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.  The [undersigned Borrower][Company, on behalf of [Foreign
Subsidiary Borrower],] hereby gives you notice pursuant to Section 2.03 of the
Credit Agreement that it requests a Borrowing under the Credit Agreement, and in
that connection the [undersigned Borrower][Company, on behalf of [Foreign
Subsidiary Borrower],] specifies the following information with respect to such
Borrowing requested hereby:

 

1.                                      Name of Borrower:

 

2.                                      The requested Borrowing is in respect of
[the Revolving Commitment][the Term Loan Commitment]

 

3.                                      Aggregate principal amount of
Borrowing:(2)

 

4.                                      Date of Borrowing (which shall be a
Business Day):

 

5.                                      Type of Borrowing (ABR or Eurocurrency):

 

--------------------------------------------------------------------------------

(1)  If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).

(2)  Not less than applicable amounts specified in Section 2.02(c).

 

--------------------------------------------------------------------------------


 

6.                                      Interest Period and the last day thereof
(if a Eurocurrency Borrowing):(3)

 

7.                                      Agreed Currency:

 

8.                                      Location and number of the applicable
Borrower’s account or any other account agreed upon by the Administrative Agent
and such Borrower to which proceeds of Borrowing are to be disbursed:

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(3)  Which must comply with the definition of “Interest Period” and end not
later than the Maturity Date.

 

2

--------------------------------------------------------------------------------


 

The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and](1)  4.02 of the Credit Agreement are
satisfied as of the date hereof.

 

 

Very truly yours,

 

 

 

 

 

[MTS SYSTEMS CORPORATION,

 

as the Company]

 

[FOREIGN SUBSIDIARY BORROWER,

 

as a Borrower]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1)  To be included only for Borrowing on the Effective Date.

 

--------------------------------------------------------------------------------


 

EXHIBIT J-2

 

FORM OF INTEREST ELECTION REQUEST

 

JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below

 

[10 South Dearborn
Chicago, Illinois 60603
Attention:  [       ]
Facsimile:  ([  ]) [  ]-[     ]](1)

 

Re:  MTS Systems Corporation

 

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement dated as of July 5, 2016  (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among MTS Systems Corporation (the “Company”),
the Foreign Subsidiary Borrowers from time to time party thereto, the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).  Capitalized terms used
but not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.  The [undersigned Borrower][Company, on behalf of [Subsidiary
Borrower],] hereby gives you notice pursuant to Section 2.08 of the Credit
Agreement that it requests to [convert][continue] an existing Borrowing under
the Credit Agreement, and in that connection the [undersigned Borrower][Company,
on behalf of [Foreign Subsidiary Borrower],] specifies the following information
with respect to such [conversion][continuation] requested hereby:

 

1.                                      List Borrower, date, Type, Class,
principal amount, Agreed Currency and Interest Period (if applicable) of
existing Borrowing:

 

2.                                      Aggregate principal amount of resulting
Borrowing:

 

3.                                      Effective date of interest election
(which shall be a Business Day):

 

4.                                      Type of Borrowing (ABR or Eurocurrency):

 

5.                                      Interest Period and the last day thereof
(if a Eurocurrency Borrowing):(2)

 

6.                                      Agreed Currency:

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(1)  If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).

(2)  Which must comply with the definition of “Interest Period” and end not
later than the Maturity Date.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

[MTS SYSTEMS CORPORATION,

 

as the Company]

 

[FOREIGN SUBSIDIARY BORROWER,

 

as a Borrower]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------